
	
		II
		109th CONGRESS
		2d Session
		S. 3926
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2006
			Mr. Santorum introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the energy, economic, and national
		  security of America, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Empower America: Securing
			 America’s Energy Future Act of 2006.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Production
					Subtitle A—Coal
					Part I—Coal-to-liquid fuel promotion
					Sec. 101. Short
				title.
					Sec. 102. Definitions.
					Sec. 103. Coal-to-liquid fuel loan guarantee
				program.
					Sec. 104. Coal-to-liquid facilities loan program.
					Sec. 105. Credit for investment in coal-to-liquid fuels
				projects.
					Sec. 106. Temporary expensing for equipment used in
				coal-to-liquid fuels process.
					Sec. 107. Modification of multiyear contract authority for
				procurement of fuel derived from coal, oil shale, and tar sands.
					Sec. 108. Strategic Petroleum Reserve.
					Sec. 109. Authorization to conduct research, development,
				testing, and evaluation of assured domestic fuels.
					Part II—Clean coal power initiative
					Sec. 111. Clean coal power initiative.
					Part III—Incentives for innovative technologies
					Sec. 116. Technical corrections.
					Subtitle B—Refinery permitting process
					Sec. 121. Refinery permitting process.
					Subtitle C—Oil and gas
					Part I—Deep ocean energy resources
					Sec. 131. Short title.
					Sec. 132. Policy.
					Sec. 133. Definitions under the outer continental shelf lands
				act.
					Sec. 134. Determination of adjacent zones and planning
				areas.
					Sec. 135. Administration of leasing.
					Sec. 136. Grant of leases by Secretary.
					Sec. 137. Disposition of receipts.
					Sec. 138. Review of outer Continental Shelf exploration
				plans.
					Sec. 139. Reservation of lands and rights.
					Sec. 140. Outer continental shelf leasing program.
					Sec. 141. Coordination with adjacent states.
					Sec. 142. Environmental studies.
					Sec. 143. Review of outer continental shelf development and
				production plans.
					Sec. 144. Federal Energy Natural Resources Enhancement Fund Act
				of 2006.
					Sec. 145. Termination of effect of laws prohibiting the
				spending of appropriated funds for certain purposes.
					Sec. 146. Outer Continental Shelf incompatible use.
					Sec. 147. Repurchase of certain leases.
					Sec. 148. Offsite environmental mitigation.
					Sec. 149. Amendments to the Mineral Leasing Act.
					Sec. 150. Minerals management service.
					Sec. 151. Authority to use decommissioned offshore oil and gas
				platforms and other facilities for artificial reef, scientific research, or
				other uses.
					Sec. 152. Repeal of requirement to conduct comprehensive
				inventory of OCS oil and natural gas resources.
					Sec. 153. Mining and petroleum schools.
					Sec. 154. Onshore and offshore mineral lease fees.
					Sec. 155. OCS regional headquarters.
					Sec. 156. National GEO Fund Act of 2006.
					Sec. 157. Leases for areas located within 100 miles of
				California or Florida.
					Sec. 158. Coastal impact assistance.
					Sec. 159. Oil shale and tar sands amendments.
					Sec. 160. Availability of OCS Receipts to provide payments
				under Secure Rural Schools and Community Self-Determination Act of
				2000.
					Part II—Domestic oil and gas production
					Sec. 171. Short title.
					Sec. 172. Definitions.
					Sec. 173. Leasing program for land within the Coastal
				Plain.
					Sec. 174. Lease sales.
					Sec. 175. Grant of leases by the Secretary.
					Sec. 176. Lease terms and conditions.
					Sec. 177. Coastal Plain environmental protection.
					Sec. 178. Expedited judicial review.
					Sec. 179. Use of revenues.
					Sec. 180. Rights-of-way across the Coastal Plain.
					Sec. 181. Conveyance.
					Part III—Emergency service route
					Sec. 191. Emergency service route.
					TITLE II—Research and Development
					Sec. 201. Renewable energy.
					Sec. 202. Biomass research and development.
					Sec. 203. Production incentives for cellulosic
				biofuels.
					Sec. 204. Commercial byproducts from municipal solid waste and
				cellulosic biomass loan guarantee program.
					Sec. 205. Fossil energy.
					Sec. 206. Carbon capture research and development
				program.
					Sec. 207. Advanced energy initiative for vehicles.
					TITLE III—Conservation and efficiency
					Subtitle A—Decreasing demand
					Sec. 301. Credit for teleworking.
					Sec. 302. Employer-provided computer equipment treated as
				fringe benefit.
					Sec. 303. Sense of Congress.
					Subtitle B—Corporate average fuel economy reform
					Sec. 311. Short title.
					Sec. 312. Cafe standards for passenger automobiles.
					Sec. 313. Use of earned credits.
					Sec. 314. Use of civil penalties for research and
				development.
					Sec. 315. Effective date.
					Subtitle C—Other conservation and efficiency
				programs
					Sec. 321. Advanced building efficiency testbed.
					Sec. 322. Energy efficient public buildings.
					Sec. 323. Energy efficiency public information
				initiative.
					TITLE IV—Consumer protection
					Sec. 401. Short title.
					Sec. 402. Protection of consumers against price
				gouging.
					Sec. 403. Justifiable price increases.
					Sec. 404. Emergency proclamations and orders.
					Sec. 405. Enforcement by Federal Trade Commission.
					Sec. 406. Penalties.
					Sec. 407. Definitions.
					Sec. 408. Effective date.
					TITLE V—Tax incentives
					Sec. 501. Extension of excise tax credit for
				coal-to-liquids.
					Sec. 502. Extension of alternative motor vehicle
				credit.
					Sec. 503. Tax incentives extended to encourage cellulosic
				ethanol production.
					Sec. 504. Extension of biodiesel income and excise tax
				credits.
					Sec. 505. Extension of renewable energy resources.
					Sec. 506. Extension and modification of investment tax credit
				with respect to solar energy property and qualified fuel cell
				property.
					Sec. 507. Credit for production of natural gas.
					Sec. 508. Extension and modification of credit for residential
				energy efficient property.
					TITLE VI—Boutique fuel reductions
					Sec. 601. Boutique fuel reductions.
				
			2.FindingsCongress finds that—
			(1)according to the
			 Energy Information Administration—
				(A)the United States
			 consumes approximately 20,700,000 barrels of oil per day;
				(B)total petroleum
			 consumption will grow to approximately 26,100,000 barrels per day by
			 2025;
				(C)global energy
			 consumption will rise by over 34 percent by 2015; and
				(D)petroleum imports
			 will represent 60 percent of the demand of the United States for petroleum in
			 2025, up from 58 percent in 2004;
				(2)the United States
			 imports approximately 13,500,000 barrels of oil per day;
			(3)65 percent of the
			 petroleum imports of the United States come from Canada, Mexico, Saudi Arabia,
			 Venezuela, and Nigeria, respectively, according to the Energy Information
			 Administration;
			(4)approximately 17
			 percent of the oil imported by the United States comes from the Middle
			 East;
			(5)Energy
			 Information Administration statistics show that the top petroleum producers in
			 the world include Saudi Arabia, the former Soviet Union, Iran, China, and
			 Venezuela, with 6 of the 11 largest oil fields located in Saudi Arabia,
			 Venezuela, and Iran;
			(6)nearly
			 2/3 of the proven oil reserves of the world are located in
			 the Middle East, with 45 percent of the reserves located in Saudi Arabia, Iraq,
			 and Iran;
			(7)over 80 percent
			 of the total export earnings of Iran, and 50 percent of the gross domestic
			 product of Iran, are generated through oil and gas revenues;
			(8)Iran has provided
			 the terrorist organization Hezbollah with between $60,000,000 and $100,000,000
			 annually to support terror activities against the civilized world;
			(9)leaders of both
			 Iran and Venezuela have publicly denounced the United States and have labeled
			 the citizens and allies of the United States as the enemy;
			(10)the Energy
			 Information Administration estimates that 94 percent of the energy used by the
			 United States is provided by fossil fuels and nuclear energy;
			(11)the energy
			 policy of the United States must include the use and development of a variety
			 of energy sources, including energy from coal, renewable sources, nuclear
			 sources, oil, and natural gas;
			(12)the Energy
			 Information Administration reports that the United States has approximately 25
			 percent of the coal reserves of the world;
			(13)(A)the Energy Information
			 Administration projects that the United States will import coal in a quantity
			 that will meet less than 2 percent of the coal needs of the United States
			 through 2025; and
				(B)the National Mining Association
			 reports that over 56 percent of all electricity in the United States is
			 produced through the use of coal;
				(14)the first
			 coal-to-liquid fuel facility in the United States, located in Schuylkill
			 County, Pennsylvania, is in a pre-construction phase;
			(15)(A)investment in the
			 research and development of alternative fuel sources has been significant over
			 the last decade; and
				(B)the Federal Government has spent more
			 than $35,000,000,000, while energy companies have invested more than
			 $100,000,000,000, on the research and development of alternative fuel
			 sources;
				(16)reducing the
			 dependence of the United States on foreign oil, and achieving energy security,
			 requires an even greater commitment in the future;
			(17)all the corn
			 grown in the United States today could be used to produce only enough ethanol
			 to displace about 12 percent of the gasoline consumed;
			(18)(A)according to the
			 Renewable Fuels Association, there are over 100 ethanol plants in operation, 42
			 plants under construction, over 60 plants in various planning stages, and 7
			 plants that are expanding;
				(B)ethanol production in 2005 totaled
			 approximately 4,000,000,000 gallons, which is the equivalent of approximately 3
			 percent of the gasoline consumption of the United States; and
				(C)when the construction and expansion of
			 planned ethanol facilities is finished, annual ethanol capacity in the United
			 States will be approximately 7,700,000,000 gallons;
				(19)(A)there are now 65
			 biodiesel plants operating in the United States and nearly 60 plants under
			 construction; and
				(B)in 2005, production in the United
			 States from the plants reached 91,000,000 gallons, up from 2,000,000 gallons in
			 2000;
				(20)(A)research and
			 development of renewable alternatives must continue; and
				(B)according to the Department of
			 Agriculture, ethanol production from cellulosic feedstocks seems to be the most
			 promising renewable alternative for reducing the dependence of the United
			 States on crude oil imports; and
				(21)a study
			 conducted by the Department of Energy and the Department of Agriculture
			 concluded that the land resources of the United States could, by 2030, produce
			 enough biomass to displace the equivalent of at least 30 percent of petroleum
			 consumption by the United States without seriously disrupting food
			 production.
			IProduction
			ACoal
				ICoal-to-liquid
			 fuel promotion
					101.Short
			 titleThis part may be cited
			 as the Coal-to-Liquid Fuel Promotion
			 Act of 2006.
					102.DefinitionsIn this part:
						(1)Coal-to-liquidThe term coal-to-liquid
			 means—
							(A)with respect to a process or technology,
			 the use of the coal resources of the United States, using the class of chemical
			 reactions known as Fischer-Tropsch, to produce synthetic fuel suitable for
			 transportation; and
							(B)with respect to a facility, the portion of
			 a facility related to the Fischer-Tropsch process, Fischer-Tropsch finished
			 fuel production, or the capture, transportation, or sequestration of byproducts
			 of the use of coal at the Fischer-Tropsch facility, including carbon
			 emissions.
							(2)SecretaryThe term Secretary means the
			 Secretary of Energy.
						103.Coal-to-liquid fuel
			 loan guarantee program
						(a)Eligible
			 projectsSection 1703(b) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by adding at the
			 end the following:
							
								(11)Large-scale coal-to-liquid facilities (as
				defined in section 2 of the Coal-to-Liquid
				Fuel Promotion Act of 2006), that use coal resources of the
				United States to produce not less than 10,000 barrels a day of liquid
				transportation
				fuel.
								.
						(b)Authorization
			 of appropriationsSection
			 1704 of the Energy Policy Act of 2005 (42 U.S.C. 16514) is amended by adding at
			 the end the following:
							
								(c)Coal-to-liquid
				projects
									(1)Mandatory
				funding
										(A)In
				generalNotwithstanding any other provision of law, not later
				than 30 days after the date of enactment of this subsection, out of any funds
				in the Treasury not otherwise appropriated, the Secretary of the Treasury shall
				transfer to the Secretary to provide the cost of guarantees for projects
				involving large-scale coal-to-liquid facilities under section 1703(b)(11)
				$5,000,000,000, to remain available until expended.
										(B)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to provide the cost of guarantees for projects described
				in subparagraph (A) the funds transferred under subparagraph (A), without
				further appropriation. 
										(2)Authorization
				of appropriationsIn addition
				to the amounts made available under paragraph (1), there are authorized to be
				appropriated such sums as are necessary to provide the cost of guarantees for
				projects involving large-scale coal-to-liquid facilities under section
				1703(b)(11).
									(3)Limitations
										(A)In
				generalNo loan guarantees
				shall be provided under this title for projects described in paragraph (1) or
				(2) after (as determined by the Secretary)—
											(i)the tenth such loan guarantee is issued
				under this title; or
											(ii)production capacity covered by such loan
				guarantees reaches 100,000 barrels per day of coal-to-liquid fuel.
											(B)Individual
				projects
											(i)In
				generalA loan guarantee may
				be provided under this title for any large-scale coal-to-liquid facility
				described in paragraph (1) or (2) that produces no more than 20,000 barrels of
				coal-to-liquid fuel per day.
											(ii)Non-Federal
				funding requirementTo be
				eligible for a loan guarantee under this title, a large-scale coal-to-liquid
				facility described in paragraph (1) or (2) that produces more than 20,000
				barrels of coal-to-liquid fuel per day shall be required to provide non-Federal
				funding for the proportional cost of the loan guarantee for production that
				exceeds 20,000 barrels of coal-to-liquid fuel per
				day.
											.
						104.Coal-to-liquid
			 facilities loan program
						(a)Definition of
			 eligible recipientIn this
			 section, the term eligible recipient means an individual,
			 organization, or other entity that owns, operates, or plans to construct a
			 coal-to-liquid facility that will produce at least 10,000 barrels per day of
			 coal-to-liquid fuel.
						(b)EstablishmentThe Secretary shall establish a program
			 under which the Secretary shall provide loans, in a total amount not to exceed
			 $20,000,000, for use by eligible recipients to pay the Federal share of the
			 cost of obtaining any services necessary for the planning, permitting, and
			 construction of a coal-to-liquid facility.
						(c)ApplicationTo be eligible to receive a loan under
			 subsection (b), an owner or operator of a coal-to-liquid facility shall submit
			 to the Secretary an application at such time, in such manner, and containing
			 such information as the Secretary may require.
						(d)Non-Federal
			 matchTo be eligible to
			 receive a loan under this section, an eligible recipient shall use non-Federal
			 funds to provide a dollar-for-dollar match of the amount of the loan.
						(e)Repayment of
			 loan
							(1)In
			 generalTo be eligible to
			 receive a loan under this section, an eligible recipient shall agree to repay
			 the original amount of the loan to the Secretary not later than 5 years after
			 the date of the receipt of the loan.
							(2)Source of
			 fundsRepayment of a loan
			 under paragraph (1) may be made from any financing or assistance received for
			 the construction of a coal-to-liquid facility described in subsection (a),
			 including a loan guarantee provided under section 1703(b)(11) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16513(b)(11)).
							(f)Funding
							(1)In
			 generalNotwithstanding any other provision of law, not later
			 than 30 days after the date of enactment of this Act, out of any funds in the
			 Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary to carry out this section $200,000,000, to remain
			 available until expended.
							(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
			 
							105.Credit for
			 investment in coal-to-liquid fuels projects
						(a)In
			 generalSection 46 of the
			 Internal Revenue Code of 1986 (relating to amount of credit) is amended by
			 striking and at the end of paragraph (3), by striking the period
			 at the end of paragraph (4) and inserting , and, and by adding
			 at the end the following new paragraph:
							
								(5)the qualifying coal-to-liquid fuels project
				credit.
								.
						(b)Amount of
			 creditSubpart E of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 rules for computing investment credit) is amended by inserting after section
			 48B the following new section:
							
								48C.Qualifying
				coal-to-liquid fuels project credit
									(a)In
				generalFor purposes of
				section 46, the qualifying coal-to-liquid fuels project credit for any taxable
				year is an amount equal to 20 percent of the qualified investment for such
				taxable year.
									(b)Qualified
				investment
										(1)In
				generalFor purposes of
				subsection (a), the qualified investment for any taxable year is the basis of
				property placed in service by the taxpayer during such taxable year which is
				part of a qualifying coal-to-liquid fuels project—
											(A)(i)the construction, reconstruction, or
				erection of which is completed by the taxpayer, or
												(ii)which is acquired by the taxpayer if the
				original use of such property commences with the taxpayer, and
												(B)with respect to which depreciation (or
				amortization in lieu of depreciation) is allowable.
											(2)Applicable
				rulesFor purposes of this
				section, rules similar to the rules of subsection (a)(4) and (b) of section 48
				shall apply.
										(c)DefinitionsFor purposes of this section—
										(1)Qualifying
				coal-to-liquid fuels projectThe term qualifying coal-to-liquid
				fuels project means any domestic project which—
											(A)employs the Fischer-Tropsch process to
				produce at least 10,000 barrels per day of transportation grade liquid fuels
				from coal (including any property which allows for the capture, transportation,
				or sequestration of by-products resulting from such process, including carbon
				emissions), and
											(B)any portion of the qualified investment in
				which is certified under the qualifying coal-to-liquid program as eligible for
				credit under this section in an amount (not to exceed $200,000,000) determined
				by the Secretary.
											(2)CoalThe term coal means any
				carbonized or semicarbonized matter, including peat.
										(d)Qualifying
				coal-to-liquid fuels project program
										(1)In
				generalThe Secretary, in
				consultation with the Secretary of Energy, shall establish a qualifying
				coal-to-liquid fuels project program to consider and award certifications for
				qualified investment eligible for credits under this section to 10 qualifying
				coal-to-liquid fuels project sponsors under this section. The total qualified
				investment which may be awarded eligibility for credit under the program shall
				not exceed $2,000,000,000.
										(2)Period of
				issuanceA certificate of
				eligibility under paragraph (1) may be issued only during the 10-fiscal year
				period beginning on October 1, 2006.
										(3)Selection
				criteriaThe Secretary shall
				not make a competitive certification award for qualified investment for credit
				eligibility under this section unless the recipient has documented to the
				satisfaction of the Secretary that—
											(A)the award recipient is financially viable
				without the receipt of additional Federal funding associated with the proposed
				project,
											(B)the recipient will provide sufficient
				information to the Secretary for the Secretary to ensure that the qualified
				investment is spent efficiently and effectively,
											(C)a market exists for the products of the
				proposed project as evidenced by contracts or written statements of intent from
				potential customers,
											(D)the fuels identified with respect to the
				gasification technology for such project will comprise at least 90 percent of
				the fuels required by the project for the production of transportation grade
				liquid fuels,
											(E)the award recipient’s project team is
				competent in the construction and operation of the Fischer-Tropsch process,
				with preference given to those recipients with experience which demonstrates
				successful and reliable operations of such process, and
											(F)the award recipient has met other criteria
				established and published by the Secretary.
											(e)Denial of
				double benefitNo deduction
				or other credit shall be allowed with respect to the basis of any property
				taken into account in determining the credit allowed under this
				section.
									.
						(c)Conforming
			 amendments
							(1)Section 49(a)(1)(C) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of clause
			 (iii), by striking the period at the end of clause (iv) and inserting ,
			 and, and by adding after clause (iv) the following new clause:
								
									(v)the basis of any property which is part of
				a qualifying coal-to-liquid fuels project under section
				48C.
									.
							(2)The table of sections for subpart E of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 48B the following new item:
								
									
										48C. Qualifying coal-to-liquid
				fuels project
				credit.
									
									.
							(d)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this
			 Act, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
						106.Temporary expensing
			 for equipment used in coal-to-liquid fuels process
						(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting
			 after section 179D the following new section:
							
								179E.Election to expense
				certain coal-to-liquid fuels facilities
									(a)Treatment as
				expensesA taxpayer may elect
				to treat the cost of any qualified coal-to-liquid fuels process property as an
				expense which is not chargeable to capital account. Any cost so treated shall
				be allowed as a deduction for the taxable year in which the expense is
				incurred.
									(b)Election
										(1)In
				generalAn election under
				this section for any taxable year shall be made on the taxpayer’s return of the
				tax imposed by this chapter for the taxable year. Such election shall be made
				in such manner as the Secretary may by regulations prescribe.
										(2)Election
				irrevocableAny election made
				under this section may not be revoked except with the consent of the
				Secretary.
										(c)Qualified
				coal-to-liquid fuels process propertyThe term qualified coal-to-liquid
				fuels process property means any property located in the United
				States—
										(1)which employs the Fischer-Tropsch process
				to produce transportation grade liquid fuels from coal (including any property
				which allows for the capture, transportation, or sequestration of by-products
				resulting from such process, including carbon emissions),
										(2)the original use of which commences with
				the taxpayer,
										(3)the construction of which—
											(A)except as provided in subparagraph (B), is
				subject to a binding construction contract entered into after the date of the
				enactment of this section and before January 1, 2011, but only if there was no
				written binding construction contract entered into on or before such date of
				enactment, or
											(B)in the case of self-constructed property,
				began after the date of the enactment of this section and before January 1,
				2011, and
											(4)which is placed in service by the taxpayer
				after the date of the enactment of this section and before January 1,
				2016.
										(d)Election to
				allocate deduction to cooperative ownerIf—
										(1)a taxpayer to which subsection (a) applies
				is an organization to which part I of subchapter T applies, and
										(2)one or more persons directly holding an
				ownership interest in the taxpayer are organizations to which part I of
				subchapter T apply,
										the taxpayer may elect to allocate
				all or a portion of the deduction allowable under subsection (a) to such
				persons. Such allocation shall be equal to the person’s ratable share of the
				total amount allocated, determined on the basis of the person’s ownership
				interest in the taxpayer. The taxable income of the taxpayer shall not be
				reduced under section 1382 by reason of any amount to which the preceding
				sentence applies.(e)Basis
				reduction
										(1)In
				generalFor purposes of this
				title, if a deduction is allowed under this section with respect to any
				qualified coal-to-liquid fuels process property, the basis of such property
				shall be reduced by the amount of the deduction so allowed.
										(2)Ordinary income
				recaptureFor purposes of
				section 1245, the amount of the deduction allowable under subsection (a) with
				respect to any property which is of a character subject to the allowance for
				depreciation shall be treated as a deduction allowed for depreciation under
				section 167.
										(f)Application
				with other deductions and credits
										(1)Other
				deductionsNo deduction shall
				be allowed under any other provision of this chapter with respect to any
				expenditure with respect to which a deduction is allowed under subsection (a)
				to the taxpayer.
										(2)CreditsNo credit shall be allowed under section 38
				with respect to any amount for which a deduction is allowed under subsection
				(a).
										(g)ReportingNo deduction shall be allowed under
				subsection (a) to any taxpayer for any taxable year unless such taxpayer files
				with the Secretary a report containing such information with respect to the
				operation of the property of the taxpayer as the Secretary shall
				require.
									.
						(b)Conforming
			 amendments
							(1)Section 1016(a) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
								
									(38)to the extent provided in section
				179E(e)(1).
									.
							(2)Section 1245(a) of such Code is amended by
			 inserting 179E, after 179D, both places it
			 appears in paragraphs (2)(C) and (3)(C).
							(3)Section 263(a)(1) of such Code is amended
			 by striking or at the end of subparagraph (J), by striking the
			 period at the end of subparagraph (K) and inserting , or, and by
			 inserting after subparagraph (K) the following new subparagraph:
								
									(L)expenditures for which a deduction is
				allowed under section
				179E.
									.
							(4)Section 312(k)(3)(B) of such Code is
			 amended by striking or 179D each place it appears in the heading
			 and text and inserting 179D, or 179E.
							(5)The table of sections for part VI of
			 subchapter B of chapter 1 of such Code is amended by inserting after the item
			 relating to section 179D the following new item:
								
									
										Sec. 179E. Election to expense
				certain coal-to-liquid fuels
				facilities.
									
									.
							(c)Effective
			 dateThe amendments made by
			 this section shall apply to properties placed in service after the date of the
			 enactment of this Act.
						107.Modification
			 of multiyear contract authority for procurement of fuel derived from coal, oil
			 shale, and tar sandsSubsection (d) of section 2398a of title 10,
			 United States Code, is amended to read as follows:
						
							(d)Multiyear
				contract authorityNotwithstanding any other provision of law, a
				contract or other agreement for the procurement of covered fuel under
				subsection (b) may be for any term, not in excess of 20 years, that the
				Secretary of Defense considers appropriate to assist in the development of a
				domestic alternative liquid
				fuel.
							.
					108.Strategic Petroleum
			 Reserve
						(a)Development,
			 operation, and maintenance of ReserveSection 159 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6239) is amended—
							(1)by redesignating subsections (f), (g), (j),
			 (k), and (l) as subsections (a), (b), (e), (f), and (g), respectively;
			 and
							(2)by inserting after subsection (b) (as
			 redesignated by paragraph (1)) the following:
								
									(c)Study of
				maintaining coal-to-liquid products in ReserveNot later than 1 year after the date of
				enactment of the Coal-to-Liquid Fuel
				Promotion Act of 2006, the Secretary and the Secretary of Defense
				shall—
										(1)conduct a study of the feasibility and
				suitability of maintaining coal-to-liquid products in the Reserve; and
										(2)submit to the Committee on Energy and
				Natural Resources and the Committee on Armed Services of the Senate and the
				Committee on Energy and Commerce and the Committee on Armed Services of the
				House of Representatives a report describing the results of the study.
										(d)Construction of
				storage facilitiesAs soon as
				practicable after the date of enactment of the
				Coal-to-Liquid Fuel Promotion Act of
				2006, the Secretary may construct 1 or more storage
				facilities—
										(1)in the vicinity of pipeline infrastructure
				and at least 1 military base; but
										(2)outside the boundaries of any State on the
				coast of the Gulf of
				Mexico.
										.
							(b)Petroleum
			 products for storage in ReserveSection 160 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6240) is amended—
							(1)in subsection (a)—
								(A)in paragraph (1), by inserting a semicolon
			 at the end;
								(B)in paragraph (2), by striking
			 and at the end;
								(C)in paragraph (3), by striking the period at
			 the end and inserting ; and; and
								(D)by adding at the end the following:
									
										(4)coal-to-liquid products (as defined in
				section 2 of the Coal-to-Liquid Fuel
				Promotion Act of 2006), as the Secretary determines to be
				appropriate, in a quantity not to exceed 20 percent of the total quantity of
				petroleum products in the
				Reserve.
										;
								(2)in subsection (b), by redesignating
			 paragraphs (3) through (5) as paragraphs (2) through (4), respectively;
			 and
							(3)by redesignating subsections (f) and (h) as
			 subsections (d) and (e), respectively.
							(c)Conforming
			 amendmentsSection 167 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6247) is amended—
							(1)in subsection (b)—
								(A)by redesignating paragraphs (2) and (3) as
			 paragraphs (1) and (2), respectively; and
								(B)in paragraph (2) (as redesignated by
			 subparagraph (A)), by striking section 160(f) and inserting
			 section 160(e); and
								(2)in subsection (d), in the matter preceding
			 paragraph (1), by striking section 160(f) and inserting
			 section 160(e).
							109.Authorization to
			 conduct research, development, testing, and evaluation of assured domestic
			 fuelsOf the amount authorized
			 to be appropriated for the Air Force for research, development, testing, and
			 evaluation, $10,000,000 may be made available for the Air Force Research
			 Laboratory to continue support efforts to test, qualify, and procure synthetic
			 fuels developed from coal for aviation jet use.
					IIClean coal power
			 initiative
					111.Clean coal
			 power initiative
						(a)FundingSection 401 of the Energy Policy Act of
			 2005 (42 U.S.C. 15961) is amended by striking subsection (a) and inserting the
			 following:
							
								(a)Clean coal
				power initiative
									(1)In
				generalNot later than 30 days after the date of enactment of
				this Act, on October 1, 2008, and on each October 1 thereafter through October
				1, 2014, out of any funds in the Treasury not otherwise appropriated, the
				Secretary of the Treasury shall transfer to the Secretary to carry out this
				subtitle $200,000,000, to remain available until expended.
									(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this subtitle the funds transferred under
				paragraph (1), without further appropriation.
				
									.
						(b)ReportSection
			 403 of the Energy Policy Act of 2005 (42 U.S.C. 15963) is amended by striking
			 2014 and inserting 2015.
						IIIIncentives for
			 innovative technologies
					116.Technical
			 corrections
						(a)Terms and
			 conditionsSection 1702 of the Energy Policy Act of 2005 (42
			 U.S.C. 16512) is amended—
							(1)in subsection
			 (c), by striking law, and all that follows through equal
			 to and inserting law or unless the borrower requests a lesser
			 amount, a guarantee by the Secretary shall be in an amount that is equal to the
			 lesser of 100 percent or the loan amount or; and
							(2)in subsection
			 (g)(4)(B)(ii), by striking to secure the obligation and
			 inserting by the borrower to secure the obligation in order to reduce
			 the cost of the obligation.
							(b)Eligible
			 projectsSection 1703(a)(2) of the Energy Policy Act of 2005 (42
			 U.S.C. 16513(a)(2)) is amended by striking guarantee is issued
			 and inserting first guarantee for the new or significantly improved
			 technology is issued.
						BRefinery
			 permitting process
				121.Refinery permitting
			 process
					(a)Short
			 titleThis section may be cited as the Gas Petroleum Refiner Improvement and Community
			 Empowerment Act or the Gas PRICE
			 Act.
					(b)DefinitionsIn this section:
						(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
						(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
						(3)PermitThe
			 term permit means any permit, license, approval, variance, or
			 other form of authorization that a refiner is required to obtain—
							(A)under any Federal
			 law; or
							(B)from a State or
			 Indian tribal government agency delegated authority by the Federal Government,
			 or authorized under Federal law, to issue permits.
							(4)RefinerThe
			 term refiner means a person that—
							(A)owns or operates
			 a refinery; or
							(B)seeks to become
			 an owner or operator of a refinery.
							(5)Refinery
							(A)In
			 generalThe term refinery means—
								(i)a facility at
			 which crude oil is refined into transportation fuel or other petroleum
			 products; and
								(ii)a coal
			 liquification or coal-to-liquid facility at which coal is processed into
			 synthetic crude oil or any other fuel.
								(B)InclusionsThe
			 term refinery includes—
								(i)an expansion of a
			 refinery;
								(ii)a biorefinery;
			 and
								(iii)any facility
			 that produces a renewable fuel (as defined in section 211(o)(1) of the Clean
			 Air Act (42 U.S.C. 7545(o)(1)).
								(6)Refinery
			 expansionThe term refinery expansion means a
			 physical change in a refinery that results in an increase in the capacity of
			 the refinery.
						(7)Refinery
			 permitting agreementThe term refinery permitting
			 agreement means an agreement entered into between the Administrator and
			 a State or Indian tribe under subsection (d).
						(8)Refinery
			 projectThe term refinery project means a project
			 for—
							(A)acquisition or
			 development of a base realignment and closure site for use for a petroleum
			 refinery; or
							(B)acquisition,
			 development, rehabilitation, expansion, or improvement of petroleum refining
			 operations on a base realignment and closure site or in a community affected by
			 a base realignment and closure site.
							(9)SecretaryThe
			 term Secretary means the Secretary of Commerce.
						(10)StateThe
			 term State means—
							(A)a State;
							(B)the District of
			 Columbia;
							(C)the Commonwealth
			 of Puerto Rico; and
							(D)any other
			 territory or possession of the United States.
							(c)Economic
			 development assistance to encourage petroleum-based refinery activity on BRAC
			 property
						(1)PriorityNotwithstanding
			 section 206 of the Public Works and Economic Development Act of 1965 (42 U.S.C.
			 3146), in awarding funds made available to carry out section 209(c)(1) of that
			 Act (42 U.S.C. 3149(c)(1)) pursuant to section 702 of that Act (42 U.S.C.
			 3232), the Secretary and the Economic Development Administration shall give
			 priority to refinery projects.
						(2)Federal
			 shareExcept as provided in paragraph (3)(C)(ii) and
			 notwithstanding the Public Works and Economic Development Act of 1965
			 (42 U.S.C.
			 3121 et seq.), the Federal share of a refinery project shall be
			 80 percent of the project cost.
						(3)Additional
			 award
							(A)In
			 generalThe Secretary shall make an additional award in
			 connection with a grant made to a recipient for a refinery project.
							(B)AmountThe
			 amount of an additional award shall be 10 percent of the amount of the grant
			 for the refinery project.
							(C)UseAn
			 additional award under this paragraph shall be used—
								(i)to carry out any
			 eligible purpose under the Public Works and Economic Development Act of 1965
			 (42 U.S.C.
			 3121 et seq.);
								(ii)notwithstanding
			 section 204 of that Act (42 U.S.C. 3144), to pay up to 100 percent of the cost
			 of an eligible project or activity under that Act; or
								(iii)to meet the
			 non-Federal share requirements of that Act or any other Act.
								(D)Non-Federal
			 sourceFor the purpose of subparagraph (C)(iii), an additional
			 award shall be treated as funds from a non-Federal source.
							(E)FundingThe
			 Secretary shall use to carry out this paragraph any amounts made available for
			 economic development assistance programs or under section 702 of that Act (42
			 U.S.C. 3232).
							(d)Streamlining of
			 refinery permitting process
						(1)In
			 GeneralAt the request of the Governor of a State or the
			 governing body of an Indian tribe, the Administrator shall enter into a
			 refinery permitting agreement with the State or Indian tribe under which the
			 process for obtaining all permits necessary for the construction and operation
			 of a refinery shall be streamlined using a systematic interdisciplinary
			 multimedia approach as provided in this section.
						(2)Authority of
			 AdministratorUnder a refinery permitting agreement—
							(A)the Administrator
			 shall have authority, as applicable and necessary, to—
								(i)accept from a
			 refiner a consolidated application for all permits that the refiner is required
			 to obtain to construct and operate a refinery;
								(ii)in consultation
			 and cooperation with each Federal, State, or Indian tribal government agency
			 that is required to make any determination to authorize the issuance of a
			 permit, establish a schedule under which each agency shall—
									(I)concurrently
			 consider, to the maximum extent practicable, each determination to be made;
			 and
									(II)complete each
			 step in the permitting process; and
									(iii)issue a
			 consolidated permit that combines all permits issued under the schedule
			 established under clause (ii); and
								(B)the Administrator
			 shall provide to State and Indian tribal government agencies—
								(i)financial
			 assistance in such amounts as the agencies reasonably require to hire such
			 additional personnel as are necessary to enable the government agencies to
			 comply with the applicable schedule established under subparagraph (A)(ii);
			 and
								(ii)technical,
			 legal, and other assistance in complying with the refinery permitting
			 agreement.
								(3)Agreement by
			 the StateUnder a refinery permitting agreement, a State or
			 governing body of an Indian tribe shall agree that—
							(A)the Administrator
			 shall have each of the authorities described in paragraph (2); and
							(B)each State or
			 Indian tribal government agency shall—
								(i)in accordance
			 with State law, make such structural and operational changes in the agencies as
			 are necessary to enable the agencies to carry out consolidated project-wide
			 permit reviews concurrently and in coordination with the Environmental
			 Protection Agency and other Federal agencies; and
								(ii)comply, to the
			 maximum extent practicable, with the applicable schedule established under
			 paragraph (2)(A)(ii).
								(4)Interdisciplinary
			 approach
							(A)In
			 generalThe Administrator and a State or governing body of an
			 Indian tribe shall incorporate an interdisciplinary approach, to the maximum
			 extent practicable, in the development, review, and approval of permits subject
			 to this subsection.
							(B)OptionsAmong
			 other options, the interdisciplinary approach may include use of—
								(i)environmental
			 management practices; and
								(ii)third party
			 contractors.
								(5)Deadlines
							(A)New
			 refineriesIn the case of a consolidated permit for the
			 construction of a new refinery, the Administrator and the State or governing
			 body of an Indian tribe shall approve or disapprove the consolidated permit not
			 later than—
								(i)360 days after
			 the date of the receipt of the administratively complete application for the
			 consolidated permit; or
								(ii)on agreement of
			 the applicant, the Administrator, and the State or governing body of the Indian
			 tribe, 90 days after the expiration of the deadline established under clause
			 (i).
								(B)Expansion of
			 existing refineriesIn the case of a consolidated permit for the
			 expansion of an existing refinery, the Administrator and the State or governing
			 body of an Indian tribe shall approve or disapprove the consolidated permit not
			 later than—
								(i)120 days after
			 the date of the receipt of the administratively complete application for the
			 consolidated permit; or
								(ii)on agreement of
			 the applicant, the Administrator, and the State or governing body of the Indian
			 tribe, 30 days after the expiration of the deadline established under clause
			 (i).
								(6)Federal
			 agenciesEach Federal agency that is required to make any
			 determination to authorize the issuance of a permit shall comply with the
			 applicable schedule established under paragraph (2)(A)(ii).
						(7)Judicial
			 reviewAny civil action for review of any permit determination
			 under a refinery permitting agreement shall be brought exclusively in the
			 United States district court for the district in which the refinery is located
			 or proposed to be located.
						(8)Efficient
			 permit reviewIn order to reduce the duplication of procedures,
			 the Administrator shall use State permitting and monitoring procedures to
			 satisfy substantially equivalent Federal requirements under this title.
						(9)SeverabilityIf
			 1 or more permits that are required for the construction or operation of a
			 refinery are not approved on or before any deadline established under paragraph
			 (5), the Administrator may issue a consolidated permit that combines all other
			 permits that the refiner is required to obtain other than any permits that are
			 not approved.
						(10)SavingsNothing
			 in this subsection affects the operation or implementation of otherwise
			 applicable law regarding permits necessary for the construction and operation
			 of a refinery.
						(11)Consultation
			 with local governmentsCongress encourages the Administrator,
			 States, and tribal governments to consult, to the maximum extent practicable,
			 with local governments in carrying out this subsection.
						(12)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subsection.
						(13)Effect on
			 local authorityNothing in this subsection affects—
							(A)the authority of
			 a local government with respect to the issuance of permits; or
							(B)any requirement
			 or ordinance of a local government (such as a zoning regulation).
							(e)Efficiency
						(1)Methane
			 reduction projects
							(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall solicit applications from eligible entities,
			 as determined by the Administrator, for grants under the Natural Gas STAR
			 Program under the Environmental Protection Agency to pay the Federal share of
			 the cost of projects relating to the reduction of methane emissions in the oil
			 and gas industries.
							(B)Project
			 inclusionsTo receive a grant under subparagraph (A), the
			 application of the eligible entity shall include—
								(i)an identification
			 of 1 or more technologies used to achieve a reduction in the emission of
			 methane; and
								(ii)an analysis of
			 the cost-effectiveness of a technology described in clause (i).
								(C)LimitationA
			 grant to an eligible entity under this paragraph shall not exceed
			 $50,000.
							(D)Federal
			 shareThe Federal share of the cost of a project under this
			 paragraph shall not exceed 50 percent.
							(E)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this paragraph $1,000,000 for the period of fiscal years 2006 through
			 2010.
							(2)Efficiency
			 promotion workshops
							(A)In
			 generalThe Administrator, in conjunction with the Interstate Oil
			 and Gas Compact Commission, shall conduct a series of technical workshops to
			 provide information to officials in oil- and gas-producing States relating to
			 methane emission reduction techniques.
							(B)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this paragraph $1,000,000 for the period of fiscal years 2006 through
			 2010.
							(f)Fuel emergency
			 waiversSection 211(c)(4)(C)
			 of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)) (as amended by section 1541 of
			 the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 1106)) is
			 amended—
						(1)by redesignating
			 the first clause (v) as clause (vi);
						(2)by redesignating
			 the second clause (v) as clause (vii); and
						(3)by inserting after clause (iv) the
			 following:
							
								(v)A State shall be held harmless and
				not be required to revise its State implementation plan under section 110 to
				account for the emissions from a waiver granted by the Administrator under
				clause
				(ii).
								.
						(g)Fischer-Tropsch
			 fuels
						(1)In
			 generalIn cooperation with the Secretary of Energy, the
			 Secretary of Defense, the Administrator of the Federal Aviation Administration,
			 Secretary of Health and Human Services, and Fischer-Tropsch industry
			 representatives, the Administrator shall—
							(A)conduct a
			 research and demonstration program to evaluate the air quality benefits of
			 ultra-clean Fischer-Tropsch transportation fuel, including diesel and jet
			 fuel;
							(B)evaluate the use
			 of ultra-clean Fischer-Tropsch transportation fuel as a mechanism for reducing
			 engine exhaust emissions; and
							(C)submit
			 recommendations to Congress on the most effective use and associated benefits
			 of these ultra-clean fuel for reducing public exposure to exhaust
			 emissions.
							(2)Guidance and
			 technical supportThe Administrator shall, to the extent
			 necessary, issue any guidance or technical support documents that would
			 facilitate the effective use and associated benefit of Fischer-Tropsch fuel and
			 blends.
						(3)RequirementsThe
			 program described in paragraph (1) shall consider—
							(A)the use of neat
			 (100 percent) Fischer-Tropsch fuel and blends with conventional crude
			 oil-derived fuel for heavy-duty and light-duty diesel engines and the aviation
			 sector; and
							(B)the production
			 costs associated with domestic production of those ultra clean fuel and prices
			 for consumers.
							(4)ReportsThe
			 Administrator shall submit to the Committee on Environment and Public Works of
			 the Senate and the Committee on Energy and Commerce of the House of
			 Representatives—
							(A)not later than
			 October 1, 2007, an interim report on actions taken to carry out this
			 subsection; and
							(B)not later than
			 December 1, 2008, a final report on actions taken to carry out this
			 subsection.
							COil and
			 gas
				IDeep
			 ocean energy resources
					131.Short
			 titleThis part may be cited
			 as the Deep Ocean Energy Resources Act
			 of 2006.
					132.PolicyIt is the policy of the United States
			 that—
						(1)the United States
			 is blessed with abundant energy resources on the outer Continental Shelf and
			 has developed a comprehensive framework of environmental laws and regulations
			 and fostered the development of state-of-the-art technology that allows for the
			 responsible development of these resources for the benefit of its
			 citizenry;
						(2)adjacent States are
			 required by the circumstances to commit significant resources in support of
			 exploration, development, and production activities for mineral resources on
			 the outer Continental Shelf, and it is fair and proper for a portion of the
			 receipts from such activities to be shared with Adjacent States and their local
			 coastal governments;
						(3)the existing laws
			 governing the leasing and production of the mineral resources of the outer
			 Continental Shelf have reduced the production of mineral resources, have
			 preempted Adjacent States from being sufficiently involved in the decisions
			 regarding the allowance of mineral resource development, and have been harmful
			 to the national interest;
						(4)the national
			 interest is served by granting the Adjacent States more options related to
			 whether or not mineral leasing should occur in the outer Continental Shelf
			 within their Adjacent Zones;
						(5)it is not
			 reasonably foreseeable that exploration of a leased tract located more than 25
			 miles seaward of the coastline, development and production of a natural gas
			 discovery located more than 25 miles seaward of the coastline, or development
			 and production of an oil discovery located more than 50 miles seaward of the
			 coastline will adversely affect resources near the coastline;
						(6)transportation of
			 oil from a leased tract might reasonably be foreseen, under limited
			 circumstances, to have the potential to adversely affect resources near the
			 coastline if the oil is within 50 miles of the coastline, but such potential to
			 adversely affect such resources is likely no greater, and probably less, than
			 the potential impacts from tanker transportation because tanker spills usually
			 involve large releases of oil over a brief period of time; and
						(7)among other bodies
			 of inland waters, the Great Lakes, Long Island Sound, Delaware Bay, Chesapeake
			 Bay, Albemarle Sound, San Francisco Bay, and Puget Sound are not part of the
			 outer Continental Shelf, and are not subject to leasing by the Federal
			 Government for the exploration, development, and production of any mineral
			 resources that might lie beneath them.
						133.Definitions
			 under the outer continental shelf lands actSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331) is amended—
						(1)in subsection (a),
			 by inserting after control the following: or lying within
			 the United States exclusive economic zone adjacent to the territories of the
			 United States;
						(2)by striking the
			 semicolon at the end of each of subsections (a) through (o) and inserting a
			 period;
						(3)by amending
			 subsection (f) to read as follows:
							
								(f)The term
				affected State means the Adjacent
				State.
								;
						(4)by striking
			 ; and at the end of subsection (p) and inserting a period;
			 and
						(5)by adding at the
			 end the following:
							
								(r)The term
				Adjacent State means, with respect to any program, plan, lease
				sale, leased tract or other activity, proposed, conducted, or approved pursuant
				to the provisions of this Act, any State the laws of which are declared,
				pursuant to section 4(a)(2), to be the law of the United States for the portion
				of the outer Continental Shelf on which such program, plan, lease sale, leased
				tract, or activity appertains or is, or is proposed to be, conducted. For
				purposes of this subsection, the term State includes Puerto Rico
				and the other territories of the United States.
								(s)The term
				Adjacent Zone means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to the provisions of this Act, the portion of the outer Continental
				Shelf for which the laws of a particular Adjacent State are declared, pursuant
				to section 4(a)(2), to be the law of the United States.
								(t)The term
				miles means statute miles.
								(u)The term
				coastline has the same meaning as the term coast
				line as defined in section 2(c) of the Submerged Lands Act (43 U.S.C.
				1301(c)).
								(v)The term
				Neighboring State means a coastal State having a common boundary
				at the coastline with the Adjacent
				State.
								.
						134.Determination
			 of adjacent zones and planning areasSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by
			 striking , and the President and all that follows through the
			 end of the sentence and inserting the following: . The lines extending
			 seaward and defining each State’s Adjacent Zone, and each OCS Planning Area,
			 are as indicated on the maps for each outer Continental Shelf region entitled
			 Alaska OCS Region State Adjacent Zone and OCS Planning Areas,
			 Pacific OCS Region State Adjacent Zones and OCS Planning Areas,
			 Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
			 Areas, and Atlantic OCS Region State Adjacent Zones and OCS
			 Planning Areas, all of which are dated September 2005 and on file in
			 the Office of the Director, Minerals Management Service..
					135.Administration
			 of leasingSection 5 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at the
			 end the following:
						
							(k)Voluntary
				partial relinquishment of a leaseAny lessee of a producing lease
				may relinquish to the Secretary any portion of a lease that the lessee has no
				interest in producing and that the Secretary finds is geologically prospective.
				In return for any such relinquishment, the Secretary shall provide to the
				lessee a royalty incentive for the portion of the lease retained by the lessee,
				in accordance with regulations promulgated by the Secretary to carry out this
				subsection. The Secretary shall publish final regulations implementing this
				subsection within 1 year after the date of the enactment of the
				Deep Ocean Energy Resources Act of
				2006.
							(l)Natural gas
				lease regulationsNot later than July 1, 2007, the Secretary
				shall publish a final regulation that shall—
								(1)establish
				procedures for entering into natural gas leases;
								(2)ensure that
				natural gas leases are only available for tracts on the outer Continental Shelf
				that are wholly within 100 miles of the coastline within an area withdrawn from
				disposition by leasing on the day after the date of enactment of the
				Deep Ocean Energy Resources Act of
				2006;
								(3)provide that
				natural gas leases shall contain the same rights and obligations established
				for oil and gas leases, except as otherwise provided in the
				Deep Ocean Energy Resources Act of
				2006;
								(4)provide that, in
				reviewing the adequacy of bids for natural gas leases, the value of any crude
				oil estimated to be contained within any tract shall be excluded;
								(5)provide that any
				crude oil produced from a well and reinjected into the leased tract shall not
				be subject to payment of royalty, and that the Secretary shall consider, in
				setting the royalty rates for a natural gas lease, the additional cost to the
				lessee of not producing any crude oil; and
								(6)provide that any
				Federal law that applies to an oil and gas lease on the outer Continental Shelf
				shall apply to a natural gas lease unless otherwise clearly
				inapplicable.
								.
					136.Grant of leases
			 by Secretary
						(a)In
			 generalSection 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended—
							(1)in subsection
			 (a)—
								(A)in paragraph (1),
			 by inserting after the first sentence the following: Further, the
			 Secretary may grant natural gas leases in a manner similar to the granting of
			 oil and gas leases and under the various bidding systems available for oil and
			 gas leases.;
								(B)in paragraph
			 (3)—
									(i)by striking
			 subparagraph (A) and redesignating subparagraphs (B) and (C) as subparagraphs
			 (A) and (B), respectively; and
									(ii)in subparagraph
			 (A) (as redesignated by clause (i)) by striking In the Western
			 and all that follows through Alaska, the Secretary and inserting
			 The Secretary;
									(2)by adding at the
			 end of subsection (b) the following:
								
									The Secretary may issue more than 1
				lease for a given tract if each lease applies to a separate and distinct range
				of vertical depths, horizontal surface area, or a combination of the 2. The
				Secretary may issue regulations that the Secretary determines are necessary to
				manage such leases consistent with the purposes of this
				Act.;
							(3)in subsection
			 (g)—
								(A)by striking
			 paragraphs (1), (2), (4), (5), (6), and (7); and
								(B)in paragraph
			 (3)—
									(i)by striking the
			 last sentence; and
									(ii)by striking
			 (3);
									(4)in subsection
			 (p)(2), by striking subparagraph (B) and inserting the following:
								
									(B)The Secretary shall provide for the payment
				to coastal states, and their local coastal governments, of 75 percent of
				Federal receipts from projects authorized under this section located partially
				or completely within the area extending seaward of State submerged lands out to
				4 marine leagues from the coastline, and the payment to coastal states of 50
				percent of the receipts from projects completely located in the area more than
				4 marine leagues from the coastline. Payments shall be based on a formula
				established by the Secretary by rulemaking no later than 180 days after the
				date of the enactment of the Deep Ocean Energy Resources Act of 2006 that
				provides for equitable distribution, based on proximity to the project, among
				coastal states that have coastline that is located within 200 miles of the
				geographic center of the project.
									;
				and
							(5)by adding at the
			 end the following:
								
									(q)Natural Gas
				Leases
										(1)Right to produce
				natural gasA lessee of a natural gas lease shall have the right
				to produce the natural gas from a field on a natural gas leased tract if the
				Secretary estimates that the discovered field has at least 40 percent of the
				economically recoverable Btu content of the field contained within natural gas
				and such natural gas is economical to produce.
										(2)Crude
				oilA lessee of a natural gas lease may not produce crude oil
				from the lease.
										(3)Estimates of btu
				contentThe Secretary shall make estimates of the natural gas Btu
				content of discovered fields on a natural gas lease only after the completion
				of at least 1 exploration well, the data from which has been tied to the
				results of a three-dimensional seismic survey of the field. The Secretary may
				not require the lessee to further delineate any discovered field prior to
				making such estimates.
										(4)Definition of
				natural gasFor purposes of a natural gas lease, the term
				natural gas means natural gas and all substances produced in
				association with gas, including hydrocarbon liquids (other than crude oil) that
				are obtained by the condensation of hydrocarbon vapors and separate out in
				liquid form from the produced gas stream.
										(r)Removal of
				restrictions on joint bidding in certain areas of the outer continental
				shelfRestrictions on joint bidders shall no longer apply to
				tracts located in the Alaska OCS Region. Such restrictions shall not apply to
				tracts in other OCS regions determined to be frontier tracts or
				otherwise high cost tracts under final regulations that shall be
				published by the Secretary by not later than 1 year after the date of the
				enactment of the Deep Ocean Energy Resources
				Act of 2006.
									(s)Royalty
				suspension provisionsThe Secretary shall agree to a request by
				any lessee to amend any lease issued for Central and Western Gulf of Mexico
				tracts during the period of December 1, 1995, through December 31, 2000, to
				incorporate price thresholds applicable to royalty suspension provisions, or
				amend existing price thresholds, in the amount of $40.50 per barrel (2006
				dollars) for oil and for natural gas of $6.75 per million Btu (2006 dollars).
				Any amended lease shall impose the new or revised price thresholds effective
				October 1, 2005. Existing lease provisions shall prevail through September 30,
				2005. After the date of the enactment of the Deep Ocean Energy Resources Act of 2006,
				price thresholds shall apply to any royalty suspension volumes granted by the
				Secretary. Unless otherwise set by Secretary by regulation or for a particular
				lease sale, the price thresholds shall be $40.50 for oil (2006 dollars) and
				$6.75 for natural gas (2006 dollars).
									(t)Royalty rate for
				oil and gas or natural gas leases on the outer Continental ShelfAfter the date of the enactment of the
				Deep Ocean Energy Resources Act of
				2006, the base royalty rate for new oil and gas or natural gas
				leases on the outer Continental Shelf shall be the same for all leased
				tracts.
									(u)Conservation of
				resources fees
										(1)Not later than 1 year after the date of the
				enactment of the Deep Ocean Energy Resources
				Act of 2006, the Secretary by regulation shall establish a
				conservation of resources fee for producing leases that will apply to new and
				existing leases which shall be set at $9 per barrel for oil and $1.25 per
				million Btu for gas. This fee shall only apply to leases in production located
				in more than 200 meters of water for which royalties are not being paid when
				prices exceed $40.50 per barrel for oil and $6.75 per million Btu for natural
				gas in 2006, dollars. This fee shall apply to production from and after October
				1, 2005, and shall be treated as offsetting receipts.
										(2)Not later than 1 year after the date of the
				enactment of the Deep Ocean Energy Resources
				Act of 2006, the Secretary by regulation shall establish a
				conservation of resources fee for nonproducing leases that will apply to new
				and existing leases which shall be set at not less than $1.00 nor more than
				$4.00 per acre per year. This fee shall apply from and after October 1, 2005,
				and shall be treated as offsetting
				receipts.
										.
							(b)Effective
			 dateThe amendments made by subsection (a)(3) take effect on
			 October 1, 2006.
						137.Disposition of
			 receiptsSection 9 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended—
						(1)by striking
			 All rentals and inserting the following:
							
								(a)In
				generalAll
				rentals
								;
						(2)in subsection (a)
			 (as designated by paragraph (1)) by inserting , if not paid as otherwise
			 provided in this title after receipts; and
						(3)by adding at the
			 end the following:
							
								(b)Treatment of OCS
				Receipts From Tracts Completely Within 100 Miles of the Coastline
									(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2),
				(3), and (4).
									(2)Phased-in
				receipts sharing
										(A)Beginning October
				1, 2005, the Secretary shall share OCS Receipts derived from the following
				areas:
											(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region completely beyond 4 marine
				leagues from any coastline and completely within 100 miles of any coastline
				that are available for leasing under the 2002–2007 5-Year Oil and Gas Leasing
				Program in effect prior to the date of the enactment of the
				Deep Ocean Energy Resources Act of
				2006.
											(ii)Lease tracts in
				production prior to October 1, 2005, completely beyond 4 marine leagues from
				any coastline and completely within 100 miles of any coastline located on
				portions of the OCS that were not available for leasing under the 2002–2007
				5-Year OCS Oil and Gas Leasing Program in effect prior to the date of the
				enactment of the Deep Ocean Energy Resources
				Act of 2006.
											(iii)Lease tracts for
				which leases are issued prior to October 1, 2005, located in the Alaska OCS
				Region completely beyond 4 marine leagues from any coastline and completely
				within 100 miles of the coastline.
											(B)The Secretary
				shall share the following percentages of OCS Receipts from the leases described
				in subparagraph (A) derived during the fiscal year indicated:
											(i)For fiscal year
				2006, 6.0 percent.
											(ii)For fiscal year
				2007, 7.0 percent.
											(iii)For fiscal year
				2008, 8.0 percent.
											(iv)For fiscal year
				2009, 9.0 percent.
											(v)For fiscal year
				2010, 12.0 percent.
											(vi)For fiscal year
				2011, 15.0 percent.
											(vii)For fiscal year
				2012, 18.0 percent.
											(viii)For fiscal year
				2013, 21.0 percent.
											(ix)For fiscal year
				2014, 24.0 percent.
											(x)For fiscal year
				2015, 27.0 percent.
											(xi)For fiscal year
				2016, 30.0 percent.
											(xii)For fiscal year
				2017, 33.0 percent.
											(xiii)For fiscal year
				2018, 36.0 percent.
											(xiv)For fiscal year
				2019, 39.0 percent.
											(xv)For fiscal year
				2020, 42.0 percent.
											(xvi)For fiscal year
				2021, 45.0 percent.
											(xvii)For fiscal year
				2022 and each subsequent fiscal year, 50.0 percent.
											(C)The provisions of this paragraph shall not
				apply to leases that could not have been issued but for section 5(k) of this
				Act or the amendment made by section 136(a)(2) of the
				Deep Ocean Energy Resources Act of
				2006.
										(3)Immediate
				receipts sharingBeginning October 1, 2005, the Secretary shall
				share 50 percent of OCS Receipts derived from all leases located completely
				beyond 4 marine leagues from any coastline and completely within 100 miles of
				any coastline not included within the provisions of paragraph (2).
									(4)Receipts sharing
				from tracts within 4 marine leagues of any coastlineBeginning
				October 1, 2005, the Secretary shall share 75 percent of OCS Receipts derived
				from all leases located completely or partially within 4 marine leagues from
				any coastline.
									(5)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2), (3), and (4)
				as follows:
										(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				as follows:
											(i)85 percent to the
				Adjacent State.
											(ii)5 percent into
				the Treasury, which shall be allocated to the account established by section
				144 of the Deep Ocean Energy Resources Act of
				2006.
											(iii)5 percent into
				the account established by section 153 of the Deep Ocean Energy Resources Act of
				2006.
											(iv)5 percent into the
				account established by section 156 of the Deep Ocean Energy Resources Act of
				2006.
											(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year as follows:
											(i)85 percent to the
				Adjacent State and any other producing State or States with a leased tract
				within its Adjacent Zone within 100 miles of its coastline that generated
				royalties during the fiscal year, if the other producing or States have a
				coastline point within 300 miles of any portion of the leased tract, in which
				case the amount allocated for the leased tract shall be—
												(I)one-third to the
				Adjacent State; and
												(II)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
												(ii)5 percent into
				the Treasury, which shall be allocated to the account established by section
				144 of the Deep Ocean Energy Resources Act of
				2006.
											(iii)5 percent into
				the account established by section 153 of the Deep Ocean Energy Resources Act of
				2006.
											(iv)5 percent into
				the account established by section 156 of the Deep Ocean Energy Resources Act of
				2006.
											(c)Treatment of OCS
				Receipts From Tracts Partially or Completely Beyond 100 Miles of the
				Coastline
									(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraphs (2) and
				(3).
									(2)Phased-in
				receipts sharing
										(A)Beginning October
				1, 2005, the Secretary shall share OCS Receipts derived from the following
				areas:
											(i)Lease tracts
				located on portions of the Gulf of Mexico OCS Region partially or completely
				beyond 100 miles of any coastline that were available for leasing under the
				2002–2007 5-Year Oil and Gas Leasing Program in effect prior to the date of
				enactment of the Deep Ocean Energy Resources
				Act of 2006.
											(ii)Lease tracts in
				production prior to October 1, 2005, partially or completely beyond 100 miles
				of any coastline located on portions of the OCS that were not available for
				leasing under the 2002–2007 5-Year OCS Oil and Gas Leasing Program in effect
				prior to the date of enactment of the Deep
				Ocean Energy Resources Act of 2006.
											(iii)Lease tracts for
				which leases are issued prior to October 1, 2005, located in the Alaska OCS
				Region partially or completely beyond 100 miles of the coastline.
											(B)The Secretary
				shall share the following percentages of OCS Receipts from the leases described
				in subparagraph (A) derived during the fiscal year indicated:
											(i)For fiscal year
				2006, 6.0 percent.
											(ii)For fiscal year
				2007, 7.0 percent.
											(iii)For fiscal year
				2008, 8.0 percent.
											(iv)For fiscal year
				2009, 9.0 percent.
											(v)For fiscal year
				2010, 12.0 percent.
											(vi)For fiscal year
				2011, 15.0 percent.
											(vii)For fiscal year
				2012, 18.0 percent.
											(viii)For fiscal year
				2013, 21.0 percent.
											(ix)For fiscal year
				2014, 24.0 percent.
											(x)For fiscal year
				2015, 27.0 percent.
											(xi)For fiscal year
				2016, 30.0 percent.
											(xii)For fiscal year
				2017, 33.0 percent.
											(xiii)For fiscal year
				2018, 36.0 percent.
											(xiv)For fiscal year
				2019, 39.0 percent.
											(xv)For fiscal year
				2020, 42.0 percent.
											(xvi)For fiscal year
				2021, 45.0 percent.
											(xvii)For fiscal year
				2022 and each subsequent fiscal year, 50.0 percent.
											(C)The provisions of this paragraph shall not
				apply to leases that could not have been issued but for section 5(k) of this
				Act or the amendment made by section 136(a)(2) of the
				Deep Ocean Energy Resources Act of
				2006.
										(3)Immediate
				receipts sharingBeginning October 1, 2005, the Secretary shall
				share 50 percent of OCS Receipts derived on and after October 1, 2005, from all
				leases located partially or completely beyond 100 miles of any coastline not
				included within the provisions of paragraph (2).
									(4)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraphs (2) and (3) as
				follows:
										(A)Bonus
				bidsDeposits derived from bonus bids from a leased tract,
				including interest thereon, shall be allocated at the end of each fiscal year
				as follows:
											(i)85 percent to the
				Adjacent State.
											(ii)5 percent into
				the Treasury, which shall be allocated to the account established by section
				144 of the Deep Ocean Energy Resources Act of
				2006.
											(iii)5 percent into
				the account established by section 153 of the Deep Ocean Energy Resources Act of
				2006.
											(iv)5 percent into
				the account established by section 156 of the Deep Ocean Energy Resources Act of
				2006.
											(B)RoyaltiesDeposits
				derived from royalties from a leased tract, including interest thereon, shall
				be allocated at the end of each fiscal year as follows:
											(i)85 percent to the
				Adjacent State and any other producing State or States with a leased tract
				within its Adjacent Zone partially or completely beyond 100 miles of its
				coastline that generated royalties during the fiscal year, if the other
				producing State or States have a coastline point within 300 miles of any
				portion of the leased tract, in which case the amount allocated for the leased
				tract shall be—
												(I)one-third to the
				Adjacent State; and
												(II)two-thirds to
				each producing State, including the Adjacent State, inversely proportional to
				the distance between the nearest point on the coastline of the producing State
				and the geographic center of the leased tract.
												(ii)5 percent into the
				account established by section 144 of the Deep Ocean Energy Resources Act of
				2006.
											(iii)5 percent into
				the account established by section 153 of the Deep Ocean Energy Resources Act of
				2006.
											(iv)5 percent into
				the account established by section 156 of the Deep Ocean Energy Resources Act of
				2006.
											(d)Transmission of
				Allocations
									(1)In
				generalNot later than 90 days after the end of each fiscal year,
				the Secretary shall transmit—
										(A)to each State 60
				percent of such State’s allocations under subsections (b)(5)(A)(i),
				(b)(5)(B)(i), (c)(4)(A)(i), and (c)(4)(B)(i) for the immediate prior fiscal
				year;
										(B)to coastal
				county-equivalent and municipal political subdivisions of such State a total of
				40 percent of such State’s allocations under subsections (b)(5)(A)(i),
				(b)(5)(B)(i), (c)(4)(A)(i), and (c)(4)(B)(i), together with all accrued
				interest thereon; and
										(C)the remaining
				allocations under subsections (b)(5) and (c)(4), together with all accrued
				interest thereon.
										(2)Allocations to
				coastal county-equivalent political subdivisions
										(A)In
				generalThe Secretary shall make an initial allocation of the OCS
				Receipts to be shared under paragraph (1)(B) as follows:
											(i)25 percent shall be allocated to coastal
				county-equivalent political subdivisions that are completely more than 25 miles
				landward of the coastline and at least a part of which lies not more than 75
				miles landward from the coastline, with the allocation among such coastal
				county-equivalent political subdivisions based on population.
											(ii)75 percent shall
				be allocated to coastal county-equivalent political subdivisions that are
				completely or partially less than 25 miles landward of the coastline, with the
				allocation among such coastal county-equivalent political subdivisions to be
				further allocated as follows:
												(I)25 percent shall
				be allocated based on the ratio of such coastal county-equivalent political
				subdivision’s population to the coastal population of all coastal
				county-equivalent political subdivisions in the State.
												(II)25 percent shall
				be allocated based on the ratio of such coastal county-equivalent political
				subdivision’s coastline miles to the coastline miles of all coastal
				county-equivalent political subdivisions in the State as calculated by the
				Secretary. In such calculations, coastal county-equivalent political
				subdivisions without a coastline shall be considered to have 50 percent of the
				average coastline miles of the coastal county-equivalent political subdivisions
				that do have coastlines.
												(III)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on a formula that allocates the funds based on such coastal
				county-equivalent political subdivision’s relative distance from the leased
				tract.
												(IV)25 percent shall
				be allocated to all coastal county-equivalent political subdivisions having a
				coastline point within 300 miles of the leased tract for which OCS Receipts are
				being shared based on the relative level of outer Continental Shelf oil and gas
				activities in a coastal political subdivision compared to the level of outer
				Continental Shelf activities in all coastal political subdivisions in the
				State.
												(B)Definition of
				outer Continental Shelf oil and gas activitiesThe Secretary
				shall define the term outer Continental Shelf oil and gas
				activities for purposes of this subparagraph to include—
											(i)construction of
				vessels, drillships, and platforms involved in exploration, production, and
				development on the outer Continental Shelf;
											(ii)support and
				supply bases, ports, and related activities;
											(iii)offices of
				geologists, geophysicists, engineers, and other professionals involved in
				support of exploration, production, and development of oil and gas on the outer
				Continental Shelf;
											(iv)pipelines and
				other means of transporting oil and gas production from the outer Continental
				Shelf; and
											(v)processing and
				refining of oil and gas production from the outer Continental Shelf.
											(C)Coastal
				pointFor purposes of this subparagraph, if a coastal
				county-equivalent political subdivision does not have a coastline, its coastal
				point shall be the point on the coastline closest to it.
										(3)Allocations to
				coastal municipal political subdivisionsThe initial allocation
				to each coastal county-equivalent political subdivision under paragraph (2)
				shall be further allocated to the coastal county-equivalent political
				subdivision and any coastal municipal political subdivisions located partially
				or wholly within the boundaries of the coastal county-equivalent political
				subdivision as follows:
										(A)One-third shall be
				allocated to the coastal county-equivalent political subdivision.
										(B)Two-thirds shall
				be allocated on a per capita basis to the municipal political subdivisions and
				the county-equivalent political subdivision, with the allocation to the latter
				based upon its population not included within the boundaries of a municipal
				political subdivision.
										(e)Investment of
				depositsAmounts deposited under this section shall be invested
				by the Secretary of the Treasury in securities backed by the full faith and
				credit of the United States having maturities suitable to the needs of the
				account in which they are deposited and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
								(f)Use of
				FundsA recipient of funds under this section may use the funds
				for 1 or more of the following:
									(1)To reduce in-State
				college tuition at public institutions of higher learning and otherwise support
				public education, including career technical education.
									(2)To make
				transportation infrastructure improvements.
									(3)To reduce
				taxes.
									(4)To promote, fund,
				and provide for—
										(A)coastal or
				environmental restoration;
										(B)fish, wildlife,
				and marine life habitat enhancement;
										(C)waterways
				construction and maintenance;
										(D)levee construction
				and maintenance and shore protection; and
										(E)marine and
				oceanographic education and research.
										(5)To promote, fund,
				and provide for —
										(A)infrastructure
				associated with energy production activities conducted on the outer Continental
				Shelf;
										(B)energy
				demonstration projects;
										(C)supporting
				infrastructure for shore-based energy projects;
										(D)State geologic
				programs, including geologic mapping and data storage programs, and State
				geophysical data acquisition;
										(E)State seismic
				monitoring programs, including operation of monitoring stations;
										(F)development of oil
				and gas resources through enhanced recovery techniques;
										(G)alternative energy
				development, including bio fuels, coal-to-liquids, oil shale, tar sands,
				geothermal, geopressure, wind, waves, currents, hydro, and other renewable
				energy;
										(H)energy efficiency
				and conservation programs; and
										(I)front-end
				engineering and design for facilities that produce liquid fuels from
				hydrocarbons and other biological matter.
										(6)To promote, fund,
				and provide for—
										(A)historic
				preservation programs and projects;
										(B)natural disaster
				planning and response; and
										(C)hurricane and
				natural disaster insurance programs.
										(7)For any other
				purpose as determined by State law.
									(g)No Accounting
				RequiredNo recipient of funds under this section shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law. However, States may enact
				legislation providing for accounting for and auditing of such expenditures.
				Further, funds allocated under this section to States and political
				subdivisions may be used as matching funds for other Federal programs.
								(h)Effect of Future
				LawsEnactment of any future Federal statute that has the effect,
				as determined by the Secretary, of restricting any Federal agency from spending
				appropriated funds, or otherwise preventing it from fulfilling its pre-existing
				responsibilities as of the date of enactment of the statute, unless such
				responsibilities have been reassigned to another Federal agency by the statute
				with no prevention of performance, to issue any permit or other approval
				impacting on the OCS oil and gas leasing program, or any lease issued
				thereunder, or to implement any provision of this Act shall automatically
				prohibit any sharing of OCS Receipts under this section directly with the
				States, and their coastal political subdivisions, for the duration of the
				restriction. The Secretary shall make the determination of the existence of
				such restricting effects within 30 days of a petition by any outer Continental
				Shelf lessee or producing State.
								(i)DefinitionsIn
				this section:
									(1)Coastal
				county-equivalent political subdivisionThe term coastal
				county-equivalent political subdivision means a political jurisdiction
				immediately below the level of State government, including a county, parish,
				borough in Alaska, independent municipality not part of a county, parish, or
				borough in Alaska, or other equivalent subdivision of a coastal State, that
				lies within the coastal zone.
									(2)Coastal
				municipal political subdivisionThe term coastal municipal
				political subdivision means a municipality located within and part of a
				county, parish, borough in Alaska, or other equivalent subdivision of a State,
				all or part of which coastal municipal political subdivision lies within the
				coastal zone.
									(3)Coastal
				populationThe term coastal population means the
				population of all coastal county-equivalent political subdivisions, as
				determined by the most recent official data of the Census Bureau.
									(4)Coastal
				zoneThe term coastal zone means that portion of a
				coastal State, including the entire territory of any coastal county-equivalent
				political subdivision at least a part of which lies, within 75 miles landward
				from the coastline, or a greater distance as determined by State law enacted to
				implement this section.
									(5)Bonus
				bidsThe term bonus bids means all funds received
				by the Secretary to issue an outer Continental Shelf minerals lease.
									(6)RoyaltiesThe
				term royalties means all funds received by the Secretary from
				production of oil or natural gas, or the sale of production taken in-kind, from
				an outer Continental Shelf minerals lease.
									(7)Producing
				stateThe term producing State means an Adjacent
				State having an Adjacent Zone containing leased tracts from which OCS Receipts
				were derived.
									(8)OCS
				receiptsThe term OCS Receipts means bonus bids,
				royalties, and conservation of resources
				fees.
									.
						138.Review of outer
			 Continental Shelf exploration plansSubsections (c) and (d) of section 11 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1340) are amended to read as
			 follows:
						
							(c)Plan Review;
				Plan Provisions
								(1)Except as
				otherwise provided in this Act, prior to commencing exploration pursuant to any
				oil and gas lease issued or maintained under this Act, the holder thereof shall
				submit an exploration plan (hereinafter in this section referred to as a
				plan) to the Secretary for review which shall include all
				information and documentation required under paragraphs (2) and (3). The
				Secretary shall review the plan for completeness within 10 days of submission.
				If the Secretary finds that the plan is not complete, the Secretary shall
				notify the lessee with a detailed explanation and require such modifications of
				such plan as are necessary to achieve completeness. The Secretary shall have 10
				days to review a modified plan for completeness. Such plan may apply to more
				than 1 lease held by a lessee in any 1 region of the outer Continental Shelf,
				or by a group of lessees acting under a unitization, pooling, or drilling
				agreement, and the lessee shall certify that such plan is consistent with the
				terms of the lease and is consistent with all statutory and regulatory
				requirements in effect on the date of issuance of the lease, and any
				regulations promulgated under this Act to the conservation of resources after
				the date of the lease issuances. The Secretary shall have 30 days from the date
				the plan is deemed complete to conduct a review of the plan. If the Secretary
				finds the plan is not consistent with the lease and all such statutory and
				regulatory requirements, the Secretary shall notify the lessee with a detailed
				explanation of such modifications of such plan as are necessary to achieve
				compliance. The Secretary shall have 30 days to review any modified plan
				submitted by the lessee. The lessee shall not take any action under the
				exploration plan within the 30-day review period, or thereafter until the plan
				has been modified to achieve compliance as so notified.
								(2)An exploration
				plan submitted under this subsection shall include, in the degree of detail
				which the Secretary may by regulation require—
									(A)a schedule of
				anticipated exploration activities to be undertaken;
									(B)a description of
				equipment to be used for such activities;
									(C)the general
				location of each well to be drilled; and
									(D)such other
				information deemed pertinent by the Secretary.
									(3)The Secretary may,
				by regulation, require that such plan be accompanied by a general statement of
				development and production intentions which shall be for planning purposes only
				and which shall not be binding on any party.
								(d)Plan Revisions;
				Conduct of Exploration Activities
								(1)If a significant
				revision of an exploration plan under this subsection is submitted to the
				Secretary, the process to be used for the review of such revision shall be the
				same as set forth in subsection (c).
								(2)All exploration
				activities pursuant to any lease shall be conducted in accordance with an
				exploration plan or a revised plan which has been submitted to and reviewed by
				the
				Secretary.
								.
					139.Reservation of
			 lands and rightsSection 12 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended—
						(1)in subsection (a)
			 by adding at the end the following: The President may partially or
			 completely revise or revoke any prior withdrawal made by the President under
			 the authority of this section. The President may not revise or revoke a
			 withdrawal that was initiated by a petition from a State and approved by the
			 Secretary of the Interior under subsection (h). A withdrawal by the President
			 may be for a term not to exceed 10 years. When considering potential uses of
			 the outer Continental Shelf, to the maximum extent possible, the President
			 shall accommodate competing interests and potential uses.; and
						(2)by adding at the
			 end the following:
							
								(g)Availability for
				Leasing Within Certain Areas of the Outer Continental Shelf
									(1)Prohibition
				against leasing
										(A)Unavailable for
				leasing without state requestExcept as otherwise provided in
				this subsection, from and after enactment of the
				Deep Ocean Energy Resources Act of
				2006, the Secretary shall not offer for leasing for oil and gas,
				or natural gas, any area within 50 miles of the coastline that was withdrawn
				from disposition by leasing in the Atlantic OCS Region or the Pacific OCS
				Region, or the Gulf of Mexico OCS Region Eastern Planning Area, as depicted on
				the maps referred to in this subparagraph, under the Memorandum on
				Withdrawal of Certain Areas of the United States Outer Continental Shelf from
				Leasing Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12,
				1998, or any area within 50 miles of the coastline not withdrawn under that
				Memorandum that is included within the Gulf of Mexico OCS Region Eastern
				Planning Area as indicated on the map entitled Gulf of Mexico OCS Region
				State Adjacent Zones and OCS Planning Areas or the Florida Straits
				Planning Area as indicated on the map entitled Atlantic OCS Region State
				Adjacent Zones and OCS Planning Areas, both of which are dated
				September 2005 and on file in the Office of the Director, Minerals Management
				Service.
										(B)Areas between 50
				and 100 miles from the coastlineUnless an Adjacent State petitions under
				subsection (h) within 1 year after the date of the enactment of the
				Deep Ocean Energy Resources Act of
				2006 for natural gas leasing or by June 30, 2009, for oil and gas
				leasing, the Secretary shall offer for leasing any area more than 50 miles but
				less than 100 miles from the coastline that was withdrawn from disposition by
				leasing in the Atlantic OCS Region, the Pacific OCS Region, or the Gulf of
				Mexico OCS Region Eastern Planning Area, as depicted on the maps referred to in
				this subparagraph, under the Memorandum on Withdrawal of Certain Areas
				of the United States Outer Continental Shelf from Leasing Disposition,
				34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, or any area more than 50
				miles but less than 100 miles of the coastline not withdrawn under that
				Memorandum that is included within the Gulf of Mexico OCS Region Eastern
				Planning Area as indicated on the map entitled Gulf of Mexico OCS Region
				State Adjacent Zones and OCS Planning Areas or within the Florida
				Straits Planning Area as indicated on the map entitled Atlantic OCS
				Region State Adjacent Zones and OCS Planning Areas, both of which are
				dated September 2005 and on file in the Office of the Director, Minerals
				Management Service.
										(2)Revocation of
				withdrawalThe provisions of
				the Memorandum on Withdrawal of Certain Areas of the United States Outer
				Continental Shelf from Leasing Disposition, 34 Weekly Comp. Pres. Doc.
				1111, dated June 12, 1998, are hereby revoked and are no longer in effect
				regarding any areas that are more than 100 miles from the coastline, nor for
				any areas that are less than 100 miles from the coastline and are included
				within the Gulf of Mexico OCS Region Central Planning Area as depicted on the
				map entitled Gulf of Mexico OCS Region State Adjacent Zones and OCS
				Planning Areas dated September 2005 and on file in the Office of the
				Director, Minerals Management Service. The 2002–2007 5-Year Outer Continental
				Shelf Oil and Gas Leasing Program is hereby amended to include the areas added
				to the Gulf of Mexico OCS Region Central Planning Area by this Act to the
				extent that such areas were included within the original boundaries of proposed
				Lease Sale 181. The amendment to such leasing program includes a sale in such
				additional areas, which shall be held no later than June 30, 2007. The Final
				Environmental Impact Statement prepared for this area for Lease Sale 181 shall
				be deemed sufficient for all purposes for each lease sale in which such area is
				offered for lease during the 2002–2007 5-Year Outer Continental Shelf Oil and
				Gas Leasing Program without need for supplementation. Any tract only partially
				added to the Gulf of Mexico OCS Region Central Planning Area by this Act shall
				be eligible for leasing of the part of such tract that is included within the
				Gulf of Mexico OCS Region Central Planning Area, and the remainder of such
				tract that lies outside of the Gulf of Mexico OCS Region Central Planning Area
				may be developed and produced by the lessee of such partial tract using
				extended reach or similar drilling from a location on a leased area. Further,
				any area in the OCS withdrawn from leasing may be leased, and thereafter
				developed and produced by the lessee using extended reach or similar drilling
				from a location on a leased area located in an area available for
				leasing.
									(3)Petition for
				leasing
										(A)In
				generalThe Governor of the State, upon concurrence of its
				legislature, may submit to the Secretary a petition requesting that the
				Secretary make available any area that is within the State’s Adjacent Zone,
				included within the provisions of paragraph (1), and that (i) is greater than
				25 miles from any point on the coastline of a Neighboring State for the conduct
				of offshore leasing, pre-leasing, and related activities with respect to
				natural gas leasing; or (ii) is greater than 50 miles from any point on the
				coastline of a Neighboring State for the conduct of offshore leasing,
				pre-leasing, and related activities with respect to oil and gas leasing. The
				Adjacent State may also petition for leasing any other area within its Adjacent
				Zone if leasing is allowed in the similar area of the Adjacent Zone of the
				applicable Neighboring State, or if not allowed, if the Neighboring State,
				acting through its Governor, expresses its concurrence with the petition. The
				Secretary shall only consider such a petition upon making a finding that
				leasing is allowed in the similar area of the Adjacent Zone of the applicable
				Neighboring State or upon receipt of the concurrence of the Neighboring State.
				The date of receipt by the Secretary of such concurrence by the Neighboring
				State shall constitute the date of receipt of the petition for that area for
				which the concurrence applies. Except for any area described in the last
				sentence of paragraph (2), a petition for leasing any part of the Alabama
				Adjacent Zone that is a part of the Gulf of Mexico Eastern Planning Area, as
				indicated on the map entitled Gulf of Mexico OCS Region State Adjacent
				Zones and OCS Planning Areas which is dated September 2005 and on file
				in the Office of the Director, Minerals Management Service, shall require the
				concurrence of both Alabama and Florida.
										(B)Limitations on
				leasingIn its petition, a State with an Adjacent Zone that
				contains leased tracts may condition new leasing for oil and gas, or natural
				gas for tracts within 25 miles of the coastline by—
											(i)requiring a net
				reduction in the number of production platforms;
											(ii)requiring a net
				increase in the average distance of production platforms from the
				coastline;
											(iii)limiting
				permanent surface occupancy on new leases to areas that are more than 10 miles
				from the coastline;
											(iv)limiting some
				tracts to being produced from shore or from platforms located on other tracts;
				or
											(v)other conditions
				that the Adjacent State may deem appropriate as long as the Secretary does not
				determine that production is made economically or technically impracticable or
				otherwise impossible.
											(C)Action by
				SecretaryNot later than 90 days after receipt of a petition
				under subparagraph (A), the Secretary shall approve the petition, unless the
				Secretary determines that leasing the area would probably cause serious harm or
				damage to the marine resources of the State’s Adjacent Zone. Prior to approving
				the petition, the Secretary shall complete an environmental assessment that
				documents the anticipated environmental effects of leasing in the area included
				within the scope of the petition.
										(D)Failure to
				actIf the Secretary fails to approve or deny a petition in
				accordance with subparagraph (C) the petition shall be considered to be
				approved 90 days after receipt of the petition.
										(E)Amendment of the
				5-year leasing programNotwithstanding section 18, within 180
				days of the approval of a petition under subparagraph (C) or (D), after the
				expiration of the time limits in paragraph (1)(B), and within 180 days after
				the enactment of the Deep Ocean Energy
				Resources Act of 2006 for the areas made available for leasing
				under paragraph (2), the Secretary shall amend the current 5-Year Outer
				Continental Shelf Oil and Gas Leasing Program to include a lease sale or sales
				for at least 75 percent of the associated areas, unless there are, from the
				date of approval, expiration of such time limits, or enactment, as applicable,
				fewer than 12 months remaining in the current 5-Year Leasing Program in which
				case the Secretary shall include the associated areas within lease sales under
				the next 5-Year Leasing Program. For purposes of amending the 5-Year Program in
				accordance with this section, further consultations with States shall not be
				required. For purposes of this section, an environmental assessment performed
				under the provisions of the National Environmental Policy Act of 1969 to assess
				the effects of approving the petition shall be sufficient to amend the 5-Year
				Leasing Program.
										(h)Option to
				Petition for Extension of Withdrawal From Leasing Within Certain Areas of the
				Outer Continental Shelf
									(1)In
				generalThe Governor of the State, upon the concurrence of its
				legislature, may submit to the Secretary petitions requesting that the
				Secretary extend for a period of time of up to 5 years for each petition the
				withdrawal from leasing for all or part of any area within the State’s Adjacent
				Zone located more than 50 miles, but less than 100 miles, from the coastline
				that is subject to subsection (g)(1)(B). A State may petition multiple times
				for any particular area but not more than once per calendar year for any
				particular area. A State must submit separate petitions, with separate votes by
				its legislature, for oil and gas leasing and for natural gas leasing. A
				petition of a State may request some areas to be withdrawn from all leasing and
				some areas to be withdrawn only from 1 type of leasing. Petitions for extending
				the withdrawal from leasing of any part of the Alabama Adjacent Zone that is
				more than 50 miles, but less than 100 miles, from the coastline that is a part
				of the Gulf of Mexico OCS Region Eastern Planning Area, as indicated on the map
				entitled Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
				Areas which is dated September 2005 and on file in the Office of the
				Director, Minerals Management Service, may be made by either Alabama or
				Florida.
									(2)Action by
				SecretaryThe Secretary shall
				perform an environmental assessment under the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.) to assess the effects of approving the petition under
				paragraph (1). Not later than 90 days after receipt of the petition, the
				Secretary shall approve the petition, unless the Secretary determines that
				extending the withdrawal from leasing would probably cause serious harm or
				damage to the marine resources of the State's Adjacent Zone. The Secretary
				shall not approve a petition from a State that extends the remaining period of
				a withdrawal of an area from leasing for a total of more than 10 years.
				However, the Secretary may approve petitions to extend the withdrawal from
				leasing of any area ad infinitum, subject only to the limitations contained in
				this subsection.
									(3)Failure to
				actIf the Secretary fails to approve or deny a petition in
				accordance with paragraph (2) the petition shall be considered to be approved
				90 days after receipt of the petition.
									(i)Effect of Other
				LawsAdoption by any Adjacent State of any constitutional
				provision, or enactment of any State statute, that has the effect, as
				determined by the Secretary, of restricting either the Governor or the
				Legislature, or both, from exercising full discretion related to subsection (g)
				or (h), or both, shall automatically (1) prohibit any sharing of OCS Receipts
				under this Act with the Adjacent State, and its coastal political subdivisions,
				and (2) prohibit the Adjacent State from exercising any authority under
				subsection (h), for the duration of the restriction. The Secretary shall make
				the determination of the existence of such restricting constitutional provision
				or State statute within 30 days of a petition by any outer Continental Shelf
				lessee or coastal
				State.
								.
						140.Outer
			 continental shelf leasing programSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended—
						(1)in subsection (a),
			 by adding at the end of paragraph (3) the following: The Secretary
			 shall, in each 5-year program, include lease sales that when viewed as a whole
			 propose to offer for oil and gas or natural gas leasing at least 75 percent of
			 the available unleased acreage within each OCS Planning Area. Available
			 unleased acreage is that portion of the outer Continental Shelf that is not
			 under lease at the time of the proposed lease sale, and has not otherwise been
			 made unavailable for leasing by law.;
						(2)in subsection (c),
			 by striking (c)(1) and all that follows through the end of
			 paragraph (2) and inserting the following:
							
								(c)(1)During the preparation of
				any proposed leasing program under this section, the Secretary shall consider
				and analyze leasing throughout the entire Outer Continental Shelf without
				regard to any other law affecting such leasing. During this preparation the
				Secretary shall invite and consider suggestions from any interested Federal
				agency, including the Attorney General, in consultation with the Federal Trade
				Commission, and from the Governor of any coastal State. The Secretary may also
				invite or consider any suggestions from the executive of any local government
				in a coastal State that have been previously submitted to the Governor of such
				State, and from any other person. Further, the Secretary shall consult with the
				Secretary of Defense regarding military operational needs in the outer
				Continental Shelf. The Secretary shall work with the Secretary of Defense to
				resolve any conflicts that might arise regarding offering any area of the outer
				Continental Shelf for oil and gas or natural gas leasing. If the Secretaries
				are not able to resolve all such conflicts, any unresolved issues shall be
				elevated to the President for resolution.
									(2)After the consideration and analysis
				required by paragraph (1), including the consideration of the suggestions
				received from any interested Federal agency, the Federal Trade Commission, the
				Governor of any coastal State, any local government of a coastal State, and any
				other person, the Secretary shall publish in the Federal Register a proposed
				leasing program accompanied by a draft environmental impact statement prepared
				pursuant to the National Environmental Policy
				Act of 1969 (42 U.S.C. 4321 et seq.). After the publishing of the
				proposed leasing program and during the comment period provided for on the
				draft environmental impact statement, the Secretary shall submit a copy of the
				proposed program to the Governor of each affected State for review and comment.
				The Governor may solicit comments from those executives of local governments in
				the Governor’s State that the Governor, in the discretion of the Governor,
				determines will be affected by the proposed program. If any comment by such
				Governor is received by the Secretary at least 15 days prior to submission to
				the Congress pursuant to paragraph (3) and includes a request for any
				modification of such proposed program, the Secretary shall reply in writing,
				granting or denying such request in whole or in part, or granting such request
				in such modified form as the Secretary considers appropriate, and stating the
				Secretary’s reasons therefor. All such correspondence between the Secretary and
				the Governor of any affected State, together with any additional information
				and data relating thereto, shall accompany such proposed program when it is
				submitted to the Congress.
									;
				and
						(3)by adding at the
			 end the following:
							
								(i)Projection of
				State Adjacent Zone resources and State and local government shares of OCS
				receiptsConcurrent with the publication of the scoping notice at
				the beginning of the development of each 5-year outer Continental Shelf oil and
				gas leasing program, or as soon thereafter as possible, the Secretary
				shall—
									(1)provide to each
				Adjacent State a current estimate of proven and potential oil and gas resources
				located within the State’s Adjacent Zone; and
									(2)provide to each
				Adjacent State, and coastal political subdivisions thereof, a best-efforts
				projection of the OCS Receipts that the Secretary expects will be shared with
				each Adjacent State, and its coastal political subdivisions, using the
				assumption that the unleased tracts within the State’s Adjacent Zone are fully
				made available for leasing, including long-term projected OCS Receipts. In
				addition, the Secretary shall include a macroeconomic estimate of the impact of
				such leasing on the national economy and each State’s economy, including
				investment, jobs, revenues, personal income, and other
				categories.
									.
						141.Coordination
			 with adjacent statesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
						(1)in subsection (a),
			 in the first sentence, by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
						(2)by adding at the
			 end the following:
							
								(f)(1)No Federal agency may permit or otherwise
				approve, without the concurrence of the Adjacent State, the construction of a
				crude oil or petroleum products (or both) pipeline within the part of the
				Adjacent State’s Adjacent Zone that is withdrawn from oil and gas or natural
				gas leasing, except that such a pipeline may be approved, without such Adjacent
				State’s concurrence, to pass through such Adjacent Zone if at least 50 percent
				of the production projected to be carried by the pipeline within its first 10
				years of operation is from areas of the Adjacent State's Adjacent Zone.
									(2)No State may prohibit the
				construction within its Adjacent Zone or its State waters of a natural gas
				pipeline that will transport natural gas produced from the outer Continental
				Shelf. However, an Adjacent State may prevent a proposed natural gas pipeline
				landing location if it proposes 2 alternate landing locations in the Adjacent
				State, acceptable to the Adjacent State, located within 50 miles on either side
				of the proposed landing
				location.
									.
						142.Environmental
			 studiesSection 20(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1346) is amended—
						(1)by inserting
			 (1) after (d); and
						(2)by adding at the
			 end the following:
							
								(2)For all programs, lease sales,
				leases, and actions under this Act, the following shall apply regarding the
				application of the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.):
									(A)Granting or directing lease
				suspensions and the conduct of all preliminary activities on outer Continental
				Shelf tracts, including seismic activities, are categorically excluded from the
				need to prepare either an environmental assessment or an environmental impact
				statement, and the Secretary shall not be required to analyze whether any
				exceptions to a categorical exclusion apply for activities conducted under the
				authority of this Act.
									(B)The environmental impact statement
				developed in support of each 5-year oil and gas leasing program provides the
				environmental analysis for all lease sales to be conducted under the program
				and such sales shall not be subject to further environmental analysis.
									(C)Exploration plans shall not be subject
				to any requirement to prepare an environmental impact statement, and the
				Secretary may find that exploration plans are eligible for categorical
				exclusion due to the impacts already being considered within an environmental
				impact statement or due to mitigation measures included within the plan.
									(D)Within each OCS Planning Area, after
				the preparation of the first development and production plan environmental
				impact statement for a leased tract within the Area, future development and
				production plans for leased tracts within the Area shall only require the
				preparation of an environmental assessment unless the most recent development
				and production plan environmental impact statement within the Area was
				finalized more than 10 years prior to the date of the approval of the plan, in
				which case an environmental impact statement shall be
				required.
									.
						143.Review of outer
			 continental shelf development and production plansSection
			 25 of the Outer Continental Shelf Lands Act (43 U.S.C. 1351) is amended to read
			 as follows:
						
							25.Review of outer
				continental shelf development and production plans
								(a)Development and
				Production Plans; Submission to Secretary; Statement of Facilities and
				Operation; Submission to Governors of Affected States and Local
				Governments
									(1)Prior to
				development and production pursuant to an oil and gas lease issued on or after
				September 18, 1978, for any area of the outer Continental Shelf, or issued or
				maintained prior to September 18, 1978, for any area of the outer Continental
				Shelf, with respect to which no oil or gas has been discovered in paying
				quantities prior to September 18, 1978, the lessee shall submit a development
				and production plan (hereinafter in this section referred to as a
				plan) to the Secretary for review.
									(2)A plan shall be
				accompanied by a statement describing all facilities and operations, other than
				those on the outer Continental Shelf, proposed by the lessee and known by the
				lessee (whether or not owned or operated by such lessee) that will be
				constructed or utilized in the development and production of oil or gas from
				the lease area, including the location and site of such facilities and
				operations, the land, labor, material, and energy requirements associated with
				such facilities and operations, and all environmental and safety safeguards to
				be implemented.
									(3)Except for any
				privileged or proprietary information (as such term is defined in regulations
				issued by the Secretary), the Secretary, within 30 days after receipt of a plan
				and statement, shall—
										(A)submit such plan
				and statement to the Governor of any affected State, and upon request to the
				executive of any affected local government; and
										(B)make such plan and
				statement available to any appropriate interstate regional entity and the
				public.
										(b)Development and
				Production Activities in Accordance With Plan as Lease
				RequirementAfter enactment of the
				Deep Ocean Energy Resources Act of
				2006, no oil and gas lease may be issued pursuant to this Act in
				any region of the outer Continental Shelf, unless such lease requires that
				development and production activities be carried out in accordance with a plan
				that complies with the requirements of this section. This section shall also
				apply to leases that do not have an approved development and production plan as
				of the date of enactment of the Deep Ocean
				Energy Resources Act of 2006.
								(c)Scope and
				Contents of PlanA plan may apply to more than 1 oil and gas
				lease, and shall set forth, in the degree of detail established by regulations
				issued by the Secretary—
									(1)the general work
				to be performed;
									(2)a description of
				all facilities and operations located on the outer Continental Shelf that are
				proposed by the lessee or known by the lessee (whether or not owned or operated
				by such lessee) to be directly related to the proposed development, including
				the location and size of such facilities and operations, and the land, labor,
				material, and energy requirements associated with such facilities and
				operations;
									(3)the environmental
				safeguards to be implemented on the outer Continental Shelf and how such
				safeguards are to be implemented;
									(4)all safety
				standards to be met and how such standards are to be met;
									(5)an expected rate
				of development and production and a time schedule for performance; and
									(6)such other
				relevant information as the Secretary may by regulation require.
									(d)Completeness
				Review of the Plan
									(1)Prior to
				commencing any activity under a development and production plan pursuant to any
				oil and gas lease issued or maintained under this Act, the lessee shall certify
				that the plan is consistent with the terms of the lease and that it is
				consistent with all statutory and regulatory requirements in effect on the date
				of issuance of the lease, and any regulations promulgated under this Act
				related to the conservation of resources after the date of lease issuance. The
				plan shall include all required information and documentation required under
				subsection (c).
									(2)The Secretary
				shall review the plan for completeness within 30 days of submission. If the
				Secretary finds that the plan is not complete, the Secretary shall notify the
				lessee with a detailed explanation of such modifications of such plan as are
				necessary to achieve completeness. The Secretary shall have 30 days to review a
				modified plan for completeness.
									(e)Review for
				Consistency of the Plan
									(1)After a
				determination that a plan is complete, the Secretary shall have 120 days to
				conduct a review of the plan, to ensure that it is consistent with the terms of
				the lease, and that it is consistent with all such statutory and regulatory
				requirements applicable to the lease. The review shall ensure that the plan is
				consistent with lease terms, and statutory and regulatory requirements
				applicable to the lease, related to national security or national defense,
				including any military operating stipulations or other restrictions. The
				Secretary shall seek the assistance of the Department of Defense in the conduct
				of the review of any plan prepared under this section for a lease containing
				military operating stipulations or other restrictions and shall accept the
				assistance of the Department of Defense in the conduct of the review of any
				plan prepared under this section for any other lease when the Secretary of
				Defense requests an opportunity to participate in the review. If the Secretary
				finds that the plan is not consistent, the Secretary shall notify the lessee
				with a detailed explanation of such modifications of such plan as are necessary
				to achieve consistency.
									(2)The Secretary
				shall have 120 days to review a modified plan.
									(3)The lessee shall
				not conduct any activities under the plan during any 120-day review period, or
				thereafter until the plan has been modified to achieve compliance as so
				notified.
									(4)After review by
				the Secretary provided for by this section, a lessee may operate pursuant to
				the plan without further review or approval by the Secretary.
									(f)Review of
				Revision of the Approved PlanThe lessee may submit to the
				Secretary any revision of a plan if the lessee determines that such revision
				will lead to greater recovery of oil and natural gas, improve the efficiency,
				safety, and environmental protection of the recovery operation, is the only
				means available to avoid substantial economic hardship to the lessee, or is
				otherwise not inconsistent with the provisions of this Act, to the extent such
				revision is consistent with protection of the human, marine, and coastal
				environments. The process to be used for the review of any such revision shall
				be the same as that set forth in subsections (d) and (e).
								(g)Cancellation of
				Lease on Failure To Submit Plan or Comply With a PlanWhenever
				the owner of any lease fails to submit a plan in accordance with regulations
				issued under this section, or fails to comply with a plan, the lease may be
				canceled in accordance with section 5(c) and (d). Termination of a lease
				because of failure to comply with a plan, including required modifications or
				revisions, shall not entitle a lessee to any compensation.
								(h)Production and
				Transportation of Natural Gas; Submission of Plan to Federal Energy Regulatory
				Commission; Impact StatementIf any development and production
				plan submitted to the Secretary pursuant to this section provides for the
				production and transportation of natural gas, the lessee shall
				contemporaneously submit to the Federal Energy Regulatory Commission that
				portion of such plan that relates to the facilities for transportation of
				natural gas. The Secretary and the Federal Energy Regulatory Commission shall
				agree as to which of them shall prepare an environmental impact statement
				pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.) applicable to such portion of such plan, or conduct studies as to the
				effect on the environment of implementing it. Thereafter, the findings and
				recommendations by the agency preparing such environmental impact statement or
				conducting such studies pursuant to such agreement shall be adopted by the
				other agency, and such other agency shall not independently prepare another
				environmental impact statement or duplicate such studies with respect to such
				portion of such plan, but the Federal Energy Regulatory Commission, in
				connection with its review of an application for a certificate of public
				convenience and necessity applicable to such transportation facilities pursuant
				to section 7 of the Natural Gas Act (15 U.S.C. 717f), may prepare such
				environmental studies or statement relevant to certification of such
				transportation facilities as have not been covered by an environmental impact
				statement or studies prepared by the Secretary. The Secretary, in consultation
				with the Federal Energy Regulatory Commission, shall promulgate rules to
				implement this subsection, but the Federal Energy Regulatory Commission shall
				retain sole authority with respect to rules and procedures applicable to the
				filing of any application with the Commission and to all aspects of the
				Commission’s review of, and action on, any such
				application.
								.
					144.Federal Energy
			 Natural Resources Enhancement Fund Act of 2006
						(a)FindingsCongress
			 finds the following:
							(1)Energy and minerals
			 exploration, development, and production on Federal onshore and offshore lands,
			 including bio-based fuel, natural gas, minerals, oil, geothermal, and power
			 from wind, waves, currents, and thermal energy, involves significant outlays of
			 funds by Federal and State wildlife, fish, and natural resource management
			 agencies for environmental studies, planning, development, monitoring, and
			 management of wildlife, fish, air, water, and other natural resources.
							(2)State wildlife,
			 fish, and natural resource management agencies are funded primarily through
			 permit and license fees paid to the States by the general public to hunt and
			 fish, and through Federal excise taxes on equipment used for these
			 activities.
							(3)Funds generated
			 from consumptive and recreational uses of wildlife, fish, and other natural
			 resources currently are inadequate to address the natural resources related to
			 energy and minerals development on Federal onshore and offshore lands.
							(4)Funds available to
			 Federal agencies responsible for managing Federal onshore and offshore lands
			 and Federal-trust wildlife and fish species and their habitats are inadequate
			 to address the natural resources related to energy and minerals development on
			 Federal onshore and offshore lands.
							(5)Receipts derived
			 from sales, bonus bids, and royalties under the mineral leasing laws of the
			 United States are paid to the Treasury through the Minerals Management Service
			 of the Department of the Interior.
							(6)None of the
			 receipts derived from sales, bonus bids, and royalties under the minerals
			 leasing laws of the United States are paid to the Federal or State agencies to
			 examine, monitor, and manage wildlife, fish, air, water, and other natural
			 resources related to natural gas, oil, and mineral exploration and
			 development.
							(b)PurposesIt
			 is the purpose of this section to—
							(1)establish a fund
			 for the monitoring and management of wildlife and fish, and their habitats, and
			 air, water, and other natural resources related to energy and minerals
			 development on Federal onshore and offshore lands;
							(2)make available
			 receipts derived from sales, bonus bids, royalties, and fees from onshore and
			 offshore gas, mineral, oil, and any additional form of energy and minerals
			 development under the laws of the United States for the purposes of such
			 fund;
							(3)distribute funds
			 from such fund each fiscal year to the Secretary of the Interior and the
			 States; and
							(4)use the
			 distributed funds to secure the necessary trained workforce or contractual
			 services to conduct environmental studies, planning, development, monitoring,
			 and post-development management of wildlife and fish and their habitats and
			 air, water, and other natural resources that may be related to bio-based fuel,
			 gas, mineral, oil, wind, or other energy exploration, development,
			 transportation, transmission, and associated activities on Federal onshore and
			 offshore lands, including—
								(A)pertinent
			 research, surveys, and environmental analyses conducted to identify any impacts
			 on wildlife, fish, air, water, and other natural resources from energy and
			 mineral exploration, development, production, and transportation or
			 transmission;
								(B)projects to
			 maintain, improve, or enhance wildlife and fish populations and their habitats
			 or air, water, or other natural resources, including activities under the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
								(C)research, surveys,
			 environmental analyses, and projects that assist in managing, including
			 mitigating either onsite or offsite, or both, the impacts of energy and mineral
			 activities on wildlife, fish, air, water, and other natural resources;
			 and
								(D)projects to teach
			 young people to live off the land.
								(c)DefinitionsIn
			 this section:
							(1)Enhancement
			 fundThe term Enhancement Fund means the Federal
			 Energy Natural Resources Enhancement Fund established by subsection (d).
							(2)StateThe
			 term State means the Governor of the State.
							(d)Establishment and
			 use of Federal Energy Natural Resources Enhancement Fund
							(1)Enhancement
			 fundThere is established in the Treasury a separate account to
			 be known as the Federal Energy Natural Resources Enhancement
			 Fund.
							(2)FundingThe
			 Secretary of the Treasury shall deposit in the Enhancement Fund—
								(A)such sums as are
			 provided by sections 9(b)(5)(A)(ii), 9(b)(5)(B)(ii), 9(c)(4)(A)(ii), and
			 9(c)(4)(B)(ii) of the Outer Continental Shelf Lands Act, as amended by this
			 Act;
								(B)(i)during the period of
			 October 1, 2006, through September 30, 2015, 1 percent of all sums paid into
			 the Treasury under section 35 of the Mineral Leasing Act (30 U.S.C. 191),
			 and
									(ii)beginning October 1, 2015, and
			 thereafter, 2.5 percent of all sums paid into the Treasury under section 35 of
			 the Mineral Leasing Act (30 U.S.C. 191); and
									(C)(i)during the period of
			 October 1, 2006, through September 30, 2015, 1 percent of all sums paid into
			 the Treasury from receipts derived from bonus bids and royalties from other
			 mineral leasing on public lands, and
									(ii)beginning October 1, 2015, and
			 thereafter, 2.5 percent of all sums paid into the Treasury from receipts
			 derived from bonus bids and royalties from other mineral leasing on public
			 lands.
									(3)InvestmentsThe
			 Secretary of the Treasury shall invest the amounts deposited under paragraph
			 (2) and all accrued interest on the amounts deposited under paragraph (2) only
			 in interest bearing obligations of the United States or in obligations
			 guaranteed as to both principal and interest by the United States.
							(4)Payment to
			 Secretary of the Interior
								(A)In
			 generalBeginning with fiscal year 2007, and in each fiscal year
			 thereafter, one-third of amounts deposited into the Enhancement Fund, together
			 with the interest thereon, shall be available, without fiscal year limitations,
			 to the Secretary of the Interior for use for the purposes described in
			 subsection (b)(4).
								(B)Withdrawals and
			 transfer of fundsThe Secretary of the Treasury shall withdraw
			 such amounts from the Enhancement Fund as the Secretary of the Interior may
			 request, subject to the limitation in subparagraph (A), and transfer such
			 amounts to the Secretary of the Interior to be used, at the discretion of the
			 Secretary of the Interior, by the Minerals Management Service, the Bureau of
			 Land Management, and the United States Fish and Wildlife Service for use for
			 the purposes described in subsection (b)(4).
								(5)Payment to
			 States
								(A)In
			 generalBeginning with fiscal year 2007, and in each fiscal year
			 thereafter, two-thirds of amounts deposited into the Enhancement Fund, together
			 with the interest thereon, shall be available, without fiscal year limitations,
			 to the States for use for the purposes described in subsection (b)(4).
								(B)Withdrawals and
			 transfer of fundsWithin the first 90 days of each fiscal year,
			 the Secretary of the Treasury shall withdraw amounts from the Enhancement Fund
			 and transfer such amounts to the States based on the proportion of all receipts
			 that were collected the previous fiscal year from Federal leases within the
			 boundaries of each State and each State’s outer Continental Shelf Adjacent Zone
			 as determined in accordance with section 4(a) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1333(a)), as amended by this Act.
								(C)Use of payments
			 by stateEach State shall use the payments made under
			 subparagraph (B) only for carrying out projects and programs for the purposes
			 described in subsection (b)(4).
								(D)Encourage use of
			 private funds by stateEach State shall use the payments made
			 under subparagraph (B) to leverage private funds for carrying out projects for
			 the purposes described in subsection (b)(4).
								(e)Limitation on
			 useAmounts made available under this section may not be used for
			 the purchase of any interest in land.
						(f)Reports to
			 Congress
							(1)In
			 generalBeginning in fiscal year 2008 and continuing for each
			 fiscal year thereafter, the Secretary of the Interior and each State receiving
			 funds from the Enhancement Fund shall submit a report to the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Resources of
			 the House of Representatives.
							(2)Required
			 informationReports submitted to Congress by the Secretary of the
			 Interior and States under this subsection shall include the following
			 information regarding expenditures during the previous fiscal year:
								(A)A summary of
			 pertinent scientific research and surveys conducted to identify impacts on
			 wildlife, fish, and other natural resources from energy and mineral
			 developments.
								(B)A summary of
			 projects planned and completed to maintain, improve or enhance wildlife and
			 fish populations and their habitats or other natural resources.
								(C)A list of
			 additional actions that assist, or would assist, in managing, including
			 mitigating either onsite or offsite, or both, the impacts of energy and mineral
			 development on wildlife, fish, and other natural resources.
								(D)A summary of
			 private (non-Federal) funds used to plan, conduct, and complete the plans and
			 programs identified in subparagraphs (A) and (B).
								145.Termination of
			 effect of laws prohibiting the spending of appropriated funds for certain
			 purposesAll provisions of
			 existing Federal law prohibiting the spending of appropriated funds to conduct
			 oil and natural gas leasing and preleasing activities, or to issue a lease to
			 any person, for any area of the outer Continental Shelf shall have no force or
			 effect.
					146.Outer
			 Continental Shelf incompatible use
						(a)In
			 generalNo Federal agency may permit construction or operation
			 (or both) of any facility, or designate or maintain a restricted transportation
			 corridor or operating area on the Federal outer Continental Shelf or in State
			 waters, that will be incompatible with, as determined by the Secretary of the
			 Interior, oil and gas or natural gas leasing and substantially full exploration
			 and production of tracts that are geologically prospective for oil or natural
			 gas (or both).
						(b)ExceptionsSubsection
			 (a) shall not apply to any facility, transportation corridor, or operating area
			 the construction, operation, designation, or maintenance of which is or will
			 be—
							(1)located in an area
			 of the outer Continental Shelf that is unavailable for oil and gas or natural
			 gas leasing by operation of law;
							(2)used for a
			 military readiness activity (as defined in section 315(f) of Public Law 107–314
			 (16 U.S.C. 703 note)); or
							(3)required in the
			 national interest, as determined by the President.
							147.Repurchase of
			 certain leases
						(a)Authority to
			 Repurchase and Cancel Certain LeasesThe Secretary of the
			 Interior shall repurchase and cancel any Federal oil and gas, geothermal, coal,
			 oil shale, tar sands, or other mineral lease, whether onshore or offshore, if
			 the Secretary finds that such lease qualifies for repurchase and cancellation
			 under the regulations authorized by this section.
						(b)RegulationsNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall publish a final regulation stating the conditions under which a lease
			 referred to in subsection (a) would qualify for repurchase and cancellation,
			 and the process to be followed regarding repurchase and cancellation. Such
			 regulation shall include, but not be limited to, the following:
							(1)The Secretary
			 shall repurchase and cancel a lease after written request by the lessee upon a
			 finding by the Secretary that—
								(A)a request by the
			 lessee for a required permit or other approval complied with applicable law,
			 except the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), and
			 terms of the lease and such permit or other approval was denied;
								(B)a Federal agency
			 failed to act on a request by the lessee for a required permit, other approval,
			 or administrative appeal within a regulatory or statutory time-frame associated
			 with the requested action, whether advisory or mandatory, or if none, within
			 180 days; or
								(C)a Federal agency
			 attached a condition of approval, without agreement by the lessee, to a
			 required permit or other approval if such condition of approval was not
			 mandated by Federal statute or regulation in effect on the date of lease
			 issuance, or was not specifically allowed under the terms of the lease.
								(2)A lessee shall not
			 be required to exhaust administrative remedies regarding a permit request,
			 administrative appeal, or other required request for approval for the purposes
			 of this section.
							(3)The Secretary
			 shall make a final agency decision on a request by a lessee under this section
			 within 180 days of request.
							(4)Compensation to a
			 lessee to repurchase and cancel a lease under this section shall be the amount
			 that a lessee would receive in a restitution case for a material breach of
			 contract.
							(5)Compensation shall
			 be in the form of a check or electronic transfer from the Department of the
			 Treasury from funds deposited into miscellaneous receipts under the authority
			 of the same Act that authorized the issuance of the lease being
			 repurchased.
							(6)Failure of the
			 Secretary to make a final agency decision on a request by a lessee under this
			 section within 180 days of request shall result in a 10 percent increase in the
			 compensation due to the lessee if the lease is ultimately repurchased.
							(c)No
			 PrejudiceThis section shall not be interpreted to prejudice any
			 other rights that the lessee would have in the absence of this section.
						148.Offsite
			 environmental mitigationNotwithstanding any other provision of law,
			 any person conducting activities under the Mineral Leasing Act (30 U.S.C. 181
			 et seq.), the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.), the
			 Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), the Weeks Law
			 (Act of March 1, 1911), the Act of May 10, 1872 (commonly known as the
			 General Mining Act of 1872) (30 U.S.C. 22 et seq.), the first
			 section of the Act of July 31, 1947 (commonly known as the Materials Act
			 of 1947) (30 U.S.C. 601), or the Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.), may in satisfying any mitigation requirements associated
			 with such activities propose mitigation measures on a site away from the area
			 impacted and the Secretary of the Interior shall accept these proposed measures
			 if the Secretary finds that they generally achieve the purposes for which
			 mitigation measures appertained.
					149.Amendments to
			 the Mineral Leasing ActSection 17(g) of the Mineral Leasing Act (30
			 U.S.C. 226(g)) is amended to read as follows:
						
							(g)Regulation of
				Surface-Disturbing Activities
								(1)Regulation of
				surface-disturbing activitiesThe Secretary of the Interior, or
				for National Forest lands, the Secretary of Agriculture, shall regulate all
				surface-disturbing activities conducted pursuant to any lease issued under this
				Act, and shall determine reclamation and other actions as required in the
				interest of conservation of surface resources.
								(2)Submission of
				exploration plan; completion review; compliance review
									(A)Prior to beginning
				oil and gas exploration activities, a lessee shall submit an exploration plan
				to the Secretary of the Interior for review.
									(B)The Secretary
				shall review the plan for completeness within 10 days of submission.
									(C)In the event the
				exploration plan is determined to be incomplete, the Secretary shall notify the
				lessee in writing and specify the items or information needed to complete the
				exploration plan.
									(D)The Secretary
				shall have 10 days to review any modified exploration plan submitted by the
				lessee.
									(E)To be deemed
				complete, an exploration plan shall include, in the degree of detail to be
				determined by the Secretary by rule or regulation—
										(i)a drilling plan
				containing a description of the drilling program;
										(ii)the surface and
				projected completion zone location;
										(iii)pertinent
				geologic data;
										(iv)expected hazards,
				and proposed mitigation measures to address such hazards;
										(v)a schedule of
				anticipated exploration activities to be undertaken;
										(vi)a description of
				equipment to be used for such activities;
										(vii)a certification
				from the lessee stating that the exploration plan complies with all lease,
				regulatory and statutory requirements in effect on the date of the issuance of
				the lease and any regulations promulgated after the date of lease issuance
				related to the conservation of resources;
										(viii)evidence that
				the lessee has secured an adequate bond, surety, or other financial arrangement
				prior to commencement of any surface disturbing activity;
										(ix)a plan that
				details the complete and timely reclamation of the lease tract; and
										(x)such other
				relevant information as the Secretary may by regulation require.
										(F)Upon a
				determination that the exploration plan is complete, the Secretary shall have
				30 days from the date the plan is deemed complete to conduct a review of the
				plan.
									(G)If the Secretary
				finds the exploration plan is not consistent with all statutory and regulatory
				requirements described in subparagraph (E)(vii), the Secretary shall notify the
				lessee with a detailed explanation of such modifications of the exploration
				plan as are necessary to achieve compliance.
									(H)The lessee shall
				not take any action under the exploration plan within a 30 day review period,
				or thereafter until the plan has been modified to achieve compliance as so
				notified.
									(I)After review by
				the Secretary provided by this subsection, a lessee may operate pursuant to the
				plan without further review or approval by the Secretary.
									(3)Plan revisions;
				conduct of exploration activities
									(A)If a significant
				revision of an exploration plan under this subsection is submitted to the
				Secretary, the process to be used for the review of such revision shall be the
				same as set forth in paragraph (2) of this subsection.
									(B)All exploration
				activities pursuant to any lease shall be conducted in accordance with an
				exploration plan that has been submitted to and reviewed by the Secretary or a
				revision of such plan.
									(4)Submission of
				development and production plan; completeness review; compliance
				review
									(A)Prior to beginning
				oil and gas development and production activities, a lessee shall submit a
				development and exploration plan to the Secretary of the Interior. Upon
				submission, such plans shall be subject to a review for completeness.
									(B)The Secretary
				shall review the plan for completeness within 30 days of submission.
									(C)In the event a
				development and production plan is determined to be incomplete, the Secretary
				shall notify the lessee in writing and specify the items or information needed
				to complete the plan.
									(D)The Secretary
				shall have 30 days to review for completeness any modified development and
				production plan submitted by the lessee.
									(E)To be deemed
				complete, a development and production plan shall include, in the degree of
				detail to be determined by the Secretary by rule or regulation—
										(i)a drilling plan
				containing a description of the drilling program;
										(ii)the surface and
				projected completion zone location;
										(iii)pertinent
				geologic data;
										(iv)expected hazards,
				and proposed mitigation measures to address such hazards;
										(v)a statement
				describing all facilities and operations proposed by the lessee and known by
				the lessee (whether or not owned or operated by such lessee) that shall be
				constructed or utilized in the development and production of oil or gas from
				the leases areas, including the location and site of such facilities and
				operations, the land, labor, material, and energy requirements associated with
				such facilities and operations;
										(vi)the general work
				to be performed;
										(vii)the
				environmental safeguards to be implemented in connection with the development
				and production and how such safeguards are to be implemented;
										(viii)all safety
				standards to be met and how such standards are to be met;
										(ix)an expected rate
				of development and production and a time schedule for performance;
										(x)a certification
				from the lessee stating that the development and production plan complies with
				all lease, regulatory, and statutory requirements in effect on the date of
				issuance of the lease, and any regulations promulgated after the date of lease
				issuance related to the conservation of resources;
										(xi)evidence that the
				lessee has secured an adequate bond, surety, or other financial arrangement
				prior to commencement of any surface disturbing activity;
										(xii)a plan that
				details the complete and timely reclamation of the lease tract; and
										(xiii)such other
				relevant information as the Secretary may by regulation require.
										(F)Upon a
				determination that the development and production plan is complete, the
				Secretary shall have 120 days from the date the plan is deemed complete to
				conduct a review of the plan.
									(G)If the Secretary
				finds the development and production plan is not consistent with all statutory
				and regulatory requirements described in subparagraph (E)(x), the Secretary
				shall notify the lessee with a detailed explanation of such modifications of
				the development and production plan as are necessary to achieve
				compliance.
									(H)The lessee shall
				not take any action under the development and production plan within a 120 day
				review period, or thereafter until the plan has been modified to achieve
				compliance as so notified.
									(5)Plan revisions;
				conduct of development and production activities
									(A)If a significant
				revision of a development and production plan under this subsection is
				submitted to the Secretary, the process to be used for the review of such
				revision shall be the same as set forth in paragraph (4) of this
				subsection.
									(B)All development and
				production activities pursuant to any lease shall be conducted in accordance
				with a development and production plan that has been submitted to and reviewed
				by the Secretary or a revision of such plan.
									(6)Cancellation of
				lease on failure to submit plan or comply with approved
				planWhenever the owner of any lease fails to submit a plan in
				accordance with regulations issued under this section, or fails to comply with
				a plan, the lease may be canceled in accordance with section 31. Termination of
				a lease because of failure to comply with a plan, including required
				modifications or revisions, shall not entitle a lessee to any
				compensation.
								.
					150.Minerals
			 management serviceThe bureau
			 known as the Minerals Management Service in the Department of
			 the Interior shall be known as the National Ocean Resources and Royalty
			 Service.
					151.Authority to use
			 decommissioned offshore oil and gas platforms and other facilities for
			 artificial reef, scientific research, or other uses
						(a)Short
			 titleThis section may be cited as the Rigs to Reefs Act of 2006.
						(b)In
			 generalThe Outer Continental Shelf Lands Act (43 U.S.C. 1301 et
			 seq.) is amended by inserting after section 9 the following:
							
								10.Use of
				decommissioned offshore oil and gas platforms and other facilities for
				artificial reef, scientific research, or other uses
									(a)In
				GeneralThe Secretary shall issue regulations under which the
				Secretary may authorize use of an offshore oil and gas platform or other
				facility that is decommissioned from service for oil and gas purposes for an
				artificial reef, scientific research, or any other use authorized under section
				8(p) or any other applicable Federal law.
									(b)Transfer
				RequirementsThe Secretary shall not allow the transfer of a
				decommissioned offshore oil and gas platform or other facility to another
				person unless the Secretary is satisfied that the transferee is sufficiently
				bonded, endowed, or otherwise financially able to fulfill its obligations,
				including—
										(1)ongoing
				maintenance of the platform or other facility;
										(2)any liability
				obligations that might arise;
										(3)removal of the
				platform or other facility if determined necessary by the Secretary; and
										(4)any other
				requirements and obligations that the Secretary may deem appropriate by
				regulation.
										(c)Plugging and
				AbandonmentThe Secretary shall ensure that plugging and
				abandonment of wells is accomplished at an appropriate time.
									(d)Potential to
				Petition To Opt-Out of RegulationsAn Adjacent State acting
				through a resolution of its legislature, with concurrence of its Governor, may
				preliminarily petition to opt-out of the application of regulations promulgated
				under this section to platforms and other facilities located in the area of its
				Adjacent Zone within 12 miles of the coastline. Upon receipt of the preliminary
				petition, the Secretary shall complete an environmental assessment that
				documents the anticipated environmental effects of approving the petition. The
				Secretary shall provide the environmental assessment to the State, which then
				has the choice of no action or confirming its petition by further action of its
				legislature, with the concurrence of its Governor. The Secretary is authorized
				to except such area from the application of such regulations, and shall approve
				any confirmed petition.
									(e)Limitation on
				LiabilityA person that had used an offshore oil and gas platform
				or other facility for oil and gas purposes and that no longer has any ownership
				or control of the platform or other facility shall not be liable under Federal
				law for any costs or damages arising from such platform or other facility after
				the date the platform or other facility is used for any purpose under
				subsection (a), unless such costs or damages arise from—
										(1)use of the
				platform or other facility by the person for development or production of oil
				or gas; or
										(2)another act or
				omission of the person.
										(f)Other Leasing
				and Use not AffectedThis section, and the use of any offshore
				oil and gas platform or other facility for any purpose under subsection (a),
				shall not affect—
										(1)the authority of
				the Secretary to lease any area under this Act; or
										(2)any activity
				otherwise authorized under this
				Act.
										.
						(c)Deadline for
			 RegulationsThe Secretary of the Interior shall issue regulations
			 under subsection (b) by not later than 180 days after the date of the enactment
			 of this Act.
						(d)Study and Report
			 on Effects of Removal of PlatformsNot later than 1 year after
			 the date of enactment of this Act, the Secretary of the Interior, in
			 consultation with other Federal agencies as the Secretary deems advisable,
			 shall study and report to the Congress regarding how the removal of offshore
			 oil and gas platforms and other facilities from the outer Continental Shelf
			 would affect existing fish stocks and coral populations.
						152.Repeal of
			 requirement to conduct comprehensive inventory of OCS oil and natural gas
			 resourcesThe Energy Policy
			 Act of 2005 (Public Law 109–58) is amended—
						(1)by repealing
			 section 357 (119 Stat. 720; 42 U.S.C. 15912); and
						(2)in the table of
			 contents in section 1(b), by striking the item relating to such section
			 357.
						153.Mining and
			 petroleum schools
						(a)Federal Energy
			 and Mineral Resources Professional Development Fund
							(1)Professional
			 development fundThere is established in the Treasury a separate
			 account to be known as the Federal Energy and Mineral Resources
			 Professional Development Fund (in this section referred to as the
			 Professional Development Fund).
							(2)FundingThe
			 Secretary of the Treasury shall deposit in the Professional Development
			 Fund—
								(A)such sums as are
			 provided by sections 9(b)(5)(A)(iii), 9(b)(5)(B)(iii), 9(c)(4)(A)(iii), and
			 9(c)(4)(B)(iii) of the Outer Continental Shelf Lands Act, as amended by this
			 Act;
								(B)(i)during the period of
			 October 1, 2006, through September 30, 2015, 1 percent of all sums paid into
			 the Treasury under section 35 of the Mineral Leasing Act (30 U.S.C. 191);
			 and
									(ii)beginning October 1, 2015, and
			 thereafter, 2.5 percent of all sums paid into the Treasury under section 35 of
			 the Mineral Leasing Act (30 U.S.C. 191);
									(C)(i)during the period of
			 October 1, 2006, through September 30, 2015, 1 percent of all sums paid into
			 the Treasury from receipts derived from bonus bids and royalties from other
			 mineral leasing on public lands; and
									(ii)beginning October 1, 2015, and
			 thereafter, 2.5 percent of all sums paid into the Treasury from receipts
			 derived from bonus bids and royalties from other mineral leasing on public
			 lands;
									(D)donations received
			 under paragraph (4);
								(E)amounts referred
			 to in section 2325 of the Revised Statutes (30 U.S.C. 29); and
								(F)funds received
			 under section 10 of the Energy and Mineral Schools Reinvestment Act, as
			 designated and amended by subsection (b) of this section.
								(3)InvestmentsThe
			 Secretary of the Treasury shall invest the amounts deposited under paragraph
			 (2) and all accrued interest on the amounts deposited under paragraph (2) only
			 in interest bearing obligations of the United States or in obligations
			 guaranteed as to both principal and interest by the United States.
							(4)DonationsThe
			 Secretary of the Interior may solicit and accept donations of funds for deposit
			 into the Professional Development Fund.
							(5)Availability to
			 Secretary of the Interior
								(A)In
			 generalBeginning with fiscal year 2007, and in each fiscal year
			 thereafter, the amounts deposited into the Professional Development Fund,
			 together with the interest thereon, shall be available, without fiscal year
			 limitations, to the Secretary of the Interior for use to carry out the Energy
			 and Mineral Schools Reinvestment Act, as designated and amended by subsection
			 (b) of this section.
								(B)Withdrawals and
			 transfer of fundsThe Secretary of the Treasury shall withdraw
			 such amounts from the Professional Development Fund as the Secretary of the
			 Interior may request and transfer such amounts to the Secretary of the Interior
			 to be used, at the discretion of the Secretary to carry out the Energy and
			 Mineral Schools Reinvestment Act, as designated and amended by subsection (b)
			 of this section.
								(b)Maintenance and
			 Restoration of Existing and Historic Petroleum and Mining Engineering
			 ProgramsPublic Law 98–409 (30 U.S.C. 1221 et seq.) is amended to
			 read as follows:
							
								1.Short titleThis Act may be cited as the
				Energy and Mineral Schools
				Reinvestment Act.
								2.PolicyIt is the policy of the United States to
				maintain the human capital needed to preserve and foster the economic, energy,
				and mineral resources security of the United States. The petroleum and mining
				engineering programs and the applied geology and geophysics programs at State
				chartered schools, universities, and institutions that produce human capital
				are national assets and should be assisted with Federal funds to ensure their
				continued health and existence.
								3.Maintaining and
				restoring historic and existing petroleum and mining engineering education
				programs
									(a)Using the funds in
				the Federal Energy and Mineral Resources Professional Development Fund
				established under section 153(a)(1) of the Deep Ocean Energy Resources Act of 2006, the
				Secretary of the Interior (in this Act referred to as the
				Secretary) shall provide funds to each historic and existing
				State-chartered recognized petroleum or mining school to assist such schools,
				universities, and institutions in maintaining programs in petroleum, mining,
				and mineral engineering education and research. All funds shall be directed
				only to these programs and shall be subject to the conditions of this section.
				Such funds shall not be less than 33 percent of the annual outlay of funds
				under this Act.
									(b)In this Act, the
				term historic and existing State-chartered recognized petroleum or
				mining school means a school, university, or educational institution
				with the presence of an engineering program meeting the specific program
				criteria, established by the member societies of ABET, Inc., for petroleum,
				mining, or mineral engineering and that is accredited on the date of enactment
				of the Deep Ocean Energy Resources Act of
				2006 by ABET, Inc.
									(c)It shall be the
				duty of each school, university, or institution receiving funds under this
				section to provide for and enhance the training of undergraduate and graduate
				petroleum, mining, and mineral engineers through research, investigations,
				demonstrations, and experiments. All such work shall be carried out in a manner
				that will enhance undergraduate education.
									(d)Each school,
				university, or institution receiving funds under this Act shall maintain the
				program for which the funds are provided for 10 years after the date of the
				first receipt of such funds and take steps agreed to by the Secretary to
				increase the number of undergraduate students enrolled in and completing the
				programs of study in petroleum, mining, and mineral engineering.
									(e)The research, investigation, demonstration,
				experiment, and training authorized by this section may include development and
				production of conventional and non-conventional fuel resources, the production
				of metallic and non-metallic mineral resources including industrial mineral
				resources, and the production of stone, sand, and gravel. In all cases the work
				carried out with funds made available under this Act shall include a
				significant opportunity for participation by undergraduate students.
									(f)Research funded by
				this Act related to energy and mineral resource development and production may
				include studies of petroleum, mining, and mineral extraction and immediately
				related beneficiation technology; mineral economics, reclamation technology and
				practices for active operations, and the development of re-mining systems and
				technologies to facilitate reclamation that fosters the ultimate recovery of
				resources at abandoned petroleum, mining, and aggregate production
				sites.
									(g)Grants for basic
				science and engineering studies and research shall not require additional
				participation by funding partners. Grants for studies to demonstrate the proof
				of concept for science and engineering or the demonstration of feasibility and
				implementation shall include participation by industry and may include funding
				from other Federal agencies.
									(h)(1)No funds made available
				under this section shall be applied to the acquisition by purchase or lease of
				any land or interests therein, or the rental, purchase, construction,
				preservation, or repair of any building.
										(2)Funding made available under this
				section may be used with the express approval of the Secretary for proposals
				that will provide for maintaining or upgrading of existing laboratories and
				laboratory equipment. Funding for such maintenance shall not be used for
				university overhead expenses.
										(3)Funding made available under this Act
				may be used for maintaining and upgrading mines and oil and gas drilling rigs
				owned by a school, university, or institution described in this section that
				are used for undergraduate and graduate training and worker safety training.
				All requests for funding such mines and oil and gas drilling rigs must
				demonstrate that they have been owned by the school, university, or institution
				for 5 years prior to the date of enactment of the
				Deep Ocean Energy Resources Act of
				2006 and have been actively used for instructional or training
				purposes during that time.
										(4)Any funding made available under this
				section for research, investigation, demonstration, experiment, or training
				shall not be used for university overhead charges in excess of 10 percent of
				the amount authorized by the Secretary.
										4.Former and new
				petroleum and mining engineering programsA school, university, or educational
				institution that formerly met the requirements of section 3(b) immediately
				before the date of the enactment of the Deep
				Ocean Energy Resources Act of 2006, or that seeks to establish a
				new program described in section 3(b), shall be eligible for funding under this
				Act only if it—
									(1)establishes a
				petroleum, mining, or mineral engineering program that meets the specific
				program criteria and is accredited as such by ABET, Inc.;
									(2)agrees to the
				conditions of subsections (c) through (h) of section 3 and the Secretary, as
				advised by the Committee established by section 11, determines that the program
				will strengthen and increase the number of nationally available, well-
				qualified faculty members in petroleum, mining, and mineral engineering;
				and
									(3)agrees to maintain
				the accredited program for 10 years after the date of the first receipt of
				funds under this Act.
									5.Funding of
				consortia of historic and existing schoolsWhere appropriate, the Secretary may make
				funds available to consortia of schools, universities, or institutions
				described in sections 3, 4, and 6, including those consortia that include
				schools, universities, or institutions that are ineligible for funds under this
				Act if those schools, universities, or institutions, respectively, have skills,
				programs, or facilities specifically identified as needed by the consortia to
				meet the necessary expenses for purposes of—
									(1)specific energy
				and mineral research projects of broad application that could not otherwise be
				undertaken, including the expenses of planning and coordinating regional
				petroleum, geothermal, mining, and mineral engineering or beneficiation
				projects by 2 or more schools; and
									(2)research into any
				aspects of petroleum, geothermal, mining, or mineral engineering or
				beneficiation problems, including exploration, that are related to the mission
				of the Department of the Interior and that are considered by the Committee to
				be desirable.
									6.Support for
				schools with energy and mineral resource programs in petroleum and mineral
				exploration geology, petroleum geophysics, or mining geophysics
									(a)20 percent of the
				annual outlay of funds under this Act may be granted to schools, universities,
				and institutions other than those described in sections 3 and 4.
									(b)The Secretary, as
				advised by the Committee established by section 11, shall determine the
				eligibility of a college or university to receive funding under this Act using
				criteria that include—
										(1)the presence of a
				substantial program of undergraduate and graduate geoscience instruction and
				research in 1 or more of the following specialties: petroleum geology,
				geothermal geology, mineral exploration geology, economic geology, industrial
				minerals geology, mining geology, petroleum geophysics, mining geophysics,
				geological engineering, or geophysical engineering that has a demonstrated
				history of achievement;
										(2)evidence of
				institutional commitment for the purposes of this Act that includes a
				significant opportunity for participation by undergraduate students in
				research;
										(3)evidence that such
				school, university, or institution has or can obtain significant industrial
				cooperation in activities within the scope of this Act;
										(4)agreement by the
				school, university, or institution to maintain the programs for which the
				funding is sought for the 10-year period beginning on the date the school,
				university, or institution first receives such funds; and
										(5)requiring that
				such funding shall be for the purposes set forth in subsections (c) through (h)
				of section 3 and subject to the conditions set forth in section 3(h).
										7.Designation of
				funds for scholarships and fellowships
									(a)The Secretary
				shall utilize 19 percent of the annual outlay of funds under this Act for the
				purpose of providing merit-based scholarships for undergraduate education,
				graduate fellowships, and postdoctoral fellowships.
									(b)In order to
				receive a scholarship or a graduate fellowship, an individual student must be a
				lawful permanent resident of the United States or a United States citizen and
				must agree in writing to complete a course of studies and receive a degree in
				petroleum, mining, or mineral engineering, petroleum geology, geothermal
				geology, mining and economic geology, petroleum and mining geophysics, or
				mineral economics.
									(c)The regulations
				required by section 9 shall require that an individual, in order to retain a
				scholarship or graduate fellowship, must continue in 1 of the course of studies
				listed in subsection (b) of this section, must remain in good academic
				standing, as determined by the school, institution, or university and must
				allow for reinstatement of the scholarship or graduate fellowship by the
				Secretary, upon the recommendation of the school or institution. Such
				regulations may also provide for recovery of funds from an individual who fails
				to complete any of the courses of study listed in subsection (b) of this
				section after notice that such completion is a requirement of receipt funding
				under this Act.
									8.Funding criteria
				for institutions
									(a)Each application
				for funds under this Act shall state, among other things, the nature of the
				project to be undertaken; the period during which it will be pursued; the
				qualifications of the personnel who will direct and conduct it; the estimated
				costs; the importance of the project to the Nation, region, or States
				concerned; its relation to other known research projects theretofore pursued or
				being pursued; the extent to which the proposed project will maximize the
				opportunity for the training of undergraduate petroleum, mining, and mineral
				engineers; geologists and geophysicists; and the extent of participation by
				nongovernmental sources in the project.
									(b)No funds shall be
				made available under this Act except for a project approved by the Secretary.
				All funds shall be made available upon the basis of merit of the project, the
				need for the knowledge that it is expected to produce when completed, and the
				opportunity it provides for the undergraduate training of individuals as
				petroleum, mining, and mineral engineers, geologists, and geophysicists.
									(c)Funds available
				under this Act shall be paid at such times and in such amounts during each
				fiscal year as determined by the Secretary, and upon vouchers approved by the
				Secretary. Each school, university, or institution that receives funds under
				this Act shall—
										(1)establish its plan
				to provide for the training of individuals as petroleum, mining, and mineral
				engineers, geologists, and geophysicists under a curriculum appropriate to the
				field of mineral resources and mineral engineering and related fields;
										(2)establish policies
				and procedures that assure that Federal funds made available under this Act for
				any fiscal year will supplement and, to the extent practicable, increase the
				level of funds that would, in the absence of such Federal funds, be made
				available for purposes of this Act, and in no case supplant such funds;
				and
										(3)have an officer
				appointed by its governing authority who shall receive and account for all
				funds paid under this Act and shall make an annual report to the Secretary on
				or before the first day of September of each year, on work accomplished and the
				status of projects underway, together with a detailed statement of the amounts
				received under this Act during the preceding fiscal year, and of its
				disbursements on schedules prescribed by the Secretary.
										(d)If any of the
				funds received by the authorized receiving officer of a program under this Act
				are found by the Secretary to have been improperly diminished, lost, or
				misapplied, such funds shall be recovered by the Secretary.
									(e)Schools,
				universities, and institutions receiving funds under this Act are authorized
				and encouraged to plan and conduct programs under this Act in cooperation with
				each other and with such other agencies, business enterprises and
				individuals.
									9.Duties of
				Secretary
									(a)The Secretary,
				acting through the Assistant Secretary for Land and Minerals Management, shall
				administer this Act and shall prescribe such rules and regulations as may be
				necessary to carry out its provisions not later than 1 year after the enactment
				of the Deep Ocean Energy Resources Act of
				2006.
									(b)(1)There is established in
				the Department of the Interior, under the supervision of the Assistant
				Secretary for Land and Minerals Management, an office to be known as the Office
				of Petroleum and Mining Schools (hereafter in this Act referred to as the
				Office) to administer the provisions of this Act. There shall be
				a Director of the Office who shall be a member of the Senior Executive Service.
				The position of the Director shall be allocated from among the existing Senior
				Executive Service positions at the Department of the Interior and shall be a
				career reserved position as defined in section 3132(a)(8) of title 5, United
				States Code.
										(2)The Director is authorized to appoint
				a Deputy Director and to employ such officers and employees as may be necessary
				to enable the Office to carry out its functions, not to exceed fifteen. Such
				appointments shall be made from existing positions at the Department of the
				Interior, and shall be subject to the provisions of title 5, United States
				Code, governing appointments in the competitive service. Such positions shall
				be paid in accordance with the provisions of chapter 51 and subchapter III of
				chapter 53 of such title relating to classification and General Schedule pay
				rates.
										(3)In carrying out his or her functions,
				the Director shall assist and advise the Secretary and the Committee
				established by section 11 of this Act by
											(A)providing professional and
				administrative staff support for the Committee including recordkeeping and
				maintaining minutes of all Committee and subcommittee meetings;
											(B)coordinating the activities of the
				Committee with Federal agencies and departments, and the schools, universities,
				and institutions to which funds are provided under this Act;
											(C)maintaining accurate records of funds
				disbursed for all scholarships, fellowships, research grants, and grants for
				career technical education purposes;
											(D)preparing any regulations required to
				implement this Act;
											(E)conducting site visits at schools,
				universities, and institutions receiving funding under this Act; and
											(F)serving as a central repository for
				reports and clearing house for public information on research funded by this
				Act.
											(4)The Director or an employee of the
				Office shall be present at each meeting of the Committee established by section
				11 or a subcommittee of such Committee.
										(5)The Director is authorized to
				contract with public or private agencies, institutions, and organizations and
				with individuals without regard to section 3324(a) and (b) of title 31, United
				States Code, and section 5 of title 41, United States Code, in carrying out his
				or her functions.
										(6)As needed the Director shall
				ascertain whether the requirements of this Act have been met by schools,
				universities, institutions, and individuals, including the payment of any
				revenues derived from patents into the fund created by section 153(a)(1) of the
				Deep Ocean Energy Resources Act of
				2006 as required by section 10(d) of this Act.
										(c)The Secretary, acting through the Office of
				Petroleum and Mining Schools, shall furnish such advice and assistance as will
				best promote the purposes of this Act, shall participate in coordinating
				research, investigations, demonstrations, and experiments initiated under this
				Act, shall indicate to schools, universities, and institutions receiving funds
				under this Act such lines of inquiry that seem most important, and shall
				encourage and assist in the establishment and maintenance of cooperation
				between such schools, universities, and institutions, other research
				organizations, the Department of the Interior, and other Federal
				agencies.
									(d)The Secretary
				shall establish procedures—
										(1)to ensure that each
				employee and contractor of the Office established by this section and each
				member of the committee established by section 11 of this Act shall disclose to
				the Secretary any financial interests in or financial relationships with
				schools, universities, institutions or individuals receiving funds,
				scholarships or fellowships under this Act;
										(2)to require any
				employee, contractor, or member of the committee with a financial relationship
				disclosed under paragraph (1) to recuse themselves from—
											(A)any recommendation
				or decision regarding the awarding of funds, scholarships or fellowships;
				or
											(B)any review,
				report, analysis or investigation regarding compliance with the provisions of
				this Act by a school, university, institution or any individual.
											(e)On or before the first day of July of each
				year beginning after the date of enactment of this sentence, schools,
				universities, and institutions receiving funds under this Act shall certify
				compliance with this Act and upon request of the Director of the office
				established by this section provide documentation of such compliance.
									(f)An individual
				granted a scholarship or fellowship with funds provided under this Act shall
				through their respective school, university, or institution, advise the
				Director of the office established by this Act of progress towards completion
				of the course of studies and upon the awarding of the degree within 30 days
				after the award.
									(g)The regulations
				required by this section shall include a preference for veterans and service
				members who have received or will receive either the Afghanistan Campaign Medal
				or the Iraq Campaign Medal as authorized by Public Law 108–234 (10 U.S.C. 1121
				note), and Executive Order 13363 (69 Fed. Reg. 70175; relating to establishing
				the Afghanistan and Iraq Campaign Medals).
									10.Coordination
									(a)Nothing in this
				Act shall be construed to impair or modify the legal relationship existing
				between any of the schools, universities, and institutions under whose
				direction a program is established with funds provided under this Act and the
				government of the State in which it is located. Nothing in this Act shall in
				any way be construed to authorize Federal control or direction of education at
				any school, university, or institution.
									(b)The programs
				authorized by this Act are intended to enhance the Nation’s petroleum, mining,
				and mineral engineering education programs and to enhance educational programs
				in petroleum and mining exploration and to increase the number of individuals
				enrolled in and completing these programs. To achieve this intent, the
				Secretary and the Committee established by section 11 shall receive the
				continuing advice and cooperation of all agencies of the Federal Government
				concerned with the identification, exploration, and development of energy and
				mineral resources.
									(c)Nothing in this
				Act is intended to give or shall be construed as giving the Secretary any
				authority over mining and mineral resources research conducted by any agency of
				the Federal Government, or as repealing or diminishing existing authorities or
				responsibilities of any agency of the Federal Government to plan and conduct,
				contract for, or assist in research in its area of responsibility and concern
				with regard to mining and mineral resources.
									(d)The schools,
				universities, and institutions receiving funding under this Act shall make
				detailed reports to the Office of Petroleum and Mining Schools on projects
				completed, in progress, or planned with funds provided under this Act. All such
				reports shall available to the public on not less than an annual basis through
				the Office of Petroleum and Mining Schools. All uses, products, processes,
				patents, and other developments resulting from any research, demonstration, or
				experiment funded in whole or in part under this Act shall be made available
				promptly to the general public, subject to exception or limitation, if any, as
				the Secretary may find necessary in the interest of national security. Schools,
				universities, and institutions receiving patents for inventions funded in whole
				or in part under this Act shall be governed by the applicable Federal law,
				except that 1 percent of gross annual revenues due to the holders of the
				patents that are derived from such patents shall be paid by the holders of the
				patents to the Federal Energy and Mineral Resources Professional Development
				Fund established by section 153(a)(1) of the Deep Ocean Energy Resources Act of
				2006.
									11.Committee on
				Petroleum, Mining, and Mineral Engineering and Energy and Mineral Resource
				Education
									(a)The Secretary
				shall appoint a Committee on Petroleum, Mining, and Mineral Engineering and
				Energy and Mineral Resource Education composed of—
										(1)the Assistant
				Secretary of the Interior responsible for land and minerals management and not
				more than 16 other persons who are knowledgeable in the fields of mining and
				mineral resources research, including 2 university administrators, 1 of whom
				shall be from historic and existing petroleum and mining schools; a community,
				technical, or tribal college administrator; a career technical education
				educator; 6 representatives equally distributed from the petroleum, mining, and
				aggregate industries; a working miner; a working oilfield worker; a
				representative of the Interstate Oil and Gas Compact Commission; a
				representative from the Interstate Mining Compact Commission; a representative
				from the Western Governors Association; a representative of the State
				geologists, and a representative of a State mining and reclamation agency. In
				making these 16 appointments, the Secretary shall consult with interested
				groups.
										(2)The Assistant
				Secretary for Land and Minerals Management, in the capacity of the Chairman of
				the Committee, may have present during meetings of the Committee
				representatives of Federal agencies with responsibility for energy and minerals
				resources management, energy and mineral resource investigations, energy and
				mineral commodity information, international trade in energy and mineral
				commodities, mining safety regulation and mine safety research, and research
				into the development, production, and utilization of energy and mineral
				commodities. These representatives shall serve as technical advisors to the
				committee and shall have no voting responsibilities.
										(b)The Committee
				shall consult with, and make recommendations to, the Secretary on all matters
				relating to funding energy and mineral resources research, the awarding of
				scholarships and fellowships and allocation of funding made under this Act. The
				Secretary shall consult with and carefully consider recommendations of the
				Committee in such matters.
									(c)Committee members,
				other than officers or employees of Federal, State, or local governments, shall
				be, for each day (including traveltime) during which they are performing
				Committee business, paid at a rate fixed by the Secretary but not in excess of
				the daily equivalent of the maximum rate of pay for level IV of the Executive
				Schedule under section 5315 of title 5, United States Code, and shall be fully
				reimbursed for travel, subsistence, and related expenses.
									(d)The Committee
				shall be chaired by the Assistant Secretary of the Interior responsible for
				land and minerals management. There shall also be elected a Vice Chairman by
				the Committee from among the members referred to in this section. The Vice
				Chairman shall perform such duties as are determined to be appropriate by the
				committee, except that the Chairman of the Committee must personally preside at
				all meetings of the full Committee. The Committee may organize itself into such
				subcommittees as the Committee may deem appropriate.
									(e)Following
				completion of the report required by section 385 of the Energy Policy Act of
				2005 (119 Stat. 744), the Committee shall consider the recommendations of the
				report, ongoing efforts in the schools, universities, and institutions
				receiving funding under this Act, the Federal and State Governments, and the
				private sector, and shall formulate and recommend to the Secretary a national
				plan for a program utilizing the fiscal resources provided under this Act. The
				Committee shall submit such plan to the Secretary for approval. Upon approval,
				the plan shall guide the Secretary and the Committee in their actions under
				this Act.
									(f)Section 10 of the
				Federal Advisory Committee Act (5 U.S.C. App. 2) shall not apply to the
				Committee.
									12.Career technical
				education
									(a)Up to 25 percent
				of the annual outlay of funds under this Act may be granted to schools or
				institutions including colleges, universities, community colleges, tribal
				colleges, technical institutes, and secondary schools, other than those
				described in sections 3, 4, 5, and 6.
									(b)The Secretary, as
				advised by the Committee established under section 11, shall determine the
				eligibility of a school or institution to receive funding under this section
				using criteria that include—
										(1)the presence of a State-approved program in
				mining engineering technology, petroleum engineering technology, industrial
				engineering technology, or industrial technology that—
											(A)is focused on
				technology and its use in energy and mineral production and related
				maintenance, operational safety, or energy infrastructure protection and
				security;
											(B)prepares students
				for advanced or supervisory roles in the mining industry or the petroleum
				industry; and
											(C)grants either an
				associate's degree or a baccalaureate degree in 1 of the subjects listed in
				subparagraph (A);
											(2)the presence of a
				program, including a secondary school vocational education program or career
				academy, that provides training for individuals entering the petroleum, coal
				mining, or mineral mining industries; or
										(3)the presence of a
				State-approved program of career technical education at a secondary school,
				offered cooperatively with a community college in 1 of the industrial sectors
				of—
											(A)agriculture,
				forestry, or fisheries;
											(B)utilities;
											(C)construction;
											(D)manufacturing;
				and
											(E)transportation and
				warehousing.
											(c)Schools or institutions receiving funds
				under this section must show evidence of an institutional commitment for the
				purposes of career technical education and provide evidence that the school or
				institution has received or will receive industry cooperation in the form of
				equipment, employee time, or donations of funds to support the activities that
				are within the scope of this section.
									(d)Schools or
				institutions receiving funds under this section must agree to maintain the
				programs for which the funding is sought for a period of 10 years beginning on
				the date the school or institution receives such funds, unless the Secretary
				finds that a shorter period of time is appropriate for the local labor market
				or is required by State authorities.
									(e)Schools or
				institutions receiving funds under this section may combine these funds with
				State funds, and other Federal funds where allowed by law, to carry out
				programs described in this section, however the use of the funds received under
				this section must be reported to the Secretary not less than annually.
									13.Department of the
				Interior workforce enhancement
									(a)Physical
				science, engineering and technology scholarship program
										(1)From the funds
				made available to carry out this section, the Secretary shall use 30 percent of
				that amount to provide financial assistance for education in physical sciences,
				engineering, and engineering or industrial technology and disciplines that, as
				determined by the Secretary, are critical to the functions of the Department of
				the Interior and are needed in the Department of the Interior workforce.
										(2)The Secretary may
				award a scholarship in accordance with this section to a person who—
											(A)is a citizen of
				the United States;
											(B)is pursuing an
				undergraduate or advanced degree in a critical skill or discipline described in
				paragraph (1) at an institution of higher education; and
											(C)enters into a
				service agreement with the Secretary as described in subsection (e).
											(3)The amount of the
				financial assistance provided under a scholarship awarded to a person under
				this subsection shall be the amount determined by the Secretary as being
				necessary to pay all educational expenses incurred by that person, including
				tuition, fees, cost of books, laboratory expenses, and expenses of room and
				board. The expenses paid, however, shall be limited to those educational
				expenses normally incurred by students at the institution of higher education
				involved.
										(b)Scholarship
				program for students attending minority serving higher education
				institutions
										(1)From the funds
				made available to carry out this section, the Secretary shall use 25 percent of
				that amount to award scholarships in accordance with this section to persons
				who—
											(A)are enrolled in a
				Minority Serving Higher Education Institutions.
											(B)are citizens of
				the United States;
											(C)are pursuing an
				undergraduate or advanced degree in agriculture, engineering, engineering or
				industrial technology, or physical sciences, or other discipline that is found
				by the Secretary to be critical to the functions of the Department of the
				Interior and are needed in the Department of the Interior workforce; and
											(D)enter into a
				service agreement with the Secretary of the Interior as described in subsection
				(e).
											(2)The amount of the
				financial assistance provided under a scholarship awarded to a person under
				this subsection shall be the amount determined by the Secretary as being
				necessary to pay all educational expenses incurred by that person, including
				tuition, fees, cost of books, laboratory expenses, and expenses of room and
				board. The expenses paid, however, shall be limited to those educational
				expenses normally incurred by students at the institution of higher education
				involved.
										(c)Education
				partnerships with minority serving higher education institutions
										(1)The Secretary
				shall require the director of each Bureau and Office, to foster the
				participation of Minority Serving Higher Education Institutions in any
				regulatory activity, land management activity, science activity, engineering or
				industrial technology activity, or engineering activity carried out by the
				Department of the Interior.
										(2)From the funds
				made available to carry out this section, the Secretary shall use 25 percent of
				that amount to support activities at Minority Serving Higher Education
				Institutions by—
											(A)funding faculty
				and students in these institutions in collaborative research projects that are
				directly related to the Departmental or Bureau missions;
											(B)allowing equipment
				transfer to Minority Serving Higher Education Institutions as a part of a
				collaborative research program directly related to a Departmental or Bureau
				mission;
											(C)allowing faculty
				and students at these Minority Serving Higher Education Institutions to
				participate Departmental and Bureau training activities;
											(D)funding paid
				internships in Departmental and Bureau facilities for students at Minority
				Serving Higher Education Institutions;
											(E)assigning
				Departmental and Bureau personnel to positions located at Minority Serving
				Higher Educational Institutions to serve as mentors to students interested in a
				science, technology or engineering disciplines related to the mission of the
				Department or the Bureaus.
											(d)Kindergarten
				through grade 12 science education enhancement program
										(1)From the funds
				made available to carry out this section, the Secretary shall use 20 percent of
				that amount to support activities designed to enhance the knowledge and
				expertise of teachers of basic sciences, mathematics, engineering and
				technology in Kindergarten through Grade 12 programs.
										(2)The Secretary is
				authorized to—
											(A)support
				competitive events for students under the supervision of teachers that are
				designed to encourage student interest and knowledge in science, engineering,
				technology and mathematics;
											(B)support
				competitively-awarded, peer-reviewed programs to promote professional
				development for mathematics, science, engineering and technology teachers who
				teach in grades from kindergarten through grade 12;
											(C)support summer
				internships at Department facilities, for mathematics, science, engineering and
				technology teachers who teach in grades from kindergarten through grade 12;
				and
											(D)sponsor and assist
				in sponsoring educational and teacher training activities in subject areas
				identified as critical skills.
											(e)Service
				agreement for recipients of assistance
										(1)To receive
				financial assistance under subsection (a) and subsection (b) of this
				section—
											(A)in the case of an
				employee of the Department of the Interior, the employee shall enter into a
				written agreement to continue in the employment of the department for the
				period of obligated service determined under paragraph (2); and
											(B)in the case of a
				person not an employee of the Department of the Interior, the person shall
				enter into a written agreement to accept and continue employment in the
				Department of the Interior for the period of obligated service determined under
				paragraph (2).
											(2)For the purposes
				of this section, the period of obligated service for a recipient of a
				scholarship under this section shall be the period determined by the Secretary
				as being appropriate to obtain adequate service in exchange for the financial
				assistance provided under the scholarship. In no event may the period of
				service required of a recipient be less than the total period of pursuit of a
				degree that is covered by the scholarship. The period of obligated service is
				in addition to any other period for which the recipient is obligated to serve
				in the civil service of the United States.
										(3)An agreement
				entered into under this subsection by a person pursuing an academic degree
				shall include any terms and conditions that the Secretary determines necessary
				to protect the interests of the United States or otherwise appropriate for
				carrying out this section.
										(f)Refund for
				period of unserved obligated service
										(1)A person who
				voluntarily terminates service before the end of the period of obligated
				service required under an agreement entered into under subsection (e) shall
				refund to the United States an amount determined by the Secretary as being
				appropriate to obtain adequate service in exchange for financial
				assistance.
										(2)An obligation to
				reimburse the United States imposed under paragraph (1) is for all purposes a
				debt owed to the United States.
										(3)The Secretary of
				the Interior may waive, in whole or in part, a refund required under paragraph
				(1) if the Secretary determines that recovery would be against equity and good
				conscience or would be contrary to the best interests of the United
				States.
										(4)A discharge in
				bankruptcy under title 11, United States Code, that is entered less than 5
				years after the termination of an agreement under this section does not
				discharge the person signing such agreement from a debt arising under such
				agreement or under this subsection.
										(g)Relationship to
				other programsThe Secretary shall coordinate the provision of
				financial assistance under the authority of this section with the provision of
				financial assistance under the authorities provided in this Act in order to
				maximize the benefits derived by the Department of Interior from the exercise
				of all such authorities.
									(h)ReportNot
				later than September 1 of each year, the Secretary shall submit to the
				Committee on Resources of the House of Representatives and the Committee on
				Energy and Natural Resources of the Senate a report on the status of the
				assistance program carried out under this section. The report shall describe
				the programs within the Department designed to recruit and retain a workforce
				on a short-term basis and on a long-term basis.
									(i)DefinitionsAs
				used in this section:
										(1)The term
				Minority Serving Higher Education Institutions means a
				Hispanic-serving institution, historically Black college or university, Alaska
				Native-serving institution, or tribal college.
										(2)The term
				Hispanic-serving institution has the meaning given the term in
				section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)).
										(3)The term
				historically Black college or university has the meaning given
				the term part B institution in section 322 of the Higher
				Education Act of 1965 (20 U.S.C. 1061).
										(4)The term
				tribal college has the meaning given the term tribally
				controlled college or university in section 2(a) of the Tribally
				Controlled College or University Assistance Act of 1978 (25 U.S.C.
				1801(a)).
										(5)The term institution of higher
				education has the meaning given such term in section 101 of the Higher
				Education Act of 1965 (20 U.S.C. 1001).
										(6)The term
				Alaska Native-serving institution has the meaning given the term
				in section 317 of the Higher Education Act of 1965 (20 U.S.C. 1059d).
										(j)FundingThe
				Secretary shall spend 3 percent of the annual outlay under this Act to
				implement this section not to exceed
				$10,000,000.
									.
						154.Onshore and
			 offshore mineral lease feesExcept as otherwise provided in this part,
			 the Department of the Interior is prohibited from charging fees applicable to
			 actions on Federal onshore and offshore oil and gas, coal, geothermal, and
			 other mineral leases, including transportation of any production from such
			 leases, if such fees were not established in final regulations prior to the
			 date of issuance of the lease.
					155.OCS regional
			 headquartersThe headquarters
			 for the Gulf of Mexico Region shall permanently be located within the State of
			 Louisiana within 25 miles of the center of Jackson Square, New Orleans,
			 Louisiana. Further, not later than July 1, 2008, the Secretary of the Interior
			 shall establish the headquarters for the Atlantic OCS Region and the
			 headquarters for the Pacific OCS Region within a State bordering the Atlantic
			 OCS Region and a State bordering the Pacific OCS Region, respectively, from
			 among the States bordering those Regions, that petitions by no later than
			 January 1, 2008, for leasing, for oil and gas or natural gas, covering at least
			 40 percent of the area of its Adjacent Zone within 100 miles of the coastline.
			 Such Atlantic and Pacific OCS Regions headquarters shall be located within 25
			 miles of the coastline and each MMS OCS regional headquarters shall be the
			 permanent duty station for all Minerals Management Service personnel that on a
			 daily basis spend on average 60 percent or more of their time in performance of
			 duties in support of the activities of the respective Region, except that the
			 Minerals Management Service may house regional inspection staff in other
			 locations. Each OCS Region shall each be led by a Regional Director who shall
			 be an employee within the Senior Executive Service.
					156.National GEO
			 Fund Act of 2006
						(a)Short
			 titleThis section may be cited as the National Geo Fund
			 Act of 2006.
						(b)PurposesThe
			 purpose of this section is to—
							(1)establish a fund
			 to provide funding for the management of geologic programs, geologic mapping,
			 geophysical and other seismic studies, seismic monitoring programs, and the
			 preservation and use of geologic and geophysical data, geothermal and
			 geopressure energy resource management, unconventional energy resources
			 management, and renewable energy management associated with ocean wave,
			 current, and thermal resources;
							(2)make available
			 receipts derived from sales, bonus bids, royalties, and fees from onshore and
			 offshore gas, minerals, oil, and any additional form of energy exploration and
			 development under the laws of the United States for the purposes of the such
			 fund;
							(3)distribute funds
			 from such fund each fiscal year to the Secretary of the Interior and the
			 States; and
							(4)use the
			 distributed funds to manage activities conducted under this section, and to
			 secure the necessary trained workforce, contractual services, and other
			 support, including maintenance and capital investments, to perform the
			 functions and activities described in paragraph (1).
							(c)DefinitionsIn
			 this section:
							(1)Geo
			 FundThe term Geo Fund means the National Geo Fund
			 established by subsection (d).
							(2)StateThe
			 term State means the agency of a State designated by its
			 Governor or State law to perform the functions and activities described in
			 subsection (b)(1).
							(d)Establishment
			 and use of the Geo Fund
							(1)Geo
			 fundThere is established in the Treasury a separate account to
			 be known as the National Geo Fund.
							(2)FundingThe
			 Secretary of the Treasury shall deposit in the Geo Fund—
								(A)such sums as are
			 provided by sections 9(b)(5)(A)(iv), 9(b)(5)(B)(iv), 9(c)(4)(A)(iv), and
			 9(c)(4)(B)(iv) of the Outer Continental Shelf Lands Act, as amended by this
			 Act;
								(B)(i)during the period of
			 October 1, 2006, through September 30, 2015, 1 percent of all sums paid into
			 the Treasury under section 35 of the Mineral Leasing Act (30 U.S.C. 191),
			 and
									(ii)beginning October 1, 2015, and
			 thereafter, 2.5 percent of all sums paid into the Treasury under section 35 of
			 the Mineral Leasing Act (30 U.S.C. 191);
									(C)(i)during the period of
			 October 1, 2006, through September 30, 2015, 1 percent of all sums paid into
			 the Treasury from receipts derived from bonus bids and royalties from other
			 mineral leasing on public lands, and
									(ii)beginning October 1, 2015, and
			 thereafter, 2.5 percent of all sums paid into the Treasury from receipts
			 derived from bonus bids and royalties from other mineral leasing on public
			 lands; and
									(D)$65,000,000 from
			 outer Continental Shelf bonus bids, royalties, and conservation of resources
			 fees received in fiscal year 2007, and $50,000,000 from outer Continental Shelf
			 bonus bids, royalties, and conservation of resources fees received in each of
			 fiscal years 2008, 2009, 2010, 2011, 2012, and 2013, 75 percent of which shall
			 be used to implement subsection (g) and all of which shall remain available
			 until expended.
								(3)InvestmentsThe
			 Secretary of the Treasury shall invest the amounts deposited under paragraph
			 (2) and all accrued interest on the amounts deposited under paragraph (2) only
			 in interest bearing obligations of the United States or in obligations
			 guaranteed as to both principal and interest by the United States.
							(4)Availability to
			 Secretary of the Interior
								(A)In
			 generalBeginning with fiscal year 2007, and in each fiscal year
			 thereafter, one-third of amounts deposited into the Geo Fund, unless otherwise
			 specified herein, together with the interest thereon, shall be available,
			 without fiscal year limitations, to the Secretary of the Interior for use for
			 the purposes described in subsection (b)(4).
								(B)Withdrawals and
			 transfer of fundsThe Secretary of the Treasury shall withdraw
			 such amounts from the Geo Fund as the Secretary of the Interior may request,
			 subject to the limitation in subparagraph (A), and transfer such amounts to the
			 Secretary of the Interior to be used, at the discretion of the Secretary of the
			 Interior, by the Minerals Management Service, the Bureau of Land Management,
			 and the United States Geological Survey for the purposes described in
			 subsection (b)(4). No funds distributed from the Geo Fund may be used to
			 purchase an interest in land.
								(5)Payment to
			 States
								(A)In
			 generalBeginning with fiscal year 2007, and in each fiscal year
			 thereafter, two-thirds of amounts deposited into the Geo Fund, unless otherwise
			 specified herein, together with the interest thereon, shall be available,
			 without fiscal year limitations, to the States for use for the purposes
			 described in subsection (b)(4).
								(B)Withdrawals and
			 transfer of fundsWithin the first 90 days of each fiscal year,
			 the Secretary of the Treasury shall withdraw amounts from the Geo Fund and
			 transfer such amounts to the States based on a formula devised by the Secretary
			 of the Interior based on the relative needs of the States and the needs of the
			 Nation.
								(C)Use of payments
			 by StatesEach State shall use the payments made under
			 subparagraph (B) only for carrying out projects and programs for the purposes
			 described in subsection (b)(4). No funds distributed from the Geo Fund may be
			 used to purchase an interest in land.
								(D)Encouragement of
			 use of private funds by StatesEach State shall use the payments
			 made under subparagraph (B) to leverage private funds for carrying out projects
			 for the purposes described in subsection (b)(4).
								(E)Report to
			 CongressBeginning in fiscal year 2008 and continuing for each
			 fiscal year thereafter, the Secretary of the Interior and each State receiving
			 funds from the Geo Fund shall submit a report to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Resources of the House of
			 Representatives. Reports submitted to the Congress by the Secretary of the
			 Interior and the States shall include detailed information regarding
			 expenditures during the previous fiscal year.
								(e)Strategic
			 unconventional resources
							(1)ProgramThe
			 Secretary of the Interior shall establish a program for production of fuels
			 from strategic unconventional resources, and production of oil and gas
			 resources using CO2 enhanced recovery. The program shall focus initially on
			 activities and domestic resources most likely to result in significant
			 production in the near future, and shall include work necessary to improve
			 extraction techniques, including surface and in situ operations. The program
			 shall include characterization and assessment of potential resources, a
			 sampling program, appropriate laboratory and other analyses and testing, and
			 assessment of methods for exploration and development of these strategic
			 unconventional resources.
							(2)Pilot
			 projectsThe program created in paragraph (1) shall include, but
			 not be limited to, pilot projects on (A) the Maverick Basin heavy oil and tar
			 sands formations of Texas, including the San Miguel deposits, (B) the Greater
			 Green River Basin heavy oil, oil shale, tar sands, and coal deposits of
			 Colorado, Utah, and Wyoming, (C) the shale, tar sands, heavy oil, and coal
			 deposits in the Alabama-Mississippi-Tennessee region, (D) the shale, tar sands,
			 heavy oil, and coal deposits in the Ohio River valley, and (E) strategic
			 unconventional resources in California. The Secretary shall identify and report
			 to Congress on feasible incentives to foster recovery of unconventional fuels
			 by private industry within the United States. Such incentives may include, but
			 are not limited to, long-term contracts for the purchase of unconventional
			 fuels for defense purposes, Federal grants and loan guarantees for necessary
			 capital expenditures, and favorable terms for the leasing of Government lands
			 containing unconventional resources.
							(3)DefinitionsIn
			 this subsection:
								(A)Strategic
			 unconventional resourcesThe term strategic unconventional
			 resources means hydrocarbon resources, including heavy oil, oil shale,
			 tar sands, and coal deposits, from which liquid fuels may be produced.
								(B)In situ
			 extraction methodsThe term in situ extraction
			 methods means recovery techniques that are applied to the resources
			 while they are still in the ground, and are in commercial use or advanced
			 stages of development. Such techniques include, but are not limited to, steam
			 flooding, steam-assisted gravity drainage (including combination with electric
			 power generation where appropriate), cyclic steam stimulation, air injection,
			 and chemical treatment.
								(4)FundingThe
			 Secretary shall carry out the program for the production of strategic
			 unconventional fuels with funds from the Geo Fund in each of fiscal years 2007
			 through 2011 in the amount of not less than $35,000,000 each year. Each pilot
			 project shall be allocated not less than $4,000,000 per year in each of fiscal
			 years 2007 through 2011.
							(f)Support of
			 geothermal and geopressure oil and gas energy production
							(1)In
			 generalThe Secretary shall carry out a grant program in support
			 of geothermal and geopressure oil and gas energy production. The program shall
			 include grants for a total of not less than 3 assessments of the use of
			 innovative geothermal techniques such as organic rankine cycle systems at
			 marginal, unproductive, and productive oil and gas wells, and not less than 1
			 assessment of the use of innovative geopressure techniques. The Secretary
			 shall, to the extent practicable and in the public interest, make awards
			 that—
								(A)include not less
			 than 5 oil or gas well sites per project award;
								(B)use a range of oil
			 or gas well hot water source temperatures from 150 degrees Fahrenheit to 300
			 degrees Fahrenheit;
								(C)use existing or
			 new oil or gas wells;
								(D)cover a range of
			 sizes from 175 kilowatts to 1 megawatt;
								(E)are located at a
			 range of sites including tribal lands, Federal lease, State, or privately owned
			 sites;
								(F)can be replicated
			 at a wide range of sites;
								(G)facilitate
			 identification of optimum techniques among competing alternatives;
								(H)include business
			 commercialization plans that have the potential for production of equipment at
			 high volumes and operation and support at a large number of sites; and
								(I)satisfy other
			 criteria that the Secretary determines are necessary to carry out the
			 program.
								The Secretary shall give preference
			 to assessments that address multiple elements contained in subparagraphs (A)
			 through (I).(2)Grant
			 awards
								(A)In
			 generalEach grant award for assessment of innovative geothermal
			 or geopressure technology such as organic rankine cycle systems at oil and gas
			 wells made by the Secretary under this section shall include—
									(i)necessary and
			 appropriate site engineering study;
									(ii)detailed economic
			 assessment of site specific conditions;
									(iii)appropriate
			 feasibility studies to determine ability for replication;
									(iv)design or
			 adaptation of existing technology for site specific circumstances or
			 conditions;
									(v)installation of
			 equipment, service, and support; and
									(vi)monitoring for a
			 minimum of 1 year after commissioning date.
									(3)Competitive grant
			 selectionNot less than 180 days after the date of the enactment
			 of this Act, the Secretary shall conduct a national solicitation for
			 applications for grants under the program. Grant recipients shall be selected
			 on a competitive basis based on criteria in subsection (b).
							(4)Federal
			 shareThe Federal share of costs of grants under this subsection
			 shall be provided from funds made available to carry out this section. The
			 Federal share of the cost of a project carried out with such a grant shall not
			 exceed 50 percent of such cost.
							(5)FundingThe
			 Secretary shall carry out the grant program under this subsection with funds
			 from the Geo Fund in each of fiscal years 2007 through 2011 in the amount of
			 not less than $5,000,000 each fiscal year. No funds authorized under this
			 section may be used for the purposes of drilling new wells.
							(6)AmendmentSection
			 4 of the Geothermal Steam Act of 1970 (30 U.S.C. 1003) is amended by adding at
			 the end the following:
								
									(h)Geothermal
				resources co-produced with the mineralsAny person who holds a
				lease or who operates a cooperative or unit plan under the Mineral Leasing Act
				(30 U.S.C. 181 et seq.), in the absence of an existing lease for geothermal
				resources under this Act, shall upon notice to the Secretary have the right to
				utilize any geothermal resources co-produced with the minerals for which the
				lease was issued during the operation of that lease or cooperative or unit
				plan, for the generating of electricity to operate the lease. Any electricity
				that is produced in excess of that which is required to operate the lease and
				that is sold for purposes outside of the boundary of the lease shall be subject
				to the requirements of section
				5.
									.
							(g)Liquid Fuels
			 Grant Program
							(1)ProgramThe
			 Secretary of the Interior shall establish a grant program for facilities for
			 coal-to-liquids, petroleum coke-to-liquids, oil shale, tar sands, heavy oil,
			 and Alaska natural gas-to-liquids and to assess the production of low-rank coal
			 water fuel (in this subsection referred to as LRCWF).
							(2)LRCWFThe
			 LRCWF grant project location shall use lignite coal from fields near the
			 Tombigbee River within 60 miles of a land-grant college and shall be allocated
			 $15,000,000 for expenditure during fiscal year 2007.
							(3)DefinitionsIn
			 this subsection:
								(A)Coal-to-liquids
			 front-end engineering and designThe terms coal-to-liquids
			 front-end engineering and design and FEED mean those
			 expenditures necessary to engineer, design, and obtain permits for a facility
			 for a particular geographic location which will utilize a process or technique
			 to produce liquid fuels from coal resources.
								(B)Low-rank coal
			 water fuelThe term low-rank coal water fuel means
			 a liquid fuel produced from hydrothermal treatment of lignite and
			 sub-bituminous coals.
								(4)Grant
			 provisionsAll grants shall require a 50 percent non-Federal cost
			 share. The first 4 FEED grant recipients who receive full project construction
			 financing commitments, based on earliest calendar date, shall not be required
			 to repay any of their grants. The next 4 FEED grant recipients who receive such
			 commitments shall be required to repay 25 percent of the grant. The next 4 FEED
			 grant recipients who receive such commitments shall be required to repay 50
			 percent of the grant, and the remaining FEED grant recipients shall be required
			 to repay 75 percent of the grant. The LRCWF recipient shall not be required to
			 repay the grant. Any required repayment shall be paid as part of the closing
			 process for any construction financing relating to the grant. No repayment
			 shall require the payment of interest if repaid within 5 years of the issuance
			 of the grant. FEED grants shall be limited to a maximum of $1,000,000 per 1,000
			 barrels per day of liquid fuels production capacity, not to exceed $25 million
			 per year.
							(5)FundingThe
			 Secretary shall carry out the grant program established by this subsection with
			 funds from the Geo Fund.
							(h)Renewable energy
			 from ocean wave, current, and thermal resources
							(1)ProgramThe
			 Secretary of the Interior shall establish a grant program for the production of
			 renewable energy from ocean waves, currents, and thermal resources.
							(2)Grant
			 provisionsAll grants under this subsection shall require a 50
			 percent non-Federal cost share.
							(3)FundingThe
			 Secretary shall carry out this grant program with funds from the Geo Fund in
			 each of fiscal years 2007 through 2011 in the amount of not less than
			 $6,000,000 each year, and thereafter in such amounts as the Secretary may find
			 appropriate.
							(i)Amendment to the
			 Surface Mining Control and Reclamation Act of 1977Section 517 of
			 the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1267) is
			 amended by adding at the end the following:
							
								(i)Any person who
				provides the regulatory authority with a map under subsection (b)(1) shall not
				be liable to any other person in any way for the accuracy or completeness of
				any such map which was not prepared and certified by or on behalf of such
				person.
								.
						157.Leases for areas
			 located within 100 miles of California or Florida
						(a)Authorization to
			 cancel and exchange certain existing oil and gas leases; prohibition on
			 submittal of exploration plans for certain leases prior to June 30,
			 2010
							(1)AuthorityWithin
			 2 years after the date of enactment of this Act, the lessee of an existing oil
			 and gas lease for an area located completely within 100 miles of the coastline
			 within the California or Florida Adjacent Zones shall have the option, without
			 compensation, of exchanging such lease for a new oil and gas lease having a
			 primary term of 5 years. For the area subject to the new lease, the lessee may
			 select any unleased tract on the outer Continental Shelf that is in an area
			 available for leasing. Further, with the permission of the relevant Governor,
			 such a lessee may convert its existing oil and gas lease into a natural gas
			 lease having a primary term of 5 years and covering the same area as the
			 existing lease or another area within the same State’s Adjacent Zone within 100
			 miles of the coastline.
							(2)Administrative
			 processThe Secretary of the Interior shall establish a
			 reasonable administrative process to implement paragraph (1). Exchanges and
			 conversions under subsection (a), including the issuance of new leases, shall
			 not be considered to be major Federal actions for purposes of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). Further, such
			 actions conducted in accordance with this section are deemed to be in
			 compliance all provisions of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331 et seq.).
							(3)Operating
			 restrictionsA new lease issued in exchange for an existing lease
			 under this section shall be subject to such national defense operating
			 stipulations on the OCS tract covered by the new lease as may be applicable
			 upon issuance.
							(4)PriorityThe
			 Secretary shall give priority in the lease exchange process based on the amount
			 of the original bonus bid paid for the issuance of each lease to be exchanged.
			 The Secretary shall allow leases covering partial tracts to be exchanged for
			 leases covering full tracts conditioned upon payment of additional bonus bids
			 on a per-acre basis as determined by the average per acre of the original bonus
			 bid per acre for the partial tract being exchanged.
							(5)Exploration
			 plansAny exploration plan submitted to the Secretary of the
			 Interior after the date of the enactment of this Act and before July 1, 2010,
			 for an oil and gas lease for an area wholly within 100 miles of the coastline
			 within the California Adjacent Zone or Florida Adjacent Zone shall not be
			 treated as received by the Secretary until the earlier of July 1, 2010, or the
			 date on which a petition by the Adjacent State for oil and gas leasing covering
			 the area within which is located the area subject to the oil and gas lease was
			 approved.
							(b)Further lease
			 cancellation and exchange provisions
							(1)Cancellation of
			 leaseAs part of the lease exchange process under this section,
			 the Secretary shall cancel a lease that is exchanged under this section.
							(2)Consent of
			 lesseesAll lessees holding an interest in a lease must consent
			 to cancellation of their leasehold interests in order for the lease to be
			 cancelled and exchanged under this section.
							(3)Waiver of
			 rightsAs a prerequisite to the exchange of a lease under this
			 section, the lessee must waive any rights to bring any litigation against the
			 United States related to the transaction.
							(4)Plugging and
			 abandonmentThe plugging and abandonment requirements for any
			 wells located on any lease to be cancelled and exchanged under this section
			 must be complied with by the lessees prior to the cancellation and
			 exchange.
							(c)Area partially
			 within 100 miles of FloridaAn existing oil and gas lease for an
			 area located partially within 100 miles of the coastline within the Florida
			 Adjacent Zone may only be developed and produced using wells drilled from
			 well-head locations at least 100 miles from the coastline to any bottom-hole
			 location on the area of the lease. This subsection shall not apply if Florida
			 has petitioned for leasing closer to the coastline than 100 miles.
						(d)Existing oil and
			 gas lease definedIn this section the term existing oil
			 and gas lease means an oil and gas lease in effect on the date of the
			 enactment of this Act.
						158.Coastal impact
			 assistanceSection 31 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1356a) is repealed.
					159.Oil shale and
			 tar sands amendments
						(a)Repeal of
			 requirement to establish paymentsSubsection (o) of section 369
			 of the Energy Policy Act of 2005 (42 U.S.C. 15927) is repealed.
						(b)Treatment of
			 revenuesSection 21 of the Mineral Leasing Act (30 U.S.C. 241) is
			 amended—
							(1)by redesignating
			 subsection (d) as subsection (e);
							(2)by redesignating
			 the second subsection (c) (relating to offsite leases) as subsection
			 (d);
							(3)in paragraphs (1)
			 and (3) of subsection (e) (as redesignated by paragraph (1)) by striking
			 subsection (c) each place it appears and inserting
			 subsection (d); and
							(4)by adding at the
			 end the following:
								
									(f)Revenues
										(1)In
				generalNotwithstanding the provisions of section 35, all
				revenues received from and under an oil shale or tar sands lease shall be
				disposed of as provided in this subsection.
										(2)Royalty rates
				for commercial leases
											(A)Royalty
				ratesThe Secretary shall model the royalty schedule for oil
				shale and tar sands leases based on the royalty program currently in effect for
				the production of synthetic crude oil from oil sands in the Province of
				Alberta, Canada.
											(B)ReductionThe
				Secretary shall reduce any royalty otherwise required to be paid under
				subparagraph (A) under any oil shale or tar sands lease on a sliding scale
				based upon market price, with a 10 percent reduction if the average futures
				price of NYMEX Light Sweet Crude, or a similar index, drops, for the previous
				quarter year, below $50 (in January 1, 2006, dollars), and an 80 percent
				reduction if the average price drops below $30 (in January 1, 2006, dollars)
				for the quarter previous to the 1 in which the production is sold.
											(3)Disposition of
				revenues
											(A)DepositThe
				Secretary shall deposit into a separate account in the Treasury all revenues
				derived from any oil shale or tar sands lease.
											(B)Allocations to
				states and local political subdivisionsThe Secretary shall
				allocate 50 percent of the revenues deposited into the account established
				under subparagraph (A) to the State within the boundaries of which the leased
				lands are located, with a portion of that to be paid directly by the Secretary
				to the State’s local political subdivisions as provided in this
				paragraph.
											(C)Transmission of
				allocations
												(i)In
				generalNot later than the last business day of the month after
				the month in which the revenues were received, the Secretary shall
				transmit—
													(I)to each State
				two-thirds of such State’s allocations under subparagraph (B), and in
				accordance with clauses (ii) and (iii) to certain county-equivalent and
				municipal political subdivisions of such State a total of one-third of such
				State’s allocations under subparagraph (B), together with all accrued interest
				thereon; and
													(II)the remaining
				balance of such revenues deposited into the account that are not allocated
				under subparagraph (B), together with interest thereon, shall be transmitted to
				the miscellaneous receipts account of the Treasury, except that until a lease
				has been in production for 20 years 50 percent of such remaining balance
				derived from a lease shall be paid in accordance with subclause (I).
													(ii)Allocations to
				certain county-equivalent political subdivisionsThe Secretary
				shall under clause (i)(I) make equitable allocations of the revenues to
				county-equivalent political subdivisions that the Secretary determines are
				closely associated with the leasing and production of oil shale and tar sands,
				under a formula that the Secretary shall determine by regulation.
												(iii)Allocations to
				municipal political subdivisionsThe initial allocation to each
				county-equivalent political subdivision under clause (ii) shall be further
				allocated to the county-equivalent political subdivision and any municipal
				political subdivisions located partially or wholly within the boundaries of the
				county-equivalent political subdivision on an equitable basis under a formula
				that the Secretary shall determine by regulation.
												(D)Investment of
				depositsThe deposits in the Treasury account established under
				this section shall be invested by the Secretary of the Treasury in securities
				backed by the full faith and credit of the United States having maturities
				suitable to the needs of the account and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
											(E)Use of
				fundsA recipient of funds
				under this subsection may use the funds for any lawful purpose as determined by
				State law. Funds allocated under this subsection to States and local political
				subdivisions may be used as matching funds for other Federal programs without
				limitation. Funds allocated to local political subdivisions under this
				subsection may not be used in calculation of payments to such local political
				subdivisions under programs for payments in lieu of taxes or other similar
				programs.
											(F)No accounting
				requiredNo recipient of funds under this subsection shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law.
											(4)DefinitionsIn
				this subsection:
											(A)County-equivalent
				political subdivisionThe term ‘county-equivalent political
				subdivision’ means a political jurisdiction immediately below the level of
				State government, including a county, parish, borough in Alaska, independent
				municipality not part of a county, parish, or borough in Alaska, or other
				equivalent subdivision of a State.
											(B)Municipal
				political subdivisionThe term ‘municipal political subdivision’
				means a municipality located within and part of a county, parish, borough in
				Alaska, or other equivalent subdivision of a
				State.
											.
							160.Availability of
			 OCS Receipts to provide payments under Secure Rural Schools and Community
			 Self-Determination Act of 2000Section 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338) (as amended by section 137) is amended by adding at
			 the end the following:
						
							(j)Availability of
				funds for payments under Secure Rural Schools and Community Self-Determination
				Act of 2000Notwithstanding
				any other provision of this section, $50,000,000 of OCS Receipts shall be
				available to the Secretary of the Treasury for each of fiscal years 2007
				through 2012 to make payments under sections 102 and 103 of the Secure Rural
				Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note;
				Public Law 106–393). The Secretary of the Treasury shall use the funds made
				available by this subsection to make such payments in lieu of using funds in
				the Treasury not otherwise appropriated, as otherwise authorized by sections
				102(b)(3) and 103(b)(2) of such
				Act.
							.
					IIDomestic oil and
			 gas production
					171.Short
			 titleThis part may be cited
			 as the Arctic Coastal Plain Domestic
			 Energy Security Act of 2006.
					172.DefinitionsIn this part:
						(1)Coastal
			 PlainThe term Coastal Plain means the area
			 identified as the 1002 Coastal Plain Area on the map.
						(2)Federal
			 agreementThe term Federal Agreement means the
			 Federal Agreement and Grant Right-of-Way for the Trans-Alaska Pipeline issued
			 on January 23, 1974, in accordance with section 28 of the Mineral Leasing Act
			 (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1651
			 et seq.).
						(3)Final
			 statementThe term Final Statement means the final
			 legislative environmental impact statement on the Coastal Plain, dated April
			 1987, and prepared pursuant to section 1002 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3142) and section 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).
						(4)MapThe
			 term map means the map prepared by the United States Geological
			 Survey, entitled Arctic National Wildlife Refuge 1002 Coastal Plain
			 Area, dated September 2005, and on file with the United States
			 Geological Survey.
						(5)SecretaryThe
			 term Secretary means the Secretary of the Interior or the designee
			 of the Secretary.
						173.Leasing
			 program for land within the Coastal Plain
						(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
							(1)to establish and
			 implement in accordance with this part a competitive oil and gas leasing
			 program under the Mineral Leasing Act
			 (30 U.S.C.
			 181 et seq.) that will result in an environmentally sound
			 program for the exploration, development, and production of the oil and gas
			 resources of the Coastal Plain; and
							(2)to administer the
			 provisions of this part through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that—
								(A)ensure the oil
			 and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment; and
								(B)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production to all exploration, development, and
			 production operations under this part in a manner that ensures the receipt of
			 fair market value by the public for the mineral resources to be leased.
								(b)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is
			 repealed.
						(c)Compliance with
			 requirements under certain other laws
							(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.)—
								(A)the oil and gas
			 leasing program and activities authorized by this section in the Coastal Plain
			 shall be considered to be compatible with the purposes for which the Arctic
			 National Wildlife Refuge was established; and
								(B)no further
			 findings or decisions shall be required to implement that program and those
			 activities.
								(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Statement shall be considered to satisfy the
			 requirements under the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) that apply with respect
			 to actions authorized to be taken by the Secretary to develop and promulgate
			 the regulations for the establishment of a leasing program authorized by this
			 part before the conduct of the first lease sale.
							(3)Compliance with
			 NEPA for other actions
								(A)In
			 generalBefore conducting the first lease sale under this part,
			 the Secretary shall prepare an environmental impact statement under the
			 National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) with respect to the actions authorized by this
			 part that are not referred to in paragraph (2).
								(B)Identification
			 and analysisNotwithstanding any other provision of law, in
			 carrying out this paragraph, the Secretary shall not be required—
									(i)to
			 identify nonleasing alternative courses of action; or
									(ii)to
			 analyze the environmental effects of those courses of action.
									(C)Identification
			 of preferred actionNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall—
									(i)identify only a
			 preferred action and a single leasing alternative for the first lease sale
			 authorized under this section; and
									(ii)analyze the
			 environmental effects and potential mitigation measures for those 2
			 alternatives.
									(D)Public
			 commentsThe Secretary shall only consider public comments
			 that—
									(i)specifically
			 address the preferred action of the Secretary; and
									(ii)are filed not
			 later than 20 days after the date of publication of an environmental
			 analysis.
									(E)Effect of
			 complianceNotwithstanding any other law, compliance with this
			 paragraph shall be considered to satisfy all requirements for the analysis and
			 consideration of the environmental effects of proposed leasing under this
			 part.
								(d)Relationship to
			 State and local authorityNothing in this part expands or limits
			 any State or local regulatory authority.
						(e)Special
			 areas
							(1)Designation
								(A)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the City of Kaktovik, Alaska, and the North Slope Borough, Alaska, may
			 designate not more than 45,000 acres of the Coastal Plain as a special area if
			 the Secretary determines that the special area would be of such unique
			 character and interest as to require special management and regulatory
			 protection.
								(B)Sadlerochit
			 spring areaThe Secretary shall designate as a special area in
			 accordance with subparagraph (A) the Sadlerochit Spring area, comprising
			 approximately 4,000 acres as depicted on the map.
								(2)ManagementThe
			 Secretary shall manage each special area designated under this subsection in a
			 manner that preserves the unique and diverse character of the area, including
			 fish, wildlife, subsistence resources, and cultural values of the area.
							(3)Exclusion from
			 leasing or surface occupancy
								(A)In
			 generalThe Secretary may exclude any special area designated
			 under this subsection from leasing.
								(B)No surface
			 occupancyIf the Secretary leases all or a portion of a special
			 area for the purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the land comprising
			 the special area.
								(4)Directional
			 drillingNotwithstanding any other provision of this subsection,
			 the Secretary may lease all or a portion of a special area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the special area.
							(f)Limitation on
			 closed areasThe Secretary may not close land within the Coastal
			 Plain to oil and gas leasing or to exploration, development, or production
			 except in accordance with this part.
						(g)Regulations
							(1)In
			 generalNot later than 15 months after the date of enactment of
			 this Act, the Secretary shall issue such regulations as are necessary to carry
			 out this part, including rules and regulations relating to protection of the
			 fish and wildlife, fish and wildlife habitat, subsistence resources, and
			 environment of the Coastal Plain.
							(2)Revision of
			 regulationsThe Secretary shall periodically review and, as
			 appropriate, revise the rules and regulations issued under paragraph (1) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the attention of the Secretary.
							174.Lease
			 sales
						(a)In
			 generalLand may be leased pursuant to this part to any person
			 qualified to obtain a lease for deposits of oil and gas under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.).
						(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
							(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
							(2)the holding of
			 lease sales after that nomination process; and
							(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
							(c)Lease sale
			 bidsBidding for leases under this part shall be by sealed
			 competitive cash bonus bids.
						(d)Acreage minimum
			 in first saleFor the first lease sale under this part, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
						(e)Timing of lease
			 salesThe Secretary shall—
							(1)not later than 22
			 months after the date of enactment of this Act, conduct the first lease sale
			 under this part; and
							(2)conduct
			 additional sales at appropriate intervals if, as determined by the Secretary,
			 sufficient interest in development exists to warrant the conduct of the
			 additional sales.
							175.Grant of
			 leases by the Secretary
						(a)In
			 generalOn payment by a lessee of such bonus as may be accepted
			 by the Secretary, the Secretary may grant to the highest responsible qualified
			 bidder in a lease sale conducted pursuant to section 174 a lease for any land
			 on the Coastal Plain.
						(b)Subsequent
			 transfers
							(1)In
			 generalNo lease issued under this part may be sold, exchanged,
			 assigned, sublet, or otherwise transferred except with the approval of the
			 Secretary.
							(2)Condition for
			 approvalBefore granting any approval described in paragraph (1),
			 the Secretary shall consult with, and give due consideration to the opinion of,
			 the Attorney General.
							176.Lease terms
			 and conditions
						(a)In
			 generalAn oil or gas lease issued pursuant to this part
			 shall—
							(1)provide for the
			 payment of a royalty of not less than 121/2 percent of the
			 amount or value of the production removed or sold from the lease, as determined
			 by the Secretary in accordance with regulations applicable to other Federal oil
			 and gas leases;
							(2)provide that the
			 Secretary may close, on a seasonal basis, such portions of the Coastal Plain to
			 exploratory drilling activities as are necessary to protect caribou calving
			 areas and other species of fish and wildlife;
							(3)require that each
			 lessee of land within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of land within the Coastal Plain and any other Federal land
			 that is adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
							(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, that reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
							(5)provide that the
			 standard of reclamation for land required to be reclaimed under this part shall
			 be, to the maximum extent practicable—
								(A)a condition
			 capable of supporting the uses that the land was capable of supporting prior to
			 any exploration, development, or production activities; or
								(B)on application by
			 the lessee, to a higher or better standard, as approved by the
			 Secretary;
								(6)contain terms and
			 conditions relating to protection of fish and wildlife, fish and wildlife
			 habitat, subsistence resources, and the environment as required under section
			 173(a)(2);
							(7)provide that each
			 lessee, and each agent and contractor of a lessee, use their best efforts to
			 provide a fair share of employment and contracting for Alaska Natives and
			 Alaska Native Corporations from throughout the State, as determined by the
			 level of obligation previously agreed to in the Federal Agreement;
							(8)prohibit the
			 export of oil produced under the lease; and
							(9)contain such
			 other provisions as the Secretary determines to be necessary to ensure
			 compliance with this section and regulations issued under this part.
							(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this part, and in recognizing the proprietary interest of the Federal
			 Government in labor stability and in the ability of construction labor and
			 management to meet the particular needs and conditions of projects to be
			 developed under the leases issued pursuant to this part (including the special
			 concerns of the parties to those leases), shall require that each lessee, and
			 each agent and contractor of a lessee, under this part negotiate to obtain a
			 project labor agreement for the employment of laborers and mechanics on
			 production, maintenance, and construction under the lease.
						177.Coastal Plain
			 environmental protection
						(a)No significant
			 adverse effect standard To govern authorized Coastal Plain
			 activitiesIn accordance with section 173, the Secretary shall
			 administer this part through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that—
							(1)ensure that oil
			 and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, fish
			 and wildlife habitat, and the environment;
							(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
							(3)ensure that the
			 maximum surface acreage covered in connection with the leasing program by
			 production and support facilities, including airstrips and any areas covered by
			 gravel berms or piers for support of pipelines, does not exceed 2,000 acres on
			 the Coastal Plain.
							(b)Site-specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
							(1)a site-specific
			 analysis be made of the probable effects, if any, that the drilling or related
			 activities will have on fish and wildlife, fish and wildlife habitat, and the
			 environment;
							(2)a plan be
			 implemented to avoid, minimize, and mitigate (in that order and to the maximum
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
							(3)the development
			 of the plan occur after consultation with each agency having jurisdiction over
			 matters mitigated by the plan.
							(c)Regulations To
			 protect Coastal Plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this part, the Secretary shall prepare and promulgate regulations, lease terms,
			 conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities carried out on the Coastal Plain under
			 this part are conducted in a manner consistent with the purposes and
			 environmental requirements of this part.
						(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this part shall require—
							(1)compliance with
			 all applicable provisions of Federal and State environmental law;
							(2)implementation of
			 and compliance with—
								(A)standards that
			 are at least as effective as the safety and environmental mitigation measures,
			 as described in items 1 through 29 on pages 167 through 169 of the Final
			 Statement, on the Coastal Plain;
								(B)seasonal
			 limitations on exploration, development, and related activities, as necessary,
			 to avoid significant adverse effects during periods of concentrated fish and
			 wildlife breeding, denning, nesting, spawning, and migration;
								(C)design safety and
			 construction standards for all pipelines and any access and service roads that
			 minimize, to the maximum extent practicable, adverse effects on—
									(i)the
			 passage of migratory species (such as caribou); and
									(ii)the flow of
			 surface water by requiring the use of culverts, bridges, and other structural
			 devices;
									(D)prohibitions on
			 general public access to, and use of, all pipeline access and service
			 roads;
								(E)stringent
			 reclamation and rehabilitation requirements in accordance with this section for
			 the removal from the Coastal Plain of all oil and gas development and
			 production facilities, structures, and equipment on completion of oil and gas
			 production operations, except in a case in which the Secretary determines that
			 those facilities, structures, or equipment—
									(i)would assist in
			 the management of the Arctic National Wildlife Refuge; and
									(ii)are donated to
			 the United States for that purpose;
									(F)appropriate
			 prohibitions or restrictions on—
									(i)access by all
			 modes of transportation;
									(ii)sand and gravel
			 extraction; and
									(iii)use of
			 explosives;
									(G)reasonable
			 stipulations for protection of cultural and archaeological resources;
								(H)measures to
			 protect groundwater and surface water, including—
									(i)avoidance, to the
			 maximum extent practicable, of springs, streams, and river systems;
									(ii)the protection
			 of natural surface drainage patterns, wetland, and riparian habitats;
			 and
									(iii)the regulation
			 of methods or techniques for developing or transporting adequate supplies of
			 water for exploratory drilling; and
									(I)research,
			 monitoring, and reporting requirements;
								(3)that exploration
			 activities (except surface geological studies) be limited to the period between
			 approximately November 1 and May 1 of each year and be supported, if necessary,
			 by ice roads, winter trails with adequate snow cover, ice pads, ice airstrips,
			 and air transport methods (except that those exploration activities may be
			 permitted at other times if the Secretary determines that the exploration will
			 have no significant adverse effect on fish and wildlife, fish and wildlife
			 habitat, and the environment of the Coastal Plain);
							(4)consolidation of
			 facility siting;
							(5)avoidance or
			 reduction of air traffic-related disturbance to fish and wildlife;
							(6)treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including, in accordance
			 with applicable Federal and State environmental laws (including
			 regulations)—
								(A)preparation of an
			 annual waste management report;
								(B)development and
			 implementation of a hazardous materials tracking system; and
								(C)prohibition on
			 the use of chlorinated solvents;
								(7)fuel storage and
			 oil spill contingency planning;
							(8)conduct of
			 periodic field crew environmental briefings;
							(9)avoidance of
			 significant adverse effects on subsistence hunting, fishing, and
			 trapping;
							(10)compliance with
			 applicable air and water quality standards;
							(11)appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited; and
							(12)all other
			 protective environmental stipulations, restrictions, terms, and conditions
			 considered necessary by the Secretary.
							(e)ConsiderationsIn
			 preparing and issuing regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall take
			 into consideration—
							(1)the stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement;
							(2)the environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 through 37.33 of title 50, Code of
			 Federal Regulations (or successor regulations); and
							(3)the land use
			 stipulations for exploratory drilling on the KIC–ASRC private land described in
			 Appendix 2 of the agreement between Arctic Slope Regional Corporation and the
			 United States dated August 9, 1983.
							(f)Facility
			 consolidation planning
							(1)In
			 generalAfter providing for public notice and comment, the
			 Secretary shall prepare and periodically update a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of oil and gas resources from the
			 Coastal Plain.
							(2)ObjectivesThe
			 objectives of the plan shall be—
								(A)the avoidance of
			 unnecessary duplication of facilities and activities;
								(B)the encouragement
			 of consolidation of common facilities and activities;
								(C)the location or
			 confinement of facilities and activities to areas that will minimize impact on
			 fish and wildlife, fish and wildlife habitat, and the environment;
								(D)the use of
			 existing facilities, to the maximum extent practicable; and
								(E)the enhancement
			 of compatibility between wildlife values and development activities.
								(g)Access to
			 public landThe Secretary shall—
							(1)manage public
			 land in the Coastal Plain in accordance with subsections (a) and (b) of section
			 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
							(2)ensure that local
			 residents shall have reasonable access to public land in the Coastal Plain for
			 traditional uses.
							178.Expedited
			 judicial review
						(a)Filing of
			 complaints
							(1)DeadlineA
			 complaint seeking judicial review of a provision of this part or an action of
			 the Secretary under this part shall be filed—
								(A)except as
			 provided in subparagraph (B), during the 90-day period beginning on the date on
			 which the action being challenged was carried out; or
								(B)in the case of a
			 complaint based solely on grounds arising after the 90-day period described in
			 subparagraph (A), by not later than 90 days after the date on which the
			 complainant knew or reasonably should have known about the grounds for the
			 complaint.
								(2)VenueA
			 complaint seeking judicial review of a provision of this part or an action of
			 the Secretary under this part shall be filed in the United States Court of
			 Appeals for the District of Columbia.
							(3)Scope
								(A)In
			 generalJudicial review of a decision of the Secretary relating
			 to a lease sale under this part (including an environmental analysis of such a
			 lease sale) shall be—
									(i)limited to a
			 review of whether the decision is in accordance with this part; and
									(ii)based on the
			 administrative record of the decision.
									(B)PresumptionsAny
			 identification by the Secretary of a preferred course of action relating to a
			 lease sale, and any analysis by the Secretary of environmental effects, under
			 this part shall be presumed to be correct unless proven otherwise by clear and
			 convincing evidence.
								(b)Limitation on
			 other reviewAny action of the Secretary that is subject to
			 judicial review under this section shall not be subject to judicial review in
			 any civil or criminal proceeding for enforcement.
						179.Use of
			 revenuesNotwithstanding any
			 other provision of law, all adjusted bonus, rental, and royalty revenues from
			 oil and gas leasing and operations authorized under this part shall be used to
			 carry out this Act and the amendments made by this Act, with priority given to
			 loan guarantees, demonstrations, and grants made or carried out under parts I
			 and II of title I and title II (as determined by the Secretary).
					180.Rights-of-way
			 across the Coastal Plain
						(a)ExemptionSections
			 1101 through 1108 of the Alaska National Interest Lands Conservation Act (16
			 U.S.C. 3161 et seq.) shall not apply to any right-of-way or easement across the
			 Coastal Plain for the transportation of oil and gas issued by the Secretary
			 under section 28 of the Mineral Leasing Act (30 U.S.C. 185).
						(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement described in subsection (a) such terms and conditions as the Secretary
			 determines to be necessary to ensure that the transportation of oil or gas does
			 not significantly adversely affect any fish, wildlife, subsistence resource, or
			 habitat, or the environment, of the Coastal Plain, including terms and
			 conditions requiring facilities to be sited or designed to avoid any
			 unnecessary duplication of roads or pipelines.
						(c)RegulationsIn
			 promulgating regulations pursuant to section 173(g), the Secretary shall
			 include provisions for rights-of-way and easements described in subsection
			 (a).
						181.ConveyanceNotwithstanding section 1302(h)(2) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to
			 remove any impediment on a title to land, and to clarify land ownership
			 patterns in the Coastal Plain, the Secretary shall—
						(1)to the extent
			 necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation under
			 section 12 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611), as
			 determined by the Secretary, convey to that Corporation the surface estate of
			 the land described in paragraph (1) of Public Land Order 6959, in accordance
			 with the terms and conditions of the agreement between the Secretary, the
			 United States Fish and Wildlife Service, the Bureau of Land Management, and the
			 Kaktovik Inupiat Corporation, dated January 22, 1993; and
						(2)convey to the
			 Arctic Slope Regional Corporation the remaining subsurface estate to which that
			 Corporation is entitled under the agreement between that corporation and the
			 United States, dated August 9, 1983.
						IIIEmergency
			 service route
					191.Emergency service
			 routeSection 1948 of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (Public Law 109–59; 119 Stat. 1514) is repealed.
					IIResearch and
			 Development
			201.Renewable energySection 931 of the Energy Policy Act of 2005
			 (42 U.S.C. 16231) is amended—
				(1)by striking subsections (b) through
			 (e);
				(2)by redesignating subsections (f) and (g) as
			 subsections (b) and (c), respectively; and
				(3)by adding at the end the following:
					
						(d)Funding
							(1)Appropriation
								(A)In
				generalOut of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this section—
									(i)not later than 30
				days after the date of enactment of this subparagraph, $632,000,000;
									(ii)on October 1,
				2007, $742,000,000; and
									(iii)on October 1,
				2008, $852,000,000.
									(B)Receipt and
				acceptanceSubject to paragraphs (2) through (4), the Secretary
				shall be entitled to receive, shall accept, and shall use to carry out
				renewable energy research, demonstration, and commercial application activities
				(including activities authorized under this subtitle) the funds transferred
				under subparagraph (A), without further appropriation.
								(C)Availability of
				fundsFunds transferred under subparagraph (A) shall remain
				available until expended.
								(2)BioenergyOf
				the amounts made available by paragraph (1), the Secretary shall use to carry
				out section 932—
								(A)$213,000,000 for
				fiscal year 2007, of which $100,000,000 shall be for section 932(d);
								(B)$251,000,000 for
				fiscal year 2008, of which $125,000,000 shall be for section 932(d); and
								(C)$274,000,000 for
				fiscal year 2009, of which $150,000,000 shall be for section 932(d).
								(3)Solar
				powerOf the amounts made available by paragraph (1), the
				Secretary shall use to carry out activities under subsection (a)(2)(A)—
								(A)$140,000,000 for
				fiscal year 2007, of which $40,000,000 shall be for activities under section
				935;
								(B)$200,000,000 for
				fiscal year 2008, of which $50,000,000 shall be for activities under section
				935; and
								(C)$250,000,000 for
				fiscal year 2009, of which $50,000,000 shall be for activities under section
				935.
								(4)AdministrationOf
				the funds made available by paragraph (1), not less than $5,000,000 for each
				fiscal year shall be made available for grants to—
								(A)part B
				institutions;
								(B)Tribal Colleges
				or Universities (as defined in section 316(b) of the Higher Education Act of
				1965 (20 U.S.C. 1059c(b))); and
								(C)Hispanic-serving
				institutions.
								.
				202.Biomass
			 research and developmentSection 310 of the Biomass Research and
			 Development Act of 2000 (7 U.S.C. 8609) is amended by striking subsection (b)
			 and inserting the following:
				
					(b)Additional
				funding
						(1)In
				generalIn addition to the amounts transferred under subsection
				(a), not later than 30 days after the date of enactment of this paragraph, on
				October 1, 2007, and on each October 1 thereafter through October 1, 2015, out
				of any funds in the Treasury not otherwise appropriated, the Secretary of the
				Treasury shall transfer to the Secretary to carry out this title $200,000,000,
				to remain available until expended.
						(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this title the funds transferred under
				paragraph (1), without further appropriation.
						.
			203.Production
			 incentives for cellulosic biofuelsSection 942 of the Energy Policy Act of 2005
			 (42 U.S.C. 16251) is amended by striking subsection (f) and inserting the
			 following:
				
					(f)Funding
						(1)In
				generalOut of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this section—
							(A)not later than 30
				days after the date of enactment of this paragraph, $150,000,000;
							(B)on October 1,
				2007, $200,000,000; and
							(C)on each October 1
				thereafter through October 1, 2010, $250,000,000.
							(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further appropriation.
						(3)Availability of
				fundsFunds transferred under paragraph (1) shall remain
				available until
				expended.
						.
			204.Commercial
			 byproducts from municipal solid waste and cellulosic biomass loan guarantee
			 programSection 1510 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16501) is amended by striking subsection
			 (k) and inserting the following:
				
					(k)Funding
						(1)Mandatory
				funding
							(A)In
				generalNotwithstanding any other provision of law, not later
				than 30 days after the date of enactment of this paragraph, out of any funds in
				the Treasury not otherwise appropriated, the Secretary of the Treasury shall
				transfer to the Secretary to carry out this section $1,000,000,000, to remain
				available until expended.
							(B)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				subparagraph (A), without further appropriation.
				
							(2)Authorization
				of appropriationsIn addition to the amounts made available under
				paragraph (1), there are authorized to be appropriated such sums as are
				necessary to carry out this
				section.
						.
			205.Fossil
			 energySection 961 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16291) is amended by striking subsections
			 (b) through (e) and inserting the following:
				
					(b)Funding
						(1)Appropriation
							(A)In
				generalOut of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out fossil energy research, development, demonstration, and commercial
				application activities, including activities authorized under this
				subtitle—
								(i)not later than 30
				days after the date of enactment of this subparagraph, $387,000,000;
								(ii)on October 1,
				2007, $401,000,000; and
								(iii)on October 1,
				2008, $424,000,000.
								(B)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				subparagraph (A), without further appropriation.
							(C)Availability of
				fundsFunds transferred under subparagraph (A) shall remain
				available until expended.
							(2)AllocationsFrom
				amounts made available under paragraph (1), the Secretary shall use—
							(A)for activities
				under section 962—
								(i)$367,000,000 for
				fiscal year 2007;
								(ii)$376,000,000 for
				fiscal year 2008; and
								(iii)$394,000,000
				for fiscal year 2009; and
								(B)for activities
				under section 964—
								(i)$20,000,000 for
				fiscal year 2007;
								(ii)$25,000,000 for
				fiscal year 2008; and
								(iii)$30,000,000 for
				fiscal year 2009.
								(3)Authorization
				of appropriationsIn addition to the amounts made available under
				paragraph (1), there are authorized to be appropriated to the Secretary to
				carry out fossil energy research, development, demonstration, and commercial
				application activities, including activities authorized under this subtitle,
				$224,000,000 for fiscal year 2007, $225,000,000 for fiscal year 2008,
				$217,000,000 for fiscal year 2009, and $25,000,000 for each of fiscal years
				2010 through 2012, including—
							(A)for activities
				under section 966—
								(i)$1,500,000 for
				fiscal year 2007; and
								(ii)$450,000 for
				each of fiscal years 2008 and 2009; and
								(B)for the Office of
				Arctic Energy under section 3197 of the Floyd D. Spence National Defense
				Authorization Act for Fiscal Year 2001 (42 U.S.C. 7144d), $25,000,000 for each
				of fiscal years 2007 through 2012.
							(4)Limitations
							(A)UsesNone
				of the funds made available or authorized under this section may be used for
				Fossil Energy Environmental Restoration or Import/Export Authorization.
							(B)Institutions of
				higher educationOf the funds made available by paragraph (2)(B)
				for each fiscal year, not less than 20 percent shall be dedicated to research
				and development carried out at institutions of higher
				education.
							.
			206.Carbon capture
			 research and development programSection 963 of the Energy Policy Act of 2005
			 (42 U.S.C. 16293) is amended by striking subsection (c) and inserting the
			 following:
				
					(c)Funding
						(1)In
				generalOut of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this section—
							(A)not later than 30
				days after the date of enactment of this subparagraph, $25,000,000;
							(B)on October 1,
				2007, $30,000,000; and
							(C)on October 1,
				2008, $35,000,000.
							(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further appropriation.
						(3)Availability of
				fundsFunds transferred under paragraph (1) shall remain
				available until
				expended.
						.
			207.Advanced
			 energy initiative for vehicles
				(a)PurposesThe
			 purposes of this section are—
					(1)to enable and
			 promote, in partnership with industry, comprehensive development,
			 demonstration, and commercialization of a wide range of electric drive
			 components, systems, and vehicles using diverse electric drive transportation
			 technologies;
					(2)to make critical
			 public investments to help private industry, institutions of higher education,
			 National Laboratories, and research institutions to expand innovation,
			 industrial growth, and jobs in the United States;
					(3)to expand the
			 availability of the existing electric infrastructure for fueling light duty
			 transportation and other on-road and nonroad vehicles that are using petroleum
			 and are mobile sources of emissions—
						(A)including the
			 more than 3,000,000 reported units (such as electric forklifts, golf carts, and
			 similar nonroad vehicles) in use on the date of enactment of this Act;
			 and
						(B)with the goal of
			 enhancing the energy security of the United States, reduce dependence on
			 imported oil, and reduce emissions through the expansion of grid-supported
			 mobility;
						(4)to accelerate the
			 widespread commercialization of all types of electric drive vehicle technology
			 into all sizes and applications of vehicles, including commercialization of
			 plug-in hybrid electric vehicles and plug-in hybrid fuel cell vehicles;
			 and
					(5)to improve the
			 energy efficiency of and reduce the petroleum use in transportation.
					(b)DefinitionsIn
			 this section:
					(1)BatteryThe
			 term battery means an energy storage device used in an on-road or
			 nonroad vehicle powered in whole or in part using an off-board or on-board
			 source of electricity.
					(2)Electric drive
			 transportation technologyThe term electric drive
			 transportation technology means—
						(A)a vehicle
			 that—
							(i)uses an electric
			 motor for all or part of the motive power of the vehicle; and
							(ii)may use
			 off-board electricity, including battery electric vehicles, fuel cell vehicles,
			 engine dominant hybrid electric vehicles, plug-in hybrid electric vehicles,
			 plug-in hybrid fuel cell vehicles, and electric rail; or
							(B)equipment
			 relating to transportation or mobile sources of air pollution that uses an
			 electric motor to replace an internal combustion engine for all or part of the
			 work of the equipment, including corded electric equipment linked to
			 transportation or mobile sources of air pollution.
						(3)Engine dominant
			 hybrid electric vehicleThe term engine dominant hybrid
			 electric vehicle means an on-road or nonroad vehicle that—
						(A)is propelled by
			 an internal combustion engine or heat engine using—
							(i)any
			 combustible fuel; and
							(ii)an
			 on-board, rechargeable storage device; and
							(B)has no means of
			 using an off-board source of electricity.
						(4)Fuel cell
			 vehicleThe term fuel cell vehicle means an on-road
			 or nonroad vehicle that uses a fuel cell (as defined in section 803 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16152)).
					(5)InitiativeThe
			 term Initiative means the Advanced Battery Initiative established
			 by the Secretary under subsection (f)(1).
					(6)Nonroad
			 vehicleThe term nonroad vehicle has the meaning
			 given the term in section 216 of the Clean Air Act (42 U.S.C. 7550).
					(7)Plug-in hybrid
			 electric vehicleThe term plug-in hybrid electric
			 vehicle means an on-road or nonroad vehicle that is propelled by an
			 internal combustion engine or heat engine using—
						(A)any combustible
			 fuel;
						(B)an on-board,
			 rechargeable storage device; and
						(C)a means of using
			 an off-board source of electricity.
						(8)Plug-in hybrid
			 fuel cell vehicleThe term plug-in hybrid fuel cell
			 vehicle means a fuel cell vehicle with a battery powered by an off-board
			 source of electricity.
					(9)Industry
			 allianceThe term Industry Alliance means the entity
			 selected by the Secretary under subsection (f)(2).
					(10)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 2 of the Energy
			 Policy Act of 2005 (42 U.S.C. 15801).
					(11)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(c)GoalsThe
			 goals of the electric drive transportation technology program established under
			 subsection (e) shall be to develop, in partnership with industry and
			 institutions of higher education, projects that focus on—
					(1)innovative
			 electric drive technology developed in the United States;
					(2)growth of
			 employment in the United States in electric drive design and
			 manufacturing;
					(3)validation of the
			 plug-in hybrid potential through fleet demonstrations; and
					(4)acceleration of
			 fuel cell commercialization through comprehensive development and
			 commercialization of the electric drive technology systems that are the
			 foundational technology of the fuel cell vehicle system.
					(d)AssessmentNot
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall offer to enter into an arrangement with the National Academy of
			 Sciences—
					(1)to conduct an
			 assessment (in cooperation with industry, standards development organizations,
			 and other entities, as appropriate), of state-of-the-art battery technologies
			 with potential application for electric drive transportation;
					(2)to identify
			 knowledge gaps in the scientific and technological bases of battery manufacture
			 and use;
					(3)to identify
			 fundamental research areas that would likely have a significant impact on the
			 development of superior battery technologies for electric drive vehicle
			 applications; and
					(4)to recommend
			 steps to the Secretary to accelerate the development of battery technologies
			 for electric drive transportation.
					(e)ProgramThe
			 Secretary shall conduct a program of research, development, demonstration, and
			 commercial application for electric drive transportation technology,
			 including—
					(1)high-capacity,
			 high-efficiency batteries;
					(2)high-efficiency
			 on-board and off-board charging components;
					(3)high-powered
			 drive train systems for passenger and commercial vehicles and for nonroad
			 equipment;
					(4)control system
			 development and power train development and integration for plug-in hybrid
			 electric vehicles, plug-in hybrid fuel cell vehicles, and engine dominant
			 hybrid electric vehicles, including—
						(A)development of
			 efficient cooling systems;
						(B)analysis and
			 development of control systems that minimize the emissions profile when clean
			 diesel engines are part of a plug-in hybrid drive system; and
						(C)development of
			 different control systems that optimize for different goals, including—
							(i)battery
			 life;
							(ii)reduction of
			 petroleum consumption; and
							(iii)green house gas
			 reduction;
							(5)nanomaterial
			 technology applied to both battery and fuel cell systems;
					(6)large-scale
			 demonstrations, testing, and evaluation of plug-in hybrid electric vehicles in
			 different applications with different batteries and control systems,
			 including—
						(A)military
			 applications;
						(B)mass market
			 passenger and light-duty truck applications;
						(C)private fleet
			 applications; and
						(D)medium- and
			 heavy-duty applications;
						(7)a nationwide
			 education strategy for electric drive transportation technologies providing
			 secondary and high school teaching materials and support for education offered
			 by institutions of higher education that is focused on electric drive system
			 and component engineering;
					(8)development, in
			 consultation with the Administrator of the Environmental Protection Agency, of
			 procedures for testing and certification of criteria pollutants, fuel economy,
			 and petroleum use for light-, medium-, and heavy-duty vehicle applications,
			 including consideration of—
						(A)the vehicle and
			 fuel as a system, not just an engine; and
						(B)nightly off-board
			 charging; and
						(9)advancement of
			 battery and corded electric transportation technologies in mobile source
			 applications by—
						(A)improvement in
			 battery, drive train, and control system technologies; and
						(B)working with
			 industry and the Administrator of the Environmental Protection Agency—
							(i)to
			 understand and inventory markets; and
							(ii)to
			 identify and implement methods of removing barriers for existing and emerging
			 applications.
							(f)Advanced
			 battery initiative
					(1)In
			 generalThe Secretary shall
			 establish and carry out an Advanced Battery Initiative in accordance with this
			 subsection to support research, development, demonstration, and commercial
			 application of battery technologies.
					(2)Industry
			 allianceNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall competitively select an Industry Alliance to
			 represent participants who are private, for-profit firms, the primary business
			 of which is the manufacturing of batteries.
					(3)Research
						(A)GrantsThe
			 Secretary shall carry out research activities of the Initiative through
			 competitively-awarded grants to—
							(i)researchers,
			 including Industry Alliance participants;
							(ii)small
			 businesses;
							(iii)National
			 Laboratories; and
							(iv)institutions of
			 higher education.
							(B)Industry
			 allianceThe Secretary shall annually solicit from the Industry
			 Alliance—
							(i)comments to
			 identify advanced battery technology needs relevant to electric drive
			 technology;
							(ii)an
			 assessment of the progress of research activities of the Initiative; and
							(iii)assistance in
			 annually updating advanced battery technology roadmaps.
							(4)Availability to
			 the publicThe information and roadmaps developed under this
			 subsection shall be available to the public.
					(5)PreferenceIn
			 making awards under this subsection, the Secretary shall give preference to
			 participants in the Industry Alliance.
					(g)Cost
			 SharingIn carrying out this section, the Secretary shall require
			 cost sharing in accordance with section 988 of the Energy Policy Act of 2005
			 (42 U.S.C. 16352).
				(h)Funding
					(1)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, on October 1, 2007, and on each October 1 thereafter through October
			 1, 2011, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Secretary to carry out this
			 section $300,000,000, to remain available until expended.
					(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
			 
					IIIConservation
			 and efficiency
			ADecreasing
			 demand
				301.Credit for
			 teleworking
					(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 foreign tax credit, etc.) is amended by adding at the end the following new
			 section:
						
							30D.Teleworking
				credit
								(a)Allowance of
				creditIn the case of an
				eligible taxpayer, there shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the qualified
				teleworking expenses paid or incurred by the taxpayer during such year.
								(b)Maximum
				credit
									(1)Per teleworker
				limitationThe credit allowed
				by subsection (a) for a taxable year with respect to qualified teleworking
				expenses paid or incurred by or on behalf of an individual teleworker shall not
				exceed—
										(A)in the case of an eligible taxpayer
				described in subsection (c)(1)(A), $1,000, and
										(B)in the case of an eligible taxpayer
				described in subsection (c)(1)(B), $2,000.
										(2)Reduction for
				teleworking less than full yearIn the case of an individual who is in a
				teleworking arrangement for less than a full taxable year, the dollar amount
				referred to subparagraph (A) or (B) of paragraph (1) shall be reduced by an
				amount which bears the same ratio to such dollar amount as the number of months
				in which such individual is not in a teleworking arrangement bears to 12. For
				purposes of the preceding sentence, an individual shall be treated as being in
				a teleworking arrangement for a month if the individual is subject to such
				arrangement for any day of such month.
									(c)DefinitionsFor purposes of this section—
									(1)Eligible
				taxpayerThe term
				eligible taxpayer means—
										(A)in the case of an individual, an individual
				who performs services for an employer under a teleworking arrangement,
				and
										(B)in the case of an employer, an employer for
				whom employees perform services under a teleworking arrangement.
										(2)Teleworking
				arrangementThe term
				teleworking arrangement means an arrangement under which an
				employee teleworks for an employer not less than 75 days per year.
									(3)Qualified
				teleworking expensesThe term
				qualified teleworking expenses means expenses paid or incurred
				under a teleworking arrangement for furnishings and electronic information
				equipment which are used to enable an individual to telework.
									(4)TeleworkThe term telework means to
				perform work functions, using electronic information and communication
				technologies, thereby reducing or eliminating the physical commute to and from
				the traditional work site.
									(d)Limitation
				based on amount of tax
									(1)Liability for
				taxThe credit allowable
				under subsection (a) for any taxable year shall not exceed the excess (if any)
				of—
										(A)the regular tax for the taxable year,
				reduced by the sum of the credits allowable under subpart A and the preceding
				sections of this subpart, over
										(B)the tentative minimum tax for the taxable
				year.
										(2)Carryforward of
				unused creditIf the amount
				of the credit allowable under subsection (a) for any taxable year exceeds the
				limitation under paragraph (1) for the taxable year, the excess shall be
				carried to the succeeding taxable year and added to the amount allowable as a
				credit under subsection (a) for such succeeding taxable year.
									(e)Special
				rules
									(1)Basis
				reductionThe basis of any
				property for which a credit is allowable under subsection (a) shall be reduced
				by the amount of such credit (determined without regard to subsection
				(d)).
									(2)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit of any credit allowable under subsection
				(a) with respect to any property which ceases to be property eligible for such
				credit.
									(3)Property used
				outside United States not qualifiedNo credit shall be allowed under subsection
				(a) with respect to any property referred to in section 50(b)(1) or with
				respect to the portion of the cost of any property taken into account under
				section 179.
									(4)Election to not
				take creditNo credit shall
				be allowed under subsection (a) for any expense if the taxpayer elects to not
				have this section apply with respect to such expense.
									(5)Denial of
				double benefitNo deduction
				or credit (other than under this section) shall be allowed under this chapter
				with respect to any expense which is taken into account in determining the
				credit under this
				section.
									.
					(b)Conforming
			 amendments
						(1)Subsection (a) of section 1016 of the
			 Internal Revenue Code of 1986 is amended by striking and at the
			 end of paragraph (36), by striking the period at the end of paragraph (37) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
							
								(38)to the extent provided in section
				30D(e)(1), in the case of amounts with respect to which a credit has been
				allowed under section
				30D.
								.
						(2)Section 55(c)(3) of such Code is amended by
			 inserting 30D(d), after 30(b)(3),.
						(3)Section 6501(m) of such Code is amended by
			 inserting 30D(e)(4), after 30C(e)(5),.
						(c)Clerical
			 amendmentThe table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
						
							
								Sec. 30D. Teleworking
				credit.
							
							.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred after the date of the
			 enactment of this Act, in taxable years ending after such date.
					302.Employer-provided
			 computer equipment treated as fringe benefit
					(a)In
			 generalSubsection (a) of
			 section 132 of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of paragraph (7), by striking the period at the
			 end of paragraph (8) and inserting , or, and by adding at the
			 end the following new paragraph:
						
							(9)qualified employer-provided computer
				equipment
				fringe.
							.
					(b)Qualified
			 employer-provided computer equipment fringeSection 132 of the Internal Revenue Code of
			 1986 is amended by redesignating subsection (o) as subsection (p) and by
			 inserting after subsection (n) the following new subsection:
						
							(o)Qualified
				employer-provided computer equipment fringeFor purposes of this section—
								(1)In
				generalThe term
				qualified employer-provided computer equipment fringe means any
				computer and related equipment and services provided to an employee by an
				employer if—
									(A)such computer and related equipment and
				services are necessary for the employee to perform work for the employer from
				the employee’s home, and
									(B)the employee makes substantial business use
				of the equipment in the performance of work for the employer.
									(2)Substantial
				useFor purposes of paragraph
				(1), the term substantial business use includes standby use for
				periods when work from home may be required by the employer such as during work
				closures caused by the threat of terrorism, inclement weather, or natural
				disasters.
								.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2005.
					303.Sense of
			 CongressIt is the sense of
			 Congress that Congress and the employees of the legislative branch of the
			 Federal Government should—
					(1)conserve
			 gasoline, aviation, and diesel fuel by whatever means practicable; and
					(2)as a part of such
			 conservation efforts, promote teleworking.
					BCorporate average
			 fuel economy reform
				311.Short
			 titleThis subtitle may be
			 cited as the Corporate Average Fuel
			 Economy Reform Act of 2006.
				312.Cafe standards
			 for passenger automobiles
					(a)Average fuel
			 economy standards for automobilesSection 32902 of title 49,
			 United States Code, is amended—
						(1)by striking
			 subsections (b) and (c) and inserting the following:
							
								(b)Passenger
				Automobiles
									(1)In
				generalNot later than 18 months before the beginning of each
				model year, the Secretary of Transportation shall prescribe by regulation
				average fuel economy standards for passenger automobiles manufactured by a
				manufacturer in that model year. Each standard shall be the maximum feasible
				average fuel economy level that the Secretary decides the manufacturers can
				achieve in that model year. The Secretary may prescribe separate standards for
				different classes of passenger automobiles.
									(2)Minimum
				standardIn prescribing standards under paragraph (1), the
				Secretary shall ensure that each manufacturer’s standard for a particular model
				year is not less than the greater of—
										(A)the standard in
				effect on the date of enactment of the Corporate Average Fuel Economy Reform Act of
				2006; or
										(B)a standard
				established in accordance with the requirement of section 315(c)(2) of that
				Act.
										(c)Flexibility of
				Authority
									(1)In
				generalThe authority of the Secretary to prescribe by regulation
				average fuel economy standards for automobiles under this section includes the
				authority to prescribe standards based on 1 or more vehicle attributes that
				relate to fuel economy, and to express the standards in the form of a
				mathematical function. The Secretary may issue a regulation prescribing
				standards for 1 or more model years.
									(2)Required
				lead-timeIf the Secretary prescribes an amendment to a standard
				under this section that makes an average fuel economy standard more stringent,
				the Secretary shall prescribe such amendment not later than 18 months before
				the beginning of the model year to which the amendment applies.
									(3)No
				across-the-board increasesA standard, or an amendment to a
				standard under this section, may not be expressed as a uniform percentage
				increase from the fuel-economy performance of automobile classes or categories
				already achieved in a model year by a
				manufacturer.
									;
						(2)in subsection
			 (f), by inserting motor vehicle safety, emissions, after
			 economy,;
						(3)in subsection
			 (f), by striking energy and inserting energy and reduce
			 its dependence on oil for transportation;
						(4)by striking
			 subsection (j) and inserting the following:
							
								(j)Comments From
				DOE and EPA
									(1)Notice of
				proposed rulemakingBefore issuing a notice proposing to
				prescribe or amend an average fuel economy standard under subsection (a), (b),
				or (g), the Secretary of Transportation shall give the Secretary of Energy and
				the Administrator of the Environmental Protection Agency at least 10 days to
				comment on the proposed standard or amendment. If the Secretary of Energy or
				the Administrator concludes that the proposed standard or amendment would
				adversely affect the conservation goals of the Department of Energy or the
				environmental protection goals of the Environmental Protection Agency,
				respectively, the Secretary or the Administrator may provide written comments
				to the Secretary of Transportation about the impact of the proposed standard or
				amendment on those goals. To the extent that the Secretary of Transportation
				does not revise a proposed standard or amendment to take into account the
				comments, if any, the Secretary shall include the comments in the
				notice.
									(2)Notice of final
				ruleBefore taking final action on a standard or an exemption
				from a standard under this section, the Secretary of Transportation shall
				notify the Secretary of Energy and the Administrator of the Environmental
				Protection Agency and provide them a reasonable time to comment on the standard
				or exemption.
									;
				and
						(5)by adding at the
			 end the following:
							
								(k)Costs–BenefitsThe
				Secretary of Transportation may not prescribe an average fuel economy standard
				under this section that imposes marginal costs that exceed marginal benefits,
				as determined at the time any change in the standard is
				promulgated.
								.
						(b)Exemption
			 criteriaSection 32904(b)(6)(B) of title 49, United States Code,
			 is amended by striking exemption would result in reduced employment in
			 the United States related to motor vehicle manufacturing and inserting
			 manufacturer requesting the exemption will transfer employment from the
			 United States related to motor vehicle manufacturing because of the grant of
			 the exemption.
					(c)Conforming
			 amendments
						(1)Section 32902 of
			 title 49, United States Code, is amended—
							(A)in subsection
			 (d)(1), by striking or (c) of this section;
							(B)in subsection
			 (e)(2), by striking (c), or (d) of this section and inserting
			 or (d);
							(C)in subsection
			 (g)—
								(i)in
			 paragraph (1)—
									(I)by striking
			 subsection (a) or (d) each place it appears and inserting
			 subsection (a), (b), or (d);
									(II)by striking
			 (1);
									(ii)by
			 striking paragraph (2); and
								(D)in subsection
			 (h), by striking (c), and inserting (b),.
							(2)Section 32903 of
			 such title is amended by striking section 32902(b)–(d) of this
			 title each place it appears and inserting subsection (b) or (d)
			 of section 32902.
						(3)Section
			 32904(a)(1)(B) of such title is amended by striking section 32902(b)–(d)
			 of this title and inserting subsection (b) or (d) of section
			 32902.
						(4)The first
			 sentence of section 32909(b) of such title is amended to read as follows:
			 The petition shall be filed not later than 59 days after the regulation
			 is prescribed..
						(5)Section
			 32917(b)(1)(B) of such title is amended by striking or (c) of this
			 title.
						313.Use of earned
			 creditsSection 32903 of title
			 49, United States Code, is amended—
					(1)in subsection
			 (a), by striking 3 consecutive model years and inserting
			 5 consecutive model years;
					(2)in subsection
			 (b)(2), by striking 3 model years and inserting 5 model
			 years;
					(3)by redesignating
			 subsection (f) as subsection (g); and
					(4)by inserting
			 after subsection (e) the following:
						
							(f)Credit
				transfersTaking into consideration the potential effect of
				transfers on creating incentives for manufacturers to produce more efficient
				vehicles and domestic automotive employment, the Secretary of Transportation
				may permit, by regulation, on such terms and conditions as the Secretary may
				specify, a manufacturer of automobiles that earns credits to transfer such
				credits attributable to 1 of the following production segments in a model year
				to apply those credits in that model year to the other production
				segment:
								(1)Passenger-automobile
				production.
								(2)Non-passenger-automobile
				production.
								.
					314.Use of civil
			 penalties for research and developmentSection 32912 of title 49, United States
			 Code, is amended by adding at the end the following:
					
						(e)Research and
				development and use of civil penalties
							(1)AvailabilityAll
				civil penalties assessed by the Secretary or by a Court shall be credited to an
				account at the Department of Transportation and shall be available to the
				Secretary to carry out the research program described in paragraph (2).
							(2)Research and
				developmentThe Secretary shall carry out a program of research
				and development into fuel saving automotive technologies and to support
				rulemaking related to the corporate average fuel economy
				program.
							.
				315.Effective
			 date
					(a)In
			 generalExcept as provided under subsection (b), this subtitle,
			 and the amendments made by this subtitle, shall take effect on the date of the
			 enactment of this Act.
					(b)Transition for
			 passenger automobile standardNotwithstanding subsection (a), and
			 except as provided in subsection (c)(2), until the effective date of a standard
			 for passenger automobiles that is issued under the authority of section
			 32902(b) of title 49, United States Code, as amended by this subtitle, the
			 standard or standards in place for passenger automobiles under the authority of
			 section 32902 of that title, as that section was in effect on the day before
			 the date of enactment of this Act, shall remain in effect.
					(c)Rulemaking
						(1)Initiation of
			 rulemaking under amended lawNot later than 60 days after the
			 date of the enactment of this Act, the Secretary of Transportation shall
			 initiate a rulemaking for passenger automobiles under section 32902(b) of title
			 49, United States Code, as amended by this subtitle.
						(2)Amendment of
			 existing standardUntil the Secretary issues a final rule
			 pursuant to the rulemaking initiated in accordance with paragraph (1), the
			 Secretary shall amend the average fuel economy standard prescribed pursuant to
			 section 32092(b) of title 49, United States Code, with respect to passenger
			 automobiles in model years to which the standard adopted by such final rule
			 does not apply.
						COther
			 conservation and efficiency programs
				321.Advanced
			 building efficiency testbedSection 107(c) of the Energy Policy Act of
			 2005 (42 U.S.C. 15812(c)) is amended by striking (c) and all
			 that follows through For any and inserting the following:
					
						(c)Funding
							(1)In
				generalNot later than 30
				days after the date of enactment of this paragraph, and on each October 1
				thereafter through October 1, 2008, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary of Energy to carry out this section $6,000,000, to remain available
				until expended.
							(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further appropriation.
				
							(3)Allocation of
				fundsFor
				any
							.
				322.Energy
			 efficient public buildingsSection 125(c) of the Energy Policy Act of
			 2005 (42 U.S.C. 15822(c)) is amended by striking (c) and all
			 that follows through Not more than and inserting the
			 following:
					
						(c)Funding
							(1)In
				generalNot later than 30
				days after the date of enactment of this paragraph, on October 1, 2007, and on
				each October 1 thereafter through October 1, 2010, out of any funds in the
				Treasury not otherwise appropriated, the Secretary of the Treasury shall
				transfer to the Secretary of Energy to carry out this section $30,000,000, to
				remain available until expended.
							(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further appropriation.
				
							(3)Use of
				fundsNot more
				than
							.
				323.Energy
			 efficiency public information initiativeSection 134 of the Energy Policy Act of 2005
			 (42 U.S.C. 15832) is amended—
					(1)in subsection (a)—
						(A)in the matter preceding paragraph (1), by
			 striking The Secretary and inserting The Secretary, in
			 cooperation with the Secretary of Education,;
						(B)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively;
			 and
						(C)by inserting
			 after paragraph (1) the following:
							
								(2)the national
				security implications of remaining dependent on foreign sources of
				oil;
								;
						(2)in subsection
			 (d), by striking 2010 and inserting 2011;
			 and
					(3)by striking
			 subsection (e) and inserting the following:
						
							(e)Funding
								(1)In
				generalNot later than 30
				days after the date of enactment of this paragraph, on October 1, 2007, and on
				each October 1 thereafter through October 1, 2010, out of any funds in the
				Treasury not otherwise appropriated, the Secretary of the Treasury shall
				transfer to the Secretary of Energy to carry out this section $90,000,000, to
				remain available until expended.
								(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further
				appropriation.
								.
					IVConsumer
			 protection
			401.Short
			 titleThis title may be cited
			 as the Gasoline Consumer
			 Anti-price-gouging Protection Act.
			402. Protection of
			 consumers against price gougingIt is unlawful for any supplier to increase
			 the price at which that supplier sells, or offers to sell, gasoline or
			 petroleum distillates in, or for use in—
				(1)an area covered
			 by a Presidential proclamation issued under section 404(a)(1) by an
			 unconscionable amount during the period beginning on the date the proclamation
			 is issued and ending on the date specified in the proclamation; or
				(2)an area covered
			 by a Federal Trade Commission emergency order issued under section 404(a)(2) by
			 an unconscionable amount during the period beginning on the date the order is
			 issued and ending on the date specified in the order.
				403. Justifiable
			 price increases
				(a)In
			 GeneralThe prohibition in section 402 does not apply to the
			 extent that the increase in the price of the gasoline or petroleum distillate
			 is substantially attributable to—
					(1)an increase in
			 the wholesale cost of gasoline and petroleum distillates to a retail seller or
			 reseller;
					(2)an increase in
			 the replacement costs for gasoline or petroleum distillate sold;
					(3)an increase in
			 operational costs; or
					(4)local, regional,
			 national, or international market conditions.
					(b)Other
			 Mitigating FactorsIn determining whether a violation of section
			 402 has occurred, there also shall be taken into account, among other factors,
			 the price that would reasonably equate supply and demand in a competitive and
			 freely functioning market and whether the price at which the gasoline or
			 petroleum distillate was sold reasonably reflects additional costs or risks,
			 not within the control of the seller, that were paid or incurred by the
			 seller.
				404. Emergency
			 proclamations and orders
				(a)In
			 General
					(1)Presidential
			 emergency proclamationsThe President may issue an emergency
			 proclamation when an abnormal market disruption has occurred or is reasonably
			 expected to occur.
					(2)FTC emergency
			 ordersIn the absence of a Presidential proclamation under
			 paragraph (1), the Federal Trade Commission, by majority vote, may—
						(A)determine that an
			 abnormal market disruption affecting more than 1 State has occurred or is
			 reasonably expected to occur; and
						(B)issue an
			 emergency order if it makes such a determination.
						(b)Scope and
			 Duration
					(1)In
			 generalThe emergency proclamation or order—
						(A)shall specify
			 with particularity—
							(i)the
			 period for which the proclamation or order applies; and
							(ii)the event,
			 circumstance, or condition that is the reason such a proclamation or order is
			 determined to be necessary; and
							(B)may specify the
			 area or region to which it applies, which, for the 48 contiguous States, may
			 not be limited to a single State.
						(2)LimitationsAn
			 emergency proclamation or a order under subsection (a)—
						(A)may not apply for
			 a period of more than 30 consecutive days (renewable for a consecutive period
			 of not more than 30 days); and
						(B)may apply to a
			 period of not more than 7 days preceding the occurrence of an event,
			 circumstance, or condition that is the reason such a proclamation or order is
			 necessary.
						405.Enforcement by
			 Federal Trade Commission
				(a)Violation Is
			 Unfair or Deceptive Act or PracticeSection 402 of this title
			 shall be enforced by the Federal Trade Commission as if the violation of
			 section 402 were an unfair or deceptive act or practice proscribed under a rule
			 issued under section 18(a)(1)(B) of the Federal
			 Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
				(b)Actions by the
			 CommissionThe Commission shall prevent any supplier from
			 violating this title in the same manner, by the same means, and with the same
			 jurisdiction, powers, and duties as though all applicable terms and provisions
			 of the Federal Trade Commission Act
			 (15 U.S.C. 41 et seq.) were incorporated into and made a part of this title.
			 Any entity that violates any provision of this title is subject to the
			 penalties and entitled to the privileges and immunities provided in the
			 Federal Trade Commission Act in the
			 same manner, by the same means, and with the same jurisdiction, power, and
			 duties as though all applicable terms and provisions of the
			 Federal Trade Commission Act were
			 incorporated into and made a part of this title.
				(c)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Federal Trade
			 Commission shall prescribe such regulations as may be necessary or appropriate
			 to implement this title.
				406.
			 Penalties
				(a)Civil
			 Penalty
					(1)In
			 generalIn addition to any penalty applicable under the
			 Federal Trade Commission Act any
			 supplier who violates this title is punishable by a civil penalty of—
						(A)not more than
			 $500,000, in the case of an independent small business marketer of gasoline
			 (within the meaning of section 324(c) of the Clean Air Act (42 U.S.C. 7625(c)); and
						(B)not more than
			 $5,000,000 in the case of any other supplier.
						(2)Method of
			 assessmentThe penalty provided by paragraph (1) shall be
			 assessed in the same manner as civil penalties imposed under section 5 of the
			 Federal Trade Commission Act (15
			 U.S.C. 45).
					(3)Multiple
			 offenses; mitigating factorsIn assessing the penalty provided by
			 subsection (a)—
						(A)each day of a
			 continuing violation shall be considered a separate violation; and
						(B)the Commission
			 shall take into consideration the seriousness of the violation and the efforts
			 of the supplier committing the violation to remedy the harm caused by the
			 violation in a timely manner.
						(b)Criminal
			 Penalty
					(1)In
			 GeneralIn addition to any penalty applicable under the
			 Federal Trade Commission Act, the
			 violation of this title is punishable by a fine of not more than $1,000,000,
			 imprisonment for not more than 2 years, or both.
					(2)EnforcementThe
			 criminal penalty provided by paragraph (1) may be imposed only pursuant to a
			 criminal action brought by the Attorney General or other officer of the
			 Department of Justice, or any attorney specially appointed by the Attorney
			 General of the United States, in accordance with section 515 of title 28,
			 United States Code.
					407.
			 DefinitionsIn this
			 title:
				(1)Abnormal market
			 disruptionThe term abnormal market disruption means
			 there is a reasonable likelihood that, in the absence of a proclamation under
			 section 404(a), there will be an increase in the average price of gasoline or
			 petroleum distillates as a result of a change in the market, whether actual or
			 imminently threatened, resulting from extreme weather, a natural disaster,
			 strike, civil disorder, war, military action, a national or local emergency, or
			 other similar cause, that adversely affects the availability or delivery
			 gasoline or petroleum distillates.
				(2)SupplierThe
			 term supplier means any person engaged in the trade or business of
			 selling, reselling, at retail or wholesale, or distributing gasoline or
			 petroleum distillates.
				(3)Unconscionable
			 amountThe term unconscionable amount means, with
			 respect to any supplier to whom section 402 applies, a significant increase in
			 the price at which gasoline or petroleum distillates are sold or offered for
			 sale by that supplier that increases the price, for the same grade of gasoline
			 or petroleum distillate, to an amount that—
					(A)substantially
			 exceeds the average price at which gasoline or petroleum distillates were sold
			 or offered for sale by that supplier during the 30-day period immediately
			 preceding the sale or offer;
					(B)substantially
			 exceeds the average price at which gasoline or petroleum distillates were sold
			 or offered for sale by that person’s competitors during the period for which
			 the emergency proclamation applies; and
					(C)cannot be
			 justified by taking into account the factors described in section
			 403(b).
					408.Effective
			 dateThis title shall take
			 effect on the date on which a final rule issued by the Federal Trade Commission
			 under section 405(c) is published in the Federal Register.
			VTax
			 incentives
			501.Extension of
			 excise tax credit for coal-to-liquids
				(a)In
			 generalSection 6426(d)(4) of the Internal Revenue Code of 1986
			 (relating to termination) is amended by inserting or any liquid fuel
			 described in paragraph (2)(E) after liquefied
			 hydrogen.
				(b)Conforming
			 amendmentSection 6427(e)(5) of such Code is amended by inserting
			 or any liquid fuel described in section 6426(d)(2)(E) after
			 liquefied hydrogen.
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to any sale or use for any period after the date of the enactment of this
			 Act.
				502.Extension of
			 alternative motor vehicle credit
				(a)In
			 generalSection 30B(j) of the
			 Internal Revenue Code of 1986 (relating to termination) is amended by striking
			 2010 both places it appears and 2009 and
			 inserting 2014.
				(b)Delay on
			 limitation of certain vehicles eligible for alternative motor vehicle
			 creditParagraph (2) of section 30B(f) of the Internal Revenue
			 Code of 1986 is amended by striking December 31, 2005 and
			 inserting December 31, 2007.
				(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the amendment made by section 1341(a) of the Energy Policy Act of
			 2005.
				503.Tax incentives
			 extended to encourage cellulosic ethanol production
				(a)Alcohol fuel
			 mixture excise tax creditSection 6426(b)(5) of the Internal
			 Revenue Code of 1986 (relating to termination) is amended by inserting
			 (December 31, 2015, in the case of ethanol produced from cellulosic
			 feedstocks) after December 31, 2010.
				(b)Income tax
			 credit for alcohol used as fuel; small ethanol producer credit; ethanol blender
			 credit
					(1)In
			 generalSection 40(e)(1)(A) of the Internal Revenue Code of 1986
			 (relating to termination) is amended by inserting (December 31, 2015, in
			 the case of ethanol produced from cellulosic feedstocks) after
			 December 31, 2010.
					(2)Conforming
			 amendments for reduced credit for ethanol blendersSection 40(h)
			 of such Code (relating to reduced credit for ethanol blenders) is
			 amended—
						(A)by inserting
			 (2015, in the case of ethanol produced from cellulosic
			 feedstocks) after 2010 in paragraph (1), and
						(B)by striking
			 2010 in the table contained in paragraph (2) and inserting
			 2015.
						(c)Rebate for
			 alcohol fuel used To produce a mixtureSection 6427(e)(5)(A) of
			 the Internal Revenue Code of 1986 (relating to termination) is amended by
			 inserting (December 31, 2015, in the case of ethanol produced from
			 cellulosic feedstocks) after December 31, 2010.
				504.Extension of
			 biodiesel income and excise tax creditsSections 40A(g), 6426(c)(6), and
			 6427(e)(5)(B) of the Internal Revenue Code of 1986 are each amended by striking
			 2008 and inserting 2010.
			505.Extension of
			 renewable energy resourcesSection 45(d) of the Internal Revenue Code
			 of 1986 (relating to qualified facilities) is amended by striking
			 2008 each place it appears and inserting
			 2012.
			506.Extension and
			 modification of investment tax credit with respect to solar energy property and
			 qualified fuel cell property
				(a)Solar energy
			 propertyParagraphs
			 (2)(A)(i)(II) and (3)(A)(ii) of section 48(a) of the Internal Revenue Code of
			 1986 are each amended by striking 2008 and inserting
			 2016.
				(b)Eligible fuel
			 cell propertyParagraph
			 (1)(E) of section 48(c) of the Internal Revenue Code of 1986 is amended by
			 striking 2007 and inserting 2015.
				(c)Credits allowed
			 against the alternative minimum taxSection 38(c)(4)(B) of the Internal Revenue
			 Code of 1986 (defining specified credits) is amended by striking the period at
			 the end of clause (ii)(II) and inserting , and, and by adding at
			 the end the following new clause:
					
						(iii)the portion of the investment credit under
				section 46(2) as determined under section
				48(a)(2)(A)(i).
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
				507.Credit for
			 production of natural gas
				(a)Allowance of
			 creditSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by inserting after section 45M the following new section:
					
						45N.Credit for
				production of natural gas
							(a)In
				generalFor purposes of
				section 38, in the case of a taxpayer, the amount of the natural gas production
				credit determined under this section for a taxable year is equal to the product
				of—
								(1)$2, multiplied
				by
								(2)each 1,000,000 British thermal units of
				natural gas produced by the taxpayer at a high Btu fuel facility during the
				taxable year.
								(b)Reduction in
				credit amount as natural gas prices increaseFor purposes of this section, in the case
				of natural gas produced after the first day of a production month following the
				date on which the spot price of natural gas delivered at Henry Hub, Louisiana,
				on average, exceeds $6 per million British thermal units for 30 consecutive
				trading days, the $2 amount under subsection (a) shall be reduced (but not
				below zero) by an amount which is equal to the amount by which such spot price
				exceeds $6 per million British thermal units.
							(c)High Btu fuel
				facilityFor purposes of this section—
								(1)In
				generalThe term high Btu fuel facility means a
				facility that produces high Btu biomass fuel and which is placed in service
				after the date of the enactment of this section and before January 1,
				2012.
								(2)High Btu biomass
				fuelThe term high Btu biomass fuel means fuel
				produced from biomass (as defined in section 45K(c)(3)) that—
									(A)contains no more than 7 pounds of water per
				million standard cubic feet,
									(B)contains not less
				than 95 percent methane per volume, and
									(C)has a Btu content
				of at least 950 per square cubic feet.
									(d)Other rules To
				applyRules similar to the rules of paragraphs (1), (3), (4), and
				(5) of section 45(e) shall apply for purposes of this section.
							(e)Denial of
				double benefitNo credit shall be allowed under subsection (a)
				for natural gas produced by the taxpayer if a credit is allowed to the taxpayer
				with respect to such gas under section 45, 45I, or 45K.
							(f)Application of
				sectionThis section shall not apply to natural gas produced at
				any facility after the date which is 10 years after the date such facility is
				placed in
				service.
							.
				(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of the
			 Internal Revenue Code of 1986 (relating to general business credit) is amended
			 by striking and at the end of paragraph (29), by striking the
			 period at the end of paragraph (30) and inserting , and, and by
			 adding at the end the following new paragraph:
					
						(31)the natural gas
				production credit determined under section
				45N(a).
						.
				(c)Conforming
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 45M the following new item:
					
						
							Sec. 45N. Credit for production of natural
				gas.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to natural
			 gas produced after December 31, 2006, in taxable years ending after such
			 date.
				508.Extension and
			 modification of credit for residential energy efficient property
				(a)ExtensionSection 25D of the Internal Revenue Code of
			 1986 (relating to termination) is amended by striking 2007 and
			 inserting 2015.
				(b)Modification of
			 maximum creditParagraph (1)
			 of section 25D(b) of the Internal Revenue Code of 1986 (relating to
			 limitations) is amended to read as follows:
					
						(1)Maximum
				creditThe credit allowed
				under subsection (a) for any taxable year shall not exceed—
							(A)$1,000 with respect to each half kilowatt
				of capacity of qualified photovoltaic property for which qualified photovoltaic
				property expenditures are made,
							(B)$2,000 with respect to any qualified solar
				water heating property expenditures, and
							(C)$500 with respect to each half kilowatt of
				capacity of qualified fuel cell property (as defined in section 48(c)(1)) for
				which qualified fuel cell property expenditures are
				made.
							.
				(c)Credit allowed
			 against alternative minimum tax
					(1)In
			 generalSection 25D(b) of the
			 Internal Revenue Code of 1986 (as amended by subsection (b)) is amended by
			 adding at the end the following new paragraph:
						
							(3)Credit allowed
				against alternative minimum taxThe credit allowed under subsection (a) for
				the taxable year shall not exceed the excess of—
								(A)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
								(B)the sum of the credits allowable under
				subpart A of part IV of subchapter A and section 27 for the taxable
				year.
								.
					(2)Conforming
			 amendmentSubsection (c) of
			 section 25D of such Code is amended to read as follows:
						
							(c)Carryforward of
				unused creditIf the credit
				allowable under subsection (a) for any taxable year exceeds the limitation
				imposed by subsection (b)(3) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
							.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
				VIBoutique fuel
			 reductions
			601.Boutique fuel
			 reductionsSection
			 211(c)(4)(C) of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)) (as amended by
			 section 1541 of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat.
			 1106)) is amended—
				(1)by redesignating
			 the second clause (v) as clause (vi); and
				(2)in clause (vi)
			 (as redesignated by paragraph (1)), by striking subclauses (III) and (IV) and
			 inserting the following:
					
						(III)The Administrator shall remove a
				fuel from the list published under subclause (II) if a fuel ceases to be
				included in a State implementation plan or if a fuel in a State implementation
				plan is identical to a Federal fuel formulation implemented by the
				Administrator and shall reduce the total number of fuels permitted to be
				included in a State implementation plan or revision on the list published under
				subclause (II) accordingly.
						(IV)Subclause (I) shall not limit the
				authority of the Administrator to approve a control or prohibition respecting
				any new fuel under this paragraph in a State implementation plan or revision to
				a State implementation plan if the new fuel completely replaces a fuel on the
				list published under subclause
				(II).
						.
				
